Exhibit 10.16

GENESIS CAMPUS POINT

LEASE

AP3-SD1 CAMPUS POINT LLC,
a Delaware limited liability company

as Landlord,

and

TOCAGEN INC., a Delaware corporation

as Tenant

 

 

 

 

 

Execution Original

 

--------------------------------------------------------------------------------

 

SUMMARY OF BASIC LEASE INFORMATION

This Summary of Basic Lease Information ("Summary") is hereby incorporated into
and made a part of the attached Lease.  Each reference in the Lease to any term
of this Summary shall have the meaning as set forth in this Summary for such
term.  In the event of a conflict between the terms of this Summary and the
Lease, the terms of the Lease shall prevail.  Any capitalized terms used herein
and not otherwise defined herein shall have the meaning as set forth in the
Lease.

TERMS OF LEASE
(References are to the Lease)

DESCRIPTION

1.       Date:

December 21, 2017

2.       Landlord:

AP3-SD1 CAMPUS POINT LLC,
a Delaware limited liability company

3.       Address of Landlord (Section 24.19):

AP3-SD1 Campus Point LLC
4380 La Jolla Village Drive, Suite 230
San Diego, CA  92121
Attention:  W. Neil Fox, CEO

with a copy to:

Allen Matkins Leck Gamble Mallory & Natsis LLP
600 West Broadway, 27th Floor
San Diego, California 92101
Attention:  Martin L. Togni, Esq.

 

For payment of Rent only:

AP3‑SD1 Campus Point LLC
Dept. LA 23819
Pasadena, CA  91185-3819

4.       Tenant:

Tocagen Inc., a Delaware corporation

5.       Address of Tenant (Section 24.19):

Tocagen Inc.
3030 Bunker Hill Street, Suite 230
San Diego, CA  92109
Attention:  Mark Foletta
(Prior to Lease Commencement Date)

 

(i)

Execution Original

 

--------------------------------------------------------------------------------

 

TERMS OF LEASE
(References are to the Lease)

DESCRIPTION

 

and

Tocagen Inc.

4242 Campus Point Court, Suite 600
San Diego, California  92121
Attention:  Mark Foletta
(After Lease Commencement Date)

 

In either case, with a copy to:

 

Cooley LLP

4401 Eastgate Mall

San Diego, CA  92121

Attention:  Michael Levinson, Esq.

6.       Premises (Article 1):

 

6.1      Premises:

38,849 rentable square feet of space located on the entire fifth (5th) and sixth
(6th) floors of the Building (as defined below), as depicted on Exhibit A
attached hereto.

6.2      Building:

The Premises are located in the building whose address is 4242 Campus Point
Court, San Diego, California (the "Building").

7.       Term (Article 2):

 

7.1      Lease Term:

Eight (8) years.

7.2      Lease Commencement Date:

The earlier of (a) June 1, 2018 or (b) Substantial Completion (as defined in the
Tenant Work Letter) of the Tenant Improvements in accordance with the Tenant
Work Letter, or (c) the date Tenant conducts business operations in all or any
portion of the Premises; provided that (i) accessing the Premises for the
purpose of constructing the Tenant Improvements and for installing Tenant's
furniture, fixtures and equipment, including cabling, shall not be deemed
conducting business for the purpose of this Section 7.2, and (ii) Tenant shall
not be deemed to be conducting business in any portion of the Premises if the
scope of the business being conducted in such portion is incidental and
temporary (i.e., such persons have not permanently moved into such portion of
the Premises for the conduct of business).

7.3      Lease Expiration Date:

The last day of the month in which the ninety-sixth (96th) month anniversary of
the Lease Commencement Date occurs.

 

(ii)

Execution Original

 

--------------------------------------------------------------------------------

 

TERMS OF LEASE
(References are to the Lease)

DESCRIPTION

8.       Base Rent (Article 3):

 

Lease
Year/Months

Annual
Base Rent*

Monthly Installment
of Base Rent*

Monthly Rental Rate
per Rentable Square Foot*

***1 - 12

$1,841,442.60

$153,453.55

$3.95

13 - 24

$1,905,893.04

$158,824.42

$4.09**

25 - 36

$1,972,599.24

$164,383.27

$4.23**

37 - 48

$2,041,640.16

$170,136.68

$4.38**

49 - 60

$2,113,097.52

$176,091.46

$4.53**

61 - 72

$2,187,055.92

$182,254.66

$4.69**

73 - 84

$2,263,602.84

$188,633.57

$4.86**

85 - 96

$2,342,828.88

$195,235.74

$5.03**

*The initial Monthly Installment of Base Rent amount was calculated by
multiplying the initial Monthly Rental Rate per Rentable square Foot amount by
the number of rentable square feet of space in the Premises, and the Annual Base
Rent amount was calculated by multiplying the initial Monthly Installment of
Base Rent amount by twelve (12).  In all subsequent Base Rent payment periods
during the Lease Term commencing on the first (1st) day of the full calendar
month that is Lease Month thirteen (13), the calculation of each Monthly
Installment of Base Rent amount reflects an annual increase of three and
one-half percent (3.5%) and each Annual Base Rent amount was calculated my
multiplying the corresponding Monthly Installment of Base Rent amount by twelve
(12.)

**The amounts identified in the column entitled "Monthly Rental Rate per
Rentable Square Foot" are rounded amounts provided for informational purposes
only.

***Subject to abatement as provided in Article 3 below.

9.       Tenant's Share of Operating Expenses, Tax Expenses and Utilities Costs
(Section 4.2.6):

29.24% (38,849 rentable square feet within the Premises/132,873 rentable square
feet within the Building).

10.       Letter of Credit (Article 20):

$585,707.22.

11.       Brokers (Section 24.25):

Jones Lang LaSalle, Inc. representing Landlord and Hughes Marino representing
Tenant.

12.       Parking (Article 23):

A total of one hundred sixteen (116) unreserved parking spaces (three (3)
unreserved parking spaces for every 1,000 rentable square feet of the Premises).

 

 



 

(iii)

Execution Original

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE 1

PROJECT, BUILDING AND PREMISES

1

ARTICLE 2

LEASE TERM

4

ARTICLE 3

BASE RENT

4

ARTICLE 4

ADDITIONAL RENT

5

ARTICLE 5

USE OF PREMISES; HAZARDOUS MATERIALS; ODORS AND EXHAUST

13

ARTICLE 6

SERVICES AND UTILITIES

17

ARTICLE 7

REPAIRS

19

ARTICLE 8

ADDITIONS AND ALTERATIONS

20

ARTICLE 9

COVENANT AGAINST LIENS

21

ARTICLE 10

INDEMNIFICATION AND INSURANCE

22

ARTICLE 11

DAMAGE AND DESTRUCTION

24

ARTICLE 12

CONDEMNATION

25

ARTICLE 13

COVENANT OF QUIET ENJOYMENT

25

ARTICLE 14

ASSIGNMENT AND SUBLETTING

26

ARTICLE 15

SURRENDER; OWNERSHIP AND REMOVAL OF PERSONAL PROPERTY

29

ARTICLE 16

HOLDING OVER

29

ARTICLE 17

ESTOPPEL CERTIFICATES

30

ARTICLE 18

SUBORDINATION

30

ARTICLE 19

TENANT'S DEFAULTS; LANDLORD'S REMEDIES

31

ARTICLE 20

LETTER OF CREDIT

33

ARTICLE 21

COMPLIANCE WITH LAW

38

ARTICLE 22

ENTRY BY LANDLORD

39

ARTICLE 23

PARKING

39

ARTICLE 24

MISCELLANEOUS PROVISIONS

40

 

EXHIBITS:

 

 

Exhibit A

Outline of Floor Plan of Premises

 

Exhibit A-1

Site Plan of Project

 

Exhibit A-2

Hazardous Material Storage Area

 

Exhibit A-3

General Storage Area

 

Exhibit B

Tenant Work Letter

 

Exhibit C

Confirmation of Lease Terms/Amendment to Lease

 

Exhibit D

Rules and Regulations

 

Exhibit E

Form of Subordination, Non-Disturbance and Attornment Agreement

 

Exhibit F

Letter of Credit

 

Rider 1

Extension Option Rider

 

 

 



 

(i)

Execution Original

 

--------------------------------------------------------------------------------

INDEX

Page(s)

Accountant

12

Additional Rent

5

Adverse Condition

2

Affected Areas

14

Affiliates

28

Alterations

20

Approved Working Drawings

Exhibit B

Available Power

19

Bank Credit Threat

34

Bank’s Credit Rating Threshold

33

Bankruptcy Code

31, 34

Base Rent

4

Base, Shell and Core

Exhibit B

Brokers

44

Building

ii

Calendar Year

5

City

Exhibit B

Conditional Monument Sign

41

Confirmation/Amendment

Exhibit C

Construction

44

Construction Drawings

Exhibit B

Contract

Exhibit B

Coordination Fee

Exhibit B

Corrective Action

15

Cost Pools

6

Deposit Period

38

Documents

14

Eligibility Period

18

Engineers

Exhibit B

Environmental Law

13

Environmental Permits

13

Estimate

10

Estimate Statement

10

Estimated Expenses

10

Excluded Changes

38

Excluded Claims

22

Exercise Date

Rider 1

Exercise Notice

Rider 1

Expense Year

5

Extension Option

Rider 1

Extension Option L-C Condition

36

Extension Rider

Rider 1

Fair Market Rental Rate

Rider 1

FDIC

37

Final Costs

Exhibit B

Final Costs Statement

Exhibit B

Final Retention

Exhibit B

Final Space Plan

Exhibit B

Final Working Drawings

Exhibit B

Force Majeure

43

Hazardous Materials

13

Hazardous Materials List

14

Interest Notice

Rider 1

 

(ii)

Execution Original

 

--------------------------------------------------------------------------------

Page(s)

Interest Rate

12

Interim Cash Deposit

37

Landlord

1

Landlord Parties

16

L‑C

33

L‑C Amount

33

L-C Cure Period

34

L‑C Draw Event

34

L‑C Expiration Date

34

L‑C FDIC Replacement Notice

34

LC Reduction Contingency

35

LC Replacement Notice

37

Lease

1

Lease Commencement Date

4

Lease Expiration Date

4

Lease Term

4

Lease Year

4

Name Sign

41

Notices

43

OFAC

43

Operating Expenses

5

Option Rent

Rider 1

Option Rent Notice

Rider 1

Option Term

Rider 1

Other Buildings

11

Over-Allowance Amount

Exhibit B

Parking Areas

1

Parking Operator

39

Premises

1

Premises Systems

19

Project

1

Proposition 13

9

REA

13

Receivership

37

Release

14

Rent

5

Rent Commencement Date

Exhibit C

rentable square feet

3

Revenue Code

26

Review Period

12

Security Deposit Laws

36

Statement

10

Subject Space

26

Subleasing Costs

27

Substantial Completion

6

Summary

i

Systems and Equipment

8

Tax Expenses

8

Tenant

1

Tenant Improvement Allowance

Exhibit B

Tenant Improvement Allowance Items

Exhibit B

Tenant Improvements

Exhibit B

Tenant Parties

16, 22

Tenant Work Letter

Exhibit B

Tenant's Agents

Exhibit B

 

(vii)

Execution Original

 

--------------------------------------------------------------------------------

Page(s)

Tenant's Parties

14

Tenant's Share

9

Transfer Notice

26

Transfer Premium

27

Transferee

26

Transfers

26

Utilities Costs

9

Voluntary Improvements

2

Wi-Fi Network

21

 

 

 

 

(viii)

Execution Original

 

--------------------------------------------------------------------------------

 

LEASE

This Lease, which includes the preceding Summary and the exhibits attached
hereto and incorporated herein by this reference (the Lease, the Summary and the
exhibits to be known sometimes collectively hereafter as the "Lease"), dated as
of the date set forth in Section 1 of the Summary, is made by and between
AP3‑SD1 CAMPUS POINT LLC, a Delaware limited liability company ("Landlord"), and
TOCAGEN INC., a Delaware corporation ("Tenant").

ARTICLE 1


PROJECT, BUILDING AND PREMISES

1.1Project, Building and Premises.

1.1.1Premises.  Upon and subject to the terms, covenants and conditions
hereinafter set forth in this Lease, Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the premises described in Section 6.1 of the Summary
(the "Premises"), which Premises are located in the Building (as defined in
Section 6.2 of the Summary) and located within the Project (as defined
below).  The floor plan of the Premises is attached hereto as Exhibit A.

1.1.2Building and Project.  The Building consists of seven (7) floors with a
total of 132,873 rentable square feet and is part of a multi-building commercial
project known as "Genesis Campus Point", located in the City of San Diego.  The
term "Project" as used in this Lease, shall mean, collectively: (i) the
Building; (ii) the other existing buildings located at 4224 Campus Point Court,
4244 Campus Point Court and 10210 Campus Point Drive within the site
(collectively, the "Other Existing Buildings"); (iii) any outside plaza areas,
walkways, driveways, courtyards, public and private streets, transportation
facilitation areas and other improvements and facilities now or hereafter
constructed surrounding and/or servicing the Building and/or the Other Existing
Buildings, which are reasonably designated from time to time by Landlord (and/or
any other owners of the Project) as common areas appurtenant to or servicing the
Building, the Other Existing Buildings and any such other improvements; (iv) any
additional buildings, improvements, facilities and common areas which Landlord
(any other owners of the Project and/or any common area association formed by
Landlord, Landlord's predecessor-in-interest and/or Landlord's assignee for the
Project) may add thereto from time to time within or as part of the Project; and
(v) the land upon which any of the foregoing are situated.  The site plan
depicting the current configuration of the Project is attached hereto as
Exhibit A‑1.  The Building, as well as each of the Other Existing Buildings
contain parking areas ("Parking Areas").  Notwithstanding the foregoing or
anything contained in this Lease to the contrary (other than Section 1.1.3
below), (1) Landlord has no obligation to expand or otherwise make any
improvements within the Project, including, without limitation, any of the
outside plaza areas, walkways, driveways, courtyards, public and private
streets, transportation facilitation areas and other improvements and facilities
which may be depicted on Exhibit A‑1 attached hereto (as the same may be
modified by Landlord (and/or any other owners of the Project) from time to time
without notice to Tenant), other than Landlord's obligations (if any)
specifically set forth in the Tenant Work Letter attached hereto as Exhibit B,
and (2) Landlord (and/or any other owners of the Project) shall have the right
from time to time to include or exclude any improvements or facilities within
the Project, at such party's sole election, as more particularly set forth in
Section 1.1.3 below.

1.1.3Tenant's and Landlord's Rights.  Tenant shall have the right to the
nonexclusive use of the common corridors and hallways, stairwells, elevators (if
any), restrooms and other public or common areas located within the Building,
and the non-exclusive use of those areas located on the Project that are
reasonably designated by Landlord (and/or any  other owners of the Project) from
time to time as common areas for the Building; provided, however, that
(i) Tenant's use thereof shall be subject to (A) the provisions of any
covenants, conditions and restrictions regarding the use thereof now or
hereafter recorded against the Project, and (B) such reasonable,
non-discriminatory rules and regulations as Landlord may make from time to time
(which shall be provided in writing to Tenant), and (ii) Tenant may not go on
the roof of Building or the Other Existing Buildings without Landlord's prior
consent (which may be withheld in Landlord's sole and absolute discretion) and
without otherwise being accompanied by a representative of Landlord.  Landlord
(and/or any other owners of the Project) reserve the right from time to time to
use any of the common areas of the Project, and the roof, risers and conduits of
the Building and the Other Existing Buildings for telecommunications and/or any
other purposes, and to do any of the following:  

 

 

Execution Original

 

--------------------------------------------------------------------------------

 

(1) make any changes, additions, improvements, repairs and/or replacements in or
to the Project or any portion or elements thereof, including, without
limitation, (x) changes in the location, size, shape and number of driveways,
entrances, loading and unloading areas, ingress, egress, direction of traffic,
landscaped areas, walkways, public and private streets, plazas, courtyards,
transportation facilitation areas and common areas, and (y) expanding or
decreasing the size of the Project and any common areas and other elements
thereof, including adding, deleting and/or excluding buildings (including any of
the Other Existing Buildings) thereon and therefrom; (2) close temporarily any
of the common areas while engaged in making repairs, improvements or alterations
to the Project; (3) retain and/or form a common area association or associations
under covenants, conditions and restrictions to own, manage, operate, maintain,
repair and/or replace all or any portion of the landscaping, driveways,
walkways, public and private streets, plazas, courtyards, transportation
facilitation areas and/or other common areas located outside of the Building and
the Other Existing Buildings and, subject to Article 4 below, include the common
area assessments, fees and taxes charged by the association(s) and the cost of
maintaining, managing, administering and operating the association(s), in
Operating Expenses or Tax Expenses; and (4) perform such other acts and make
such other changes with respect to the Project as Landlord may, in the exercise
of good faith business judgment, deem to be appropriate.  Tenant's use of the
common areas shall also include the right to use, in accordance with the terms
of Exhibit D (and other commercially reasonable rules and regulations
promulgated by Landlord any common area amenities which shall be located in the
Project, including a café and a conference center, bike storage and access to a
gym with a pool and locker rooms.  Landlord acknowledges and agrees that,
subject to Force Majeure events, renovations and temporary closures, the
existing conference rooms shall be located in the Project during the entire Term
of this Lease.  Notwithstanding anything to the contrary in this Lease,
(w) Landlord shall not permit or suffer any covenants, conditions and
restrictions to be recorded against the Project that create an Adverse
Condition, (x) with respect to any voluntary improvements or voluntary
alterations (as opposed to improvements or alterations required by applicable
laws (as defined below) or maintenance or repairs) (collectively, "Voluntary
Improvements"), Landlord shall not cause an Adverse Condition (as defined below)
during the course of the performance thereof or resulting therefrom, (y) with
respect to any improvements or alterations required by applicable laws and with
respect to maintenance, repairs and replacements, Landlord shall use
commercially reasonable efforts to minimize any Adverse Conditions during the
course of the performance thereof or resulting therefrom, and (z) except as may
be required by applicable laws, Landlord shall not be permitted to change the
configuration of the Building in a manner that results in an Adverse
Condition.  As used herein, an "Adverse Condition" shall mean (I) any
unreasonable adverse interference with Tenant's access to the Premises other
than on a temporary basis during an on-going emergency, (II) any unreasonable
adverse interference with Tenant's use of the Premises as a first-class
biotechnology project, and (III) any reduction in, or unreasonable adverse
interference with Tenant's access to, Tenant's parking rights hereunder.

1.2Condition of Premises.  Except as expressly set forth in this Lease and in
the Tenant Work Letter, Landlord shall not be obligated to provide or pay for
any improvement, remodeling or refurbishment work or services related to the
improvement, remodeling or refurbishment of the Premises, and Tenant shall
accept the Premises in its "As Is" condition on the Lease Commencement
Date.  For purposes of Section 1938(a) of the California Civil Code, Landlord
hereby discloses to Tenant, and Tenant hereby acknowledges, that the Premises
have not undergone inspection by a Certified Access Specialist (CASp).  In
addition, the following notice is hereby provided pursuant to Section 1938(e) of
the California Civil Code:

"A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law.  Although state
law does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant.  The parties
shall mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises."

In furtherance of and in connection with such notice:  (i) Tenant, having read
such notice and understanding Tenant's right to request and obtain a CASp
inspection and with advice of counsel, hereby elects not to obtain such CASp
inspection and waives its rights to obtain a CASp inspection with respect to the
Premises, Building and/or Project to the extent permitted by applicable laws now
or hereafter in effect; and (ii) if the waiver set forth in clause (i)
hereinabove is not enforceable pursuant to applicable laws, then Landlord and
Tenant hereby

 

-2-

Execution Original

 

--------------------------------------------------------------------------------

 

agree as follows (which constitute the mutual agreement of the parties as to the
matters described in the last sentence of the foregoing notice):  (A) Tenant
shall have the one-time right to request for and obtain a CASp inspection, which
request must be made, if at all, in a written notice delivered by Tenant to
Landlord on or before that date which is ten (10) days after the date hereof;
(B) any CASp inspection timely requested by Tenant shall be conducted (1)
between the hours of 9:00 a.m. and 5:00 p.m. on any business day, (2) only after
ten (10) days' prior written notice to Landlord of the date of such CASp
inspection, (3) in a professional manner by a CASp designated by Landlord and
without any testing that would damage the Premises, Building or Project in any
way, and (4) at Tenant's sole cost and expense, including, without limitation,
Tenant's payment of the fee for such CASp inspection, the fee for any reports
prepared by the CASp in connection with such CASp inspection (collectively, the
"CASp Reports") and all other costs and expenses in connection therewith; (C)
Tenant shall deliver a copy of any CASp Reports to Landlord within three (3)
business days after Tenant's receipt thereof; (D) Tenant, at its sole cost and
expense, shall be responsible for making any improvements, alterations,
modifications and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards including, without limitation, any
violations disclosed by such CASp inspection; and (E) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Building and Project located outside the Premises that are
Landlord's obligation to repair under the Lease (as amended hereby), then
Landlord shall perform such improvements, alterations, modifications and/or
repairs as and to the extent required by applicable laws to correct such
violations, and Tenant shall reimburse Landlord for the cost of such
improvements, alterations, modifications and/or repairs within ten (10) business
days after Tenant's receipt of an invoice therefor from Landlord.  Tenant also
acknowledges that, except as otherwise expressly set forth in this Lease,
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the Premises, the Building, or the Project or their
condition, or with respect to the suitability thereof for the conduct of
Tenant's business (including, but not limited to, any zoning/conditional use
permit requirements which shall be Tenant's responsibility and Tenant's failure
to obtain any such zoning/use permits (if any are required) shall not affect
Tenant's obligations under this Lease).  The taking of possession of the
Premises by Tenant shall conclusively establish that the Premises (including the
Tenant Improvements therein), the Building and the Project were at such time
complete and in good, sanitary and satisfactory condition (except for matters
that could not be reasonably discovered by Tenant during its inspection thereof
prior to taking possession) and without any obligation on Landlord's part to
make any alterations, upgrades or improvements thereto.  Notwithstanding
anything to the contrary set forth in this Lease, Landlord shall, at its sole
expense, cause the Project, the Building and the Premises (and each system,
component and part of the Project, the Building and/or the Premises), as of the
Lease Commencement Date, to be in good working order, to be in good condition,
and to be in compliance with all applicable laws.  Any expenses incurred by
Landlord to comply with the provisions of the preceding sentence shall not be
included in any Operating Expenses that may be charged to Tenant in any manner
under this Lease.

1.3Rentable Square Feet.  The rentable square feet of the Premises and the
Building are as set forth in Section 6.1 of the Summary except that such
rentable square feet of the Building shall be revised if and to the extent that
the common areas of the Building are adjusted following the execution of this
Lease, and such revision shall be reasonably determined by Landlord's
planner/designer consistent with the methods used to determine the rentable
square feet of the Building prior to the execution of this Lease.  Upon any such
revision to the rentable square footage of the Building, and provided that such
revised rentable square footage of the Building is used in a non-discriminatory
manner for all tenants of the Building, then Tenant's Share shall be modified in
accordance with such determination.  If such determination is made, it will be
confirmed in writing by Landlord to Tenant; provided, however, that any such
remeasurement shall be performed in a non-discriminatory manner vis-à-vis all
tenants of the Building.

 

-3-

Execution Original

 

--------------------------------------------------------------------------------

 

ARTICLE 2


LEASE TERM

The term of this Lease (the "Lease Term") shall be as set forth in Section 7.1
of the Summary and shall commence on the date (the "Lease Commencement Date")
set forth in Section 7.2 of the Summary (subject, however, to the terms of the
Tenant Work Letter), and shall terminate on the date (the "Lease Expiration
Date") set forth in Section 7.3 of the Summary, unless this Lease is sooner
terminated as hereinafter provided or if the Lease Term is renewed pursuant to
the Extension Option Rider.  For purposes of this Lease, the term "Lease Year"
shall mean each consecutive twelve (12) month period during the Lease Term,
provided that the last Lease Year shall end on the Lease Expiration Date.  If
the Lease Commencement Date is a date which is other than the date set forth in
Section 7.2(a) of the Summary then, following the Lease Commencement Date,
Landlord shall deliver to Tenant an amendment in the form as set forth in
Exhibit C, attached hereto, setting forth, among other things, the Lease
Commencement Date and the Lease Expiration Date, which amendment Tenant shall
execute and return to Landlord within five (5) business days after Tenant's
receipt thereof.  If Tenant fails to execute and return the amendment within
such 5-business day period, Tenant shall be deemed to have approved and
confirmed the dates set forth therein, provided that such deemed approval shall
not relieve Tenant of its obligation to execute and return the amendment (and
such failure shall constitute a default by Tenant hereunder).  

ARTICLE 3


BASE RENT

Tenant shall pay, without notice or demand, to Landlord at the address set forth
in Section 3 of the Summary, or at such other place as Landlord may from time to
time designate in writing, in currency or a check for currency which, at the
time of payment, is legal tender for private or public debts in the United
States of America, base rent ("Base Rent") as set forth in Section 8 of the
Summary, payable in equal monthly installments as set forth in Section 8 of the
Summary in advance on or before the first day of each and every month during the
Lease Term, without any setoff or deduction whatsoever.  Landlord agrees to
provide ACH information to Tenant.  Concurrently with Tenant's execution of this
Lease, Tenant shall deliver to Landlord an amount equal to One Hundred
Eighty-Nine Thousand Five Hundred Eighty-Three and 12/100 Dollars ($189,583.12),
which amount shall be comprised of the following:  (i) the Base Rent payable by
Tenant for the Premises for the tenth (10th) full month of the Lease Term (i.e.,
One Hundred Fifty-Three Thousand Four Hundred Fifty-Three and 55/100 Dollars
($153,453.55); and (ii) the Estimated Expenses (as defined below) payable by
Tenant for the Premises for the first (1st) full month of the Lease Term (i.e.,
Thirty Six Thousand One Hundred Twenty-Nine and 57/00 Dollars ($36,129.57).  If
any rental payment date (including the Lease Commencement Date) falls on a day
of the month other than the first day of such month or if any rental payment is
for a period which is shorter than one month, then the rental for any such
fractional month shall be a proportionate amount of a full calendar month's
rental based on the proportion that the number of days in such fractional month
bears to the number of days in the calendar month during which such fractional
month occurs.  All other payments or adjustments required to be made under the
terms of this Lease that require proration on a time basis shall be prorated on
the same basis.  

Notwithstanding anything to the contrary contained herein and so long as Tenant
is not then in default under this Lease (beyond the expiration of all applicable
notice and cure periods), Landlord hereby agrees to abate Tenant's obligation to
pay (i) one hundred percent (100%) of Tenant's monthly Base Rent during the
period which is the first (1st), second (2nd) and third (3rd) full months of the
initial Lease Term, (ii) fifty percent (50%) of Tenant's monthly Base Rent
during the period which is the fourth (4th) and fifth (5th) full months of the
initial Lease Term, and (iii) twenty-five percent (25%) of Tenant's monthly Base
Rent during the period which is the sixth (6th), seventh (7th), eighth (8th) and
ninth (9th) full months of the initial Lease Term (collectively the "Abated
Rent").  During such abatement period, Tenant shall still be responsible for the
payment of all of its other monetary obligations under this Lease.  In the event
of a default by Tenant under the terms of this Lease that results in early
termination pursuant to the provisions of Article 19 of this Lease, then as part
of the recovery set forth in Article 19 of this Lease, Landlord shall be
entitled to the recovery of the unamortized amount (amortized over the
ninety-six month Lease Term) of the monthly Base Rent that was abated under the
provisions of this Article 3.

 

-4-

Execution Original

 

--------------------------------------------------------------------------------

 

ARTICLE 4

ADDITIONAL RENT

4.1Additional Rent.  In addition to paying the Base Rent specified in Article 3
above, Tenant shall pay as additional rent the sum of the following:
(i) Tenant's Share (as such term is defined below) of the annual Operating
Expenses allocated to the Building (pursuant to Section 4.3.4 below); plus
(ii) Tenant's Share of the annual Tax Expenses allocated to the Building
(pursuant to Section 4.3.4 below); plus (iii) Tenant's Share of the annual
Utilities Costs allocated to the Building (pursuant to Section 4.3.4
below).  Such additional rent, together with any and all other amounts payable
by Tenant to Landlord pursuant to the terms of this Lease (including, without
limitation, pursuant to Article 6), shall be hereinafter collectively referred
to as the "Additional Rent."  The Base Rent and Additional Rent are herein
collectively referred to as the "Rent."  All amounts due under this Article 4 as
Additional Rent shall be payable for the same periods and in the same manner,
time and place as the Base Rent.  Without limitation on other obligations of
Tenant which shall survive the expiration of the Lease Term, the obligations of
Tenant to pay the Additional Rent provided for in this Article 4 shall survive
the expiration of the Lease Term.

4.2Definitions.  As used in this Article 4, the following terms shall have the
meanings hereinafter set forth:

4.2.1"Calendar Year" shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires.

4.2.2"Expense Year" shall mean each Calendar Year.

4.2.3"Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord shall pay during any Expense Year because of or
in connection with the ownership, management, maintenance, repair, restoration
or operation of the Project, including, without limitation, any amounts paid
for:  (i) the cost of operating, maintaining, repairing, renovating and managing
the utility systems, lab systems, central plant, mechanical systems, sanitary
and storm drainage systems, any elevator systems (if applicable) and all other
"Systems and Equipment" (as defined in Section 4.2.4 of this Lease), and the
cost of supplies and equipment and maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections, and the cost of contesting the validity or applicability of any
governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with implementation and operation (by Landlord or any
common area association(s) formed for the Project) of any transportation system
management program or similar program; (iii) the cost of insurance carried by
Landlord, in such amounts as Landlord may reasonably determine or as may be
reasonably required by any mortgagees of any mortgage or the lessor of any
ground lease affecting the Project; (iv) the cost of landscaping, relamping,
supplies, tools, equipment and materials, and all fees, charges and other costs
(including consulting fees, legal fees and accounting fees) incurred in
connection with the management, operation, repair and maintenance of the
Project; (v) any equipment rental agreements or management agreements (including
the cost of any management fee (to be equal to three percent (3%) of Tenant's
then annual Base Rent) but excluding the rental of any office space provided
thereunder); (vi) costs of operating amenities in and/or serving the Project and
the wages, salaries and other compensation and benefits of all persons engaged
in the operation, management, maintenance or security of the Project, and
employer's Social Security taxes, unemployment taxes or insurance, and any other
taxes which may be levied on such wages, salaries, compensation and benefits;
(vii) payments under any easement, license, operating agreement, declaration,
restrictive covenant, underlying or ground lease (excluding rent), or instrument
pertaining to the sharing of costs by the Project (including but not limited to,
the REA described in Article 5 hereof); (viii) the cost of janitorial service,
trash removal (provided, however, Operating Expenses shall not include the cost
of janitorial services and trash removal services provided to the Premises or
the premises of other tenants of the Building and/or the Project or the cost of
replacing light bulbs, lamps, starters and ballasts for lighting fixtures in the
Premises and the premises of other tenants in the Building and/or the Project to
the extent such services are directly provided and paid for by Tenant pursuant
to Section 6.6 below), alarm and security service, if any, window cleaning,
replacement of wall and floor coverings, ceiling tiles and fixtures in lobbies,
corridors, restrooms and other common or public areas or facilities, maintenance
and replacement of curbs and walkways, repair to roofs and re-roofing;
(ix) amortization (including interest on the unamortized cost) of the cost of
acquiring or the rental expense of personal property used in the maintenance,

 

-5-

Execution Original

 

--------------------------------------------------------------------------------

 

operation and repair of the Project; (x) the cost of any capital improvements or
other costs (I) which are intended as a labor-saving device or to effect other
economies in the operation or maintenance of the Project or which are otherwise
permitted hereunder, (II) made to the Project or any portion thereof after the
Lease Commencement Date that are required under any governmental law or
regulation, or (III) which are governmentally mandated Conservation Costs (as
defined below) and/or which are reasonably determined by Landlord to be in the
best interests of the Project; provided, however, that if any such cost
described in (I), (II) or (III) above (or any other Operating Expense), is a
capital expenditure, such cost shall be amortized (including interest on the
unamortized cost) as Landlord shall reasonably determine; and (xi) the costs and
expenses of complying with, or participating in, conservation, recycling,
sustainability, energy efficiency, waste reduction or other governmentally
mandated programs or practices implemented or enacted from time to time at the
Building and/or Project, including, without limitation, in connection with any
LEED (Leadership in Energy and Environmental Design) rating or compliance system
or program, including that currently coordinated through the U.S. Green Building
Council or Energy Star rating and/or compliance system or program (collectively,
"Conservation Costs").  If Landlord is not furnishing any particular work or
service (the cost of which, if performed by Landlord, would be included in
Operating Expenses except to the extent prohibited in Article 4 hereof) to a
tenant who has undertaken to perform such work or service in lieu of the
performance thereof by Landlord, Operating Expenses shall be deemed to be
increased by an amount equal to the additional Operating Expenses which would
reasonably have been incurred during such period by Landlord if it had at its
own expense furnished such work or service to such tenant.  If any of (x) the
Building, (y) the Other Existing Buildings (but only during the period of time
the same are included by Landlord within the Project) and (z) any additional
buildings are added to the Project pursuant to Section 1.1.3 above (but only
during the period of time after such additional buildings have been fully
constructed and ready for occupancy and are included by Landlord within the
Project) are less than ninety-five percent (95%) occupied during all or a
portion of any Expense Year, Landlord shall make an appropriate adjustment to
the variable components of Operating Expenses for such year or applicable
portion thereof, employing sound accounting and management principles, to
determine the amount of Operating Expenses that would have been paid had the
Building, such Other Existing Buildings and such additional buildings (if any)
been ninety-five percent (95%) occupied; and the amount so determined shall be
deemed to have been the amount of Operating Expenses for such year, or
applicable portion thereof.

Subject to the provisions of Section 4.3.4 below, Landlord shall have the right,
from time to time, to equitably allocate some or all of the Operating Expenses
(and/or Tax Expenses and Utilities Costs) between the Building and the Other
Existing Buildings and/or among different tenants of the Project and/or among
different buildings of the Project as and when such different buildings are
constructed and added to (and/or excluded from) the Project or otherwise (the
"Cost Pools").  Such Cost Pools may also include a reasonable allocation of
certain Operating Expenses (and/or Tax Expenses and Utilities Costs) within or
under covenants, conditions and restrictions affecting the Project.  In
addition, Landlord shall have the right from time to time, in its reasonable
discretion, to include or exclude existing or future buildings in the Project
for purposes of determining Operating Expenses, Tax Expenses and Utilities Costs
and/or the provision of various services and amenities thereto, including
allocation of Operating Expenses, Tax Expenses and Utilities Costs in any such
Cost Pools.

Notwithstanding the foregoing, Operating Expenses shall not, however, include:
(A) costs of leasing commissions, attorneys' fees and other costs and expenses
incurred in connection with negotiations or disputes with present or prospective
tenants or other occupants of the Project; (B) costs (including permit, license
and inspection costs) incurred in renovating or otherwise improving, decorating
or redecorating rentable space for other tenants or vacant rentable space;
(C) costs incurred due to the violation by Landlord of the terms and conditions
of any lease of space in the Project; (D) costs of overhead or profit increment
paid to Landlord or to subsidiaries or affiliates of Landlord for services in or
in connection with the Project to the extent the same exceeds the costs of
overhead and profit increment included in the costs of such services which could
be obtained from third parties on a competitive basis; (E) except as otherwise
specifically provided in this Section 4.2.3, costs of interest on debt or
amortization on any mortgages, and rent payable under any ground lease of the
Project; (F) Utilities Costs; and (G) Tax Expenses and (H) any of the following
("Excluded Costs"):

(a)the original construction costs of the Premises, the Building or the Project
and renovation prior to the date of this Lease and costs of correcting defects
in such original construction or renovation;

 

-6-

Execution Original

 

--------------------------------------------------------------------------------

 

(b)capital expenditures for expansion or reconfiguration of the Building or the
Project;

(c)capital expenditures except as expressly set forth above and then only to the
extent that they are capitalized over the useful life of such improvement;

(d)interest, principal or any other payments under any mortgage or similar debts
of Landlord, financing costs and amortization of funds borrowed by Landlord,
whether secured or unsecured and all payments of rent (but not taxes or
operating expenses) under any ground lease or other underlying lease of all or
any portion of the Building or the Project;

(e)reserves for or depreciation of the Building or the Project;

(f)advertising, marketing, legal and space planning expenses and leasing
commissions and other costs and expenses incurred in procuring and leasing space
to tenants for the Building or the Project, including any leasing office
maintained in the Building or the Project, free rent and construction allowances
for tenants;

(g)legal and other expenses incurred in the negotiation or enforcement of
leases;

(h)completing, fixturing, improving, renovating, painting, redecorating or other
work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

(i)costs to be reimbursed by other tenants of the Building or the Project or
Taxes to be paid directly by Tenant or other tenants of the Building or the
Project, whether or not actually paid;

(j)salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part (and, if in part,
then on a pro rata basis based on the amount of time devoted to the Building or
the Project) to the operation, management, maintenance or repair of the Building
or the Project;

(k)general organizational, administrative and overhead costs relating to
maintaining Landlord's existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

(l)costs (including attorneys' fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

(m)costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Building or the Project or any legal requirement;

(n)penalties, fines or interest incurred as a result of Landlord's inability or
failure  to make payment of Taxes and/or to file any tax or informational
returns when due, or from Landlord's failure to make any payment of Taxes
required to be made by Landlord hereunder before delinquency;

(o)overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Building or the
Project to the extent the same exceeds the costs of such goods and/or services
rendered by unaffiliated third parties on a competitive basis;

(p)costs of Landlord's charitable or political contributions, or of fine art
maintained at the Building or the Project;

 

-7-

Execution Original

 

--------------------------------------------------------------------------------

 

(q)costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Building or the Project and
which are not available to Tenant without specific charges therefor, but which
are provided to another tenant or occupant of the Building or the Project,
whether or not such other tenant or occupant is specifically charged therefor by
Landlord;

(r)costs incurred in the sale or refinancing of the Building or the Project;

(s)items and services which Landlord offers selectively to one or more tenants
of the Building or the Project (not including Tenant) without reimbursement;

(t)costs of repairs directly resulting from the gross negligence or willful
misconduct of Landlord or its employees, officers, directors, contractors or
agents;

(u)any costs incurred to remove, study, test or remediate hazardous materials
that exist in or about the Building or the Project prior to the Lease
Commencement Date;

(v)the cost of installing or upgrading any utility metering for any part of the
Building or the Project;

(w)a property management fee in excess of 3% of gross receipts;

(x)net income taxes of Landlord or the owner of any interest in the Building or
the Project, franchise, capital stock, gift, estate or inheritance taxes or any
federal, state or local documentary taxes imposed against the Building or the
Project or any portion thereof or interest therein;

(y)any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Building or the Project
under leases for space in the Building or the Project;

(z)any costs with respect to amenities that Tenant is prohibited from using
under this Lease; and

(aa)the costs and expenses of complying with, or participating in,
non-government mandated conservation, recycling, sustainability, energy
efficiency, waste reduction or other programs or practices implemented or
enacted from time to time at the Building and/or Project, including, without
limitation, in connection with any LEED (Leadership in Energy and Environmental
Design) rating or compliance system or program, including that currently
coordinated through the U.S. Green Building Council or Energy Star rating and/or
compliance system or program (and only government mandated programs and policies
shall be included in Operating Expenses).

4.2.4"Systems and Equipment" shall mean any plant (including any central plant),
machinery, transformers, duct work, cable, wires, and other equipment,
facilities, and systems designed to supply heat, ventilation, air conditioning
and humidity or any other services or utilities, or comprising or serving as any
component or portion of the electrical, gas, steam, plumbing, sprinkler,
communications, alarm, lab, security, or fire/life safety systems or equipment,
or any other mechanical, electrical, electronic, computer or other systems or
equipment which serve the Building and/or any other building in the Project in
whole or in part.

4.2.5"Tax Expenses" shall mean all federal, state, county, or local governmental
or municipal taxes, fees, assessments, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit assessments, fees and taxes, child care subsidies, fees
and/or assessments, job training subsidies, fees and/or assessments, open space
fees and/or assessments, housing subsidies and/or housing fund fees or
assessments, public art fees and/or assessments, leasehold taxes or taxes based
upon the receipt of rent, including gross receipts or sales taxes applicable to
the receipt of rent, personal property taxes imposed upon the fixtures,
machinery, equipment, apparatus, systems and equipment, appurtenances, furniture
and other personal property used in connection with the

 

-8-

Execution Original

 

--------------------------------------------------------------------------------

 

Project), which Landlord shall pay during any Expense Year because of or in
connection with the ownership, leasing and operation of the Project or
Landlord's interest therein.  For purposes of this Lease, Tax Expenses shall be
calculated as if (i) the tenant improvements in the Building, the Other Existing
Buildings and any additional buildings added to the Project pursuant to
Section 1.1.3 above (but only during the period of time that such Other Existing
Buildings and additional buildings are included by Landlord within the Project)
were fully constructed, and (ii) the Project, the Building, such Other Existing
Buildings and such additional buildings (if any) and all tenant improvements
therein were fully assessed for real estate tax purposes.

4.2.5.1Tax Expenses shall include, without limitation:

(i)Any tax on Landlord's rent, right to rent or other income from the Project or
as against Landlord's business of leasing any of the Project;

(ii)Any assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants.  It is the intention of Tenant and Landlord that
all such new and increased assessments, taxes, fees, levies, and charges and all
similar assessments, taxes, fees, levies and charges be included within the
definition of Tax Expenses for purposes of this Lease;

(iii)Any assessment, tax, fee, levy, or charge allocable to or measured by the
area of the Premises or the rent payable hereunder, including, without
limitation, any gross income tax upon or with respect to the possession,
leasing, operating, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises, or any portion thereof;

(iv)Any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises; and

(v)Any reasonable expenses incurred by Landlord in attempting to protest, reduce
or minimize Tax Expenses.

4.2.5.2Notwithstanding anything to the contrary contained in this Section 4.2.5,
there shall be excluded from Tax Expenses (i) all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, federal and state net income taxes, and other taxes to the
extent applicable to Landlord's net income (as opposed to rents, receipts or
income attributable to operations at the Project), (ii) any items included as
Operating Expenses, (iii) any items paid by Tenant under Section 4.4 below and
(iv) the Excluded Costs.

4.2.6"Tenant's Share" shall mean the percentage set forth in Section 9 of the
Summary.  Tenant's Share was calculated by dividing the number of rentable
square feet of the Premises by the total rentable square feet in the Building
(as set forth in Section 9 of the Summary), and stating such amount as a
percentage.  Landlord shall have the right from time to time to redetermine the
rentable square feet of the Building (but only in accordance with Section 1.3),
and Tenant's Share shall be appropriately adjusted to reflect any such
redetermination.  If Tenant's Share is adjusted pursuant to the foregoing, as to
the Expense Year in which such adjustment occurs, Tenant's Share for such year
shall be determined on the basis of the number of days during such Expense Year
that each such Tenant's Share was in effect.

4.2.7"Utilities Costs" shall mean all actual charges for utilities for the
Building and the Project (including utilities for the Other Existing Buildings
and additional buildings, if any, added to the Project during the period of time
the same are included by Landlord within the Project) which Landlord shall pay
during any Expense Year, including, but not limited to, the costs of water,
sewer, gas and electricity, and the costs of HVAC and other utilities, including
any lab utilities and central plant utilities (but excluding those charges for
which tenants

 

-9-

Execution Original

 

--------------------------------------------------------------------------------

 

directly reimburse Landlord or otherwise pay directly to the utility company) as
well as related fees, assessments and surcharges.  Utilities Costs shall be
calculated assuming the Building (and, during the period of time when such
buildings are included by Landlord within the Project, the Other Existing
Buildings and any additional buildings, if any, added to the Project) are at
least ninety-five percent (95%) occupied.  If, during all or any part of any
Expense Year, Landlord shall not provide any utilities (the cost of which, if
provided by Landlord, would be included in Utilities Costs) to a tenant
(including Tenant) who has undertaken to provide the same instead of Landlord,
Utilities Costs shall be deemed to be increased by an amount equal to the
additional Utilities Costs which would reasonably have been incurred during such
period by Landlord if Landlord had at its own expense provided such utilities to
such tenant.  Utilities Costs shall include any costs of utilities which are
allocated to the Project under any declaration, restrictive covenant, or other
instrument pertaining to the sharing of costs by the Project or any portion
thereof, including any covenants, conditions or restrictions now or hereafter
recorded against or affecting the Project.

4.3Calculation and Payment of Additional Rent.

4.3.1Payment of Operating Expenses, Tax Expenses and Utilities Costs.  For each
Expense Year ending or commencing within the Lease Term, Tenant shall pay to
Landlord, as Additional Rent, the following, which payment shall be made in the
manner set forth in Section 4.3.2 below: (i) Tenant's Share of Operating
Expenses allocated to the Building pursuant to Section 4.3.4 below; plus
(ii) Tenant's Share of Tax Expenses allocated to the Building pursuant to
Section 4.3.4 below; plus (iii) Tenant's Share of Utilities Costs allocated to
the Building pursuant to Section 4.3.4 below.

4.3.2Statement of Actual Operating Expenses, Tax Expenses and Utilities Costs
and Payment by Tenant.  Landlord shall give to Tenant on or before the first
(1st) day of June following the end of each Expense Year, a statement (the
"Statement") which shall state the Operating Expenses, Tax Expenses and
Utilities Costs incurred or accrued for such preceding Expense Year that are
allocated to the Building pursuant to Section 4.3.4 below, and which shall
indicate therein Tenant's Share thereof.  Within thirty (30) days after Tenant's
receipt of the Statement for each Expense Year ending during the Lease Term,
Tenant shall pay to Landlord the full amount of the Tenant's Share of Operating
Expenses, Tax Expenses and Utilities Costs for such Expense Year, less the
amounts, if any, paid during such Expense Year as the Estimated Expenses as
defined in and pursuant to Section 4.3.3 below.  If any Statement reflects that
Tenant has overpaid Tenant's Share of Operating Expenses and/or Tenant's Share
of Tax Expenses and/or Tenant's Share of Utilities Costs for such Expense Year,
then Landlord shall credit such overpayment toward the additional Rent next due
and payable to Tenant under this Lease unless the overpayment is greater than
the additional Rent next due or reasonably estimated to be due during the
balance of the Lease Term, in which event Landlord shall remit such overpayment
to Tenant within thirty (30) days after such applicable Statement is delivered
to Tenant.  Landlord's failure to timely furnishing statement shall not
prejudice Landlord from enforcing its rights under this Article 4; provided,
however, that Tenant shall not be responsible for Tenant's Share of any
Operating Expenses, Tax Expenses or Utilities Costs attributable to any Expense
Year which was first billed to Tenant more than twelve (12) months after the
date (the "Cutoff Date") which is the earlier of (i) the expiration of the
applicable Expense Year or (ii) the Lease Expiration Date.  Even though the
Lease Term has expired and Tenant has vacated the Premises, if the Statement for
the Expense Year in which this Lease terminates reflects that Tenant has
overpaid and/or underpaid  Tenant's Share of the Operating Expenses and/or
Tenant's Share of Tax Expenses and/or Tenant's Share of Utilities Costs for such
Expense Year, then within thirty (30) days after Landlord's delivery of such
Statement to Tenant, Landlord shall refund to Tenant any such overpayment, or
Tenant shall pay to Landlord any such underpayment, as the case may
be.  Tenant's failure to object any Statement within sixty (60) days after
Tenant's receipt thereof shall constitute Tenant's irrevocable waiver to object
to the same.  The provisions of this Section 4.3.2 shall survive the expiration
or earlier termination of the Lease Term.

4.3.3Statement of Estimated Operating Expenses, Tax Expenses and Utilities
Costs.  Landlord shall endeavor to give Tenant a yearly expense estimate
statement (the "Estimate Statement") which shall set forth Landlord's reasonable
estimate (the "Estimate") of  the total amount of Tenant's Share of the
Operating Expenses, Tax Expenses and Utilities Costs allocated to the Building
pursuant to Section 4.3.4 below for the then-current Expense Year shall be, and
which shall indicate therein Tenant's Share thereof (the "Estimated
Expenses").  The failure of Landlord to timely furnish the Estimate Statement
for any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Estimated Expenses under this Article 4.  Following Landlord's
delivery of the Estimate Statement for the then-current Expense Year, Tenant
shall pay, with its next installment of Base Rent due,

 

-10-

Execution Original

 

--------------------------------------------------------------------------------

 

a fraction of the Estimated Expenses for the then-current Expense Year (reduced
by any amounts paid pursuant to the last sentence of this Section 4.3.3).  Such
fraction shall have as its numerator the number of months which have elapsed in
such current Expense Year to the month of such payment, both months inclusive,
and shall have twelve (12) as its denominator.  Until a new Estimate Statement
is furnished, Tenant shall pay monthly, with the monthly Base Rent installments,
an amount equal to one-twelfth (1/12) of the total Estimated Expenses set forth
in the previous Estimate Statement delivered by Landlord to Tenant.

4.3.4Allocation of Operating Expenses, Tax Expenses and Utilities Costs to
Building.  The parties acknowledge that the Building is part of a multi-building
commercial project consisting of the Building, and the Other Existing Buildings
and such other buildings as Landlord (and/or any other owners of the Project)
may elect to construct and include as part of the Project from time to time (the
Other Existing Buildings and any such other buildings are sometimes referred to
herein, collectively, as the "Other Buildings"), and that certain of the costs
and expenses incurred in connection with the Project (i.e. the Operating
Expenses, Tax Expenses and Utilities Costs) shall be shared among the Building
and/or such Other Buildings, while certain other costs and expenses which are
solely attributable to the Building and such Other Buildings, as applicable,
shall be allocated directly to the Building and the Other Buildings,
respectively.  Accordingly, as set forth in Sections 4.1 and 4.2 above,
Operating Expenses, Tax Expenses and Utilities Costs are determined annually for
the Project as a whole, and a portion of the Operating Expenses, Tax Expenses
and Utilities Costs, which portion shall be determined by Landlord on an
equitable basis, shall be allocated to the Building (as opposed to the tenants
of the Other Buildings), and such portion so allocated shall be the amount of
Operating Expenses, Tax Expenses and Utilities Costs payable with respect to the
Building upon which Tenant's Share shall be calculated.  Such portion of the
Operating Expenses, Tax Expenses and Utilities Costs allocated to the Building
shall include all Operating Expenses, Tax Expenses and Utilities Costs which are
attributable solely to the Building, and an equitable portion of the Operating
Expenses, Tax Expenses and Utilities Costs attributable to the Project as a
whole.  As an example of such allocation with respect to Tax Expenses and
Utilities Costs, it is anticipated that Landlord (and/or any other owners of the
Project) may receive separate tax bills which separately assess the improvements
component of Tax Expenses for each building in the Project and/or Landlord may
receive separate utilities bills from the utilities companies identifying the
Utilities Costs for certain of the utilities costs directly incurred by each
such building (as measured by separate meters installed for each such building),
and such separately assessed Tax Expenses and separately metered Utilities Costs
shall be calculated for and allocated separately to each such applicable
building.  In addition, in the event Landlord (and/or any other owners of the
Project) elect to subdivide certain common area portions of the Project such as
landscaping, public and private streets, driveways, walkways, courtyards,
plazas, transportation facilitation areas and/or accessways into a separate
parcel or parcels of land (and/or separately convey all or any of such parcels
to a common area association to own, operate and/or maintain same), the
Operating Expenses, Tax Expenses and Utilities Costs for such common area
parcels of land may be aggregated and then reasonably allocated by Landlord to
the Building and such Other Buildings on an equitable basis as Landlord (and/or
any applicable covenants, conditions and restrictions for any such common area
association) shall provide from time to time.

4.4Taxes and Other Charges for Which Tenant Is Directly Responsible.  Tenant
shall reimburse Landlord upon demand for all taxes or assessments required to be
paid by Landlord (except to the extent included in Tax Expenses by Landlord),
excluding state, local and federal personal or corporate income taxes measured
by the net income of Landlord from all sources and estate and inheritance taxes,
whether or not now customary or within the contemplation of the parties hereto,
when:

4.4.1said taxes are measured by or reasonably attributable to the cost or value
of Tenant's equipment, furniture, fixtures and other personal property located
in the Premises, or by the cost or value of any leasehold improvements made in
or to the Premises by or for Tenant, to the extent the cost or value of such
leasehold improvements exceeds the cost or value of a building standard
build-out as determined by Landlord regardless of whether title to such
improvements shall be vested in Tenant or Landlord;

4.4.2said taxes are assessed upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion of the Project; or

4.4.3said taxes are assessed upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises.

 

-11-

Execution Original

 

--------------------------------------------------------------------------------

 

4.5Late Charges.  If any installment of Rent or any other sum due from Tenant
shall not be received by Landlord or Landlord's designee by five (5) business
days after the due date therefor, then Tenant shall pay to Landlord a late
charge equal to five percent (5%) of the amount due; provided, however, that
Landlord will waive the imposition of the late charge for the first late payment
of rent in any one (1) calendar year.  The late charge shall be deemed
Additional Rent and the right to require it shall be in addition to all of
Landlord's other rights and remedies hereunder, at law and/or in equity and
shall not be construed as liquidated damages or as limiting Landlord's remedies
in any manner.  In addition to the late charge described above, any Rent or
other amounts owing hereunder which are not paid on or before five (5) business
days after the date that they are due shall thereafter bear interest until paid
at a rate (the "Interest Rate") equal to the lesser of (i) the "Prime Rate" or
"Reference Rate" announced from time to time by the Bank of America (or such
reasonable comparable national banking institution as selected by Landlord in
the event Bank of America ceases to exist or publish a Prime Rate or Reference
Rate), plus four percent (4%), or (ii) the highest rate permitted by applicable
law.

4.6Audit Rights.  Tenant shall have the right, at Tenant's cost, after
reasonable notice to Landlord, to have Tenant's authorized employees or agents
inspect, at Landlord's main corporate office during normal business hours,
Landlord's books, records and supporting documents concerning the Operating
Expenses, Tax Expenses and Utilities Costs set forth in any Statement delivered
by Landlord to Tenant for a particular Expense Year pursuant to Section 4.3.2
above and the twenty-four (24) months preceding any such Statement; provided,
however, Tenant shall have no right to conduct such inspection or object to or
otherwise dispute the amount of the Operating Expenses, Tax Expenses and
Utilities Costs set forth in any such Statement, unless Tenant notifies Landlord
of such inspection objection and dispute, completes such inspection within
twelve (12) months immediately following Landlord's delivery of a Statement (the
"Review Period"); provided, further, that notwithstanding any such timely
inspection, objection, dispute, and/or audit, and as a condition precedent to
Tenant's exercise of its right of inspection, objection, dispute, and/or audit
as set forth in this Section 4.6, Tenant shall not be permitted to withhold
payment of, and Tenant shall timely pay to Landlord, the full amounts as
required by the provisions of this Article 4 in accordance with such
Statement.  However, such payment may be made under protest pending the outcome
of any audit.  In connection with any such inspection by Tenant, Landlord and
Tenant shall reasonably cooperate with each other so that such inspection can be
performed pursuant to a mutually acceptable schedule, in an expeditious manner
and without undue interference with Landlord's operation and management of the
Project.  If after such inspection and/or request for documentation, Tenant
disputes the amount of the Operating Expenses, Tax Expenses and Utilities Costs
set forth in the Statement, Tenant shall have the right, but not the obligation,
within the Review Period, to cause an independent certified public accountant
which is not paid on a contingency basis and which is mutually approved by
Landlord and Tenant (the "Accountant") to complete an audit of Landlord's books
and records to determine the proper amount of the Operating Expenses, Tax
Expenses and Utilities Costs incurred and amounts payable by Tenant for the
Expense Year which is the subject of such Statement.  Such audit by the
Accountant shall be final and binding upon Landlord and Tenant.  If Landlord and
Tenant cannot mutually agree as to the identity of the Accountant within thirty
(30) days after Tenant notifies Landlord that Tenant desires an audit to be
performed, then the Accountant shall be one of the "Big 4" accounting firms
selected by Landlord, which is not paid on a contingency basis and is not, and
has not been, otherwise employed or retained by Landlord.  If such audit reveals
that Landlord has over-charged Tenant, then within thirty (30) days after the
results of such audit are made available to Landlord, Landlord shall reimburse
to Tenant the amount of such over-charge.  If the audit reveals that the Tenant
was under-charged, then within thirty (30) days after the results of such audit
are made available to Tenant, Tenant shall reimburse to Landlord the amount of
such under-charge.  Tenant agrees to pay the cost of such audit unless it is
subsequently determined that Landlord's original Statement which was the subject
of such audit was in error to Tenant's disadvantage by five percent (5%) or more
of the total Operating Expenses, Tax Expenses and Utilities Costs which was the
subject of the audit (in which case Landlord shall pay the cost of such
audit).  The payment by Tenant of any amounts pursuant to this Article 4 shall
not preclude Tenant from questioning the correctness of any Statement provided
by Landlord at any time during the Review Period, but the failure of Tenant to
object thereto, conduct and complete its inspection and have the Accountant
conduct and complete the audit as described above prior to the expiration of the
Review Period shall be conclusively deemed Tenant's approval of the Statement in
question and the amount of Operating Expenses, Tax Expenses and Utilities Costs
shown thereon, subject to Tenant's right to review Statements for the prior
twelve (12) months.  In connection with any inspection and/or audit conducted by
Tenant pursuant to this Section 4.6, Tenant agrees to keep, and to cause all of
Tenant's employees and consultants and the Accountant to keep, all of Landlord's
books and records and the audit, and all information pertaining thereto and the
results thereof, strictly confidential, and in connection therewith, Tenant
shall cause such

 

-12-

Execution Original

 

--------------------------------------------------------------------------------

 

employees, consultants and the Accountant to execute such reasonable
confidentiality agreements as Landlord may require prior to conducting any such
inspections and/or audits.

ARTICLE 5

USE OF PREMISES; HAZARDOUS MATERIALS; ODORS AND EXHAUST

5.1Use.  Tenant shall use the Premises solely for purposes consistent with the
character of the Project as a first-class biotechnology project, including,
without limitation, office and lab uses, and Tenant shall not use or permit the
Premises to be used for any other purpose or purposes whatsoever.  Tenant shall
not use, or suffer or permit any person or persons to use, the Premises or any
part thereof for any use or purpose contrary to the provisions of Exhibit D,
attached hereto, or in violation of the laws of the United States of America,
the state in which the Project is located, or the ordinances, regulations or
requirements of the local municipal or county governing body or other lawful
authorities having jurisdiction over the Project.  Tenant shall comply with the
Rules and Regulations and all recorded covenants, conditions, and restrictions,
and the provisions of all ground or underlying leases, now or hereafter
affecting the Project, including but not limited to, that certain Reciprocal
Easement and Maintenance Agreement recorded in the Official Records of San Diego
County on February 1, 2011 as Instrument No. 2011‑0061146 and re-recorded on
February 24, 2011 as Instrument No. 2011‑0102151, as amended by that certain
First Amendment to Reciprocal Easement and Maintenance Agreement recorded
February 12, 2013 as Instrument No. 2013‑00094397 (the existing "REA"), as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time; provided that any such amendments, restatements, supplements
or modifications do not materially modify Tenant's rights or obligations
hereunder.

5.2Hazardous Materials.

5.2.1Definitions:  As used in this Lease, the following terms have the following
meanings:

(a)"Environmental Law" means any past, present or future federal, state or local
statutory or common law, or any regulation, ordinance, code, plan, order,
permit, grant, franchise, concession, restriction or agreement issued, entered,
promulgated or approved thereunder, relating to (a) the environment, human
health or safety, including, without limitation, emissions, discharges, releases
or threatened releases of Hazardous Materials (as defined below) into the
environment (including, without limitation, air, surface water, groundwater or
land), or (b) the manufacture, generation, refining, processing, distribution,
use, sale, treatment, receipt, storage, disposal, transport, arranging for
transport, or handling of Hazardous Materials.

(b)"Environmental Permits" mean collectively, any and all permits, consents,
licenses, approvals and registrations of any nature at any time required
pursuant to, or in order to comply with, any Environmental Law or otherwise
reasonably desired by Landlord including, but not limited to, any Spill Control
Countermeasure Plan and any Hazardous Materials Management Plan.

(c)"Hazardous Materials" shall mean and include any hazardous or toxic
materials, substances or wastes as now or hereafter (during the Lease Term)
designated or regulated under any Environmental Law, including, without
limitation, asbestos, petroleum, petroleum hydrocarbons and petroleum based
products, urea formaldehyde foam insulation, polychlorinated biphenyls ("PCBs"),
Freon and other chlorofluorocarbons, "biohazardous waste," "medical waste,"
"infectious agent", "mixed waste" or other waste under California Health and
Safety Code §§ 117600 et, seq.

(d)"Release" shall mean with respect to any Hazardous Materials, any release,
deposit, discharge, emission, leaking, pumping, leaching, spilling, seeping,
migrating, injecting, pumping, pouring, emptying, escaping, dumping, disposing
or other movement of Hazardous Materials.

5.2.2Tenant's Obligations – Environmental Permits.  Tenant will (i) obtain and
maintain in full force and effect all Environmental Permits that are required
under any Environmental Laws applicable to Tenant's operations or Tenant's use
of the Premises and (ii) be and remain in compliance with all terms and
conditions of all such Environmental Permits and with all other limitations,
restrictions, conditions, standards, prohibitions,

 

-13-

Execution Original

 

--------------------------------------------------------------------------------

 

requirements, obligations, schedules and timetables contained in all
Environmental Laws applicable to Tenant or Tenant's use of the Premises.

5.2.3Tenant's Obligations – Hazardous Materials.  Except as expressly permitted
herein, Tenant agrees not to cause or permit any Hazardous Materials to be
brought upon, stored, used, handled, generated, released or disposed of on, in,
under or about the Premises, or any other portion of the Property by Tenant, its
agents, employees, subtenants, assignees, licensees, contractors or invitees
(collectively, "Tenant's Parties"), in violation of any Environmental Law
without the prior written consent of Landlord, which consent Landlord may
withhold in its sole and absolute discretion.  Landlord acknowledges that it is
not the intent of this Section 5.2 to prohibit or materially impair Tenant from
operating its business for the uses permitted hereunder.  Tenant may operate its
business according to the custom of Tenant's industry so long as the use or
presence of Hazardous Materials is strictly and properly monitored in accordance
with applicable Environmental Laws.  As a material inducement to Landlord to
allow Tenant to use Hazardous Materials in connection with its business, Tenant
agrees to deliver to Landlord prior to the Lease Commencement Date a list
identifying each type of Hazardous Material to be present at the Premises and
setting forth any and all governmental approvals or permits required in
connection with the presence of such Hazardous Material at the Premises (the
"Hazardous Materials List").  Tenant shall deliver to Landlord an updated
Hazardous Materials List on or prior to each annual anniversary of the Lease
Commencement Date and shall also deliver an updated Hazardous Materials List
before any new Hazardous Materials are brought to the Premises.  Tenant shall
deliver to Landlord (prior to the Lease Commencement Date or, if unavailable at
the time, concurrently with the receipt from or submission to any Governmental
Authority) true and correct copies of the following documents (hereinafter
referred to as the "Documents") relating to the handling, storage, disposal and
emission of Hazardous Materials by Tenant at the Premises:  permits; approvals;
reports and correspondence; storage and management plans; notices of violations
of applicable Environmental Laws; plans relating to the installation of any
storage tanks to be installed in, on, under or about the Premises (provided that
installation of storage tanks shall only be permitted after Landlord has given
Tenant its written consent to do so, which consent Landlord may withhold in its
sole and absolute discretion); and all closure plans or any other documents
required by any and all governmental authorities for any storage tanks installed
in, on, under or about the Premises for the closure of any such storage
tanks.  For each type of Hazardous Material listed, the Documents shall include
(t) the chemical name, (u) the material state (e.g., solid, liquid, gas or
cryogen), (v) the concentration, (w) the storage amount and storage condition
(e.g., in cabinets or not in cabinets), (x) the use amount and use condition
(e.g., open use or closed use), (y) the location (e.g., room number or other
identification) and (z) if known, the chemical abstract service number.  Tenant
shall not be required, however, to provide Landlord with any portion of the
Documents containing information of a proprietary nature, which Documents, in
and of themselves, do not contain a reference to any Hazardous Materials or
activities related to Hazardous Materials.  Upon the expiration or earlier
termination of this Lease, Tenant agrees to promptly remove from the Premises,
the Building and the Project, at its sole cost and expense, any and all
Hazardous Materials brought onto the Premises by Tenant, including any equipment
or systems containing Hazardous Materials which are installed, brought upon,
stored, used, generated or released upon, in, under or about the Premises, the
Building and/or the Project or any portion thereof by Tenant or any of Tenant's
Parties during the Term of this Lease.  

5.2.4Landlord's Right to Conduct Environmental Assessment.  At any time during
the Lease Term, Landlord shall have the right, at Landlord's sole cost and
expense, to conduct an environmental assessment of the Premises (as well as any
other areas in, on or about the Project that Landlord reasonably believes may
have been affected adversely by Tenant's use of the Premises (collectively, the
"Affected Areas") in order to confirm that the Premises and the Affected Areas
do not contain any Hazardous Materials in violation of applicable Environmental
Laws or under conditions constituting or likely to constitute a Release of
Hazardous Materials.  Such environmental assessment shall be a so-called "Phase
I" assessment or such other level of investigation which shall be the standard
of diligence in the purchase or lease of similar property at the time, together
with, at Landlord's sole cost and expense, any additional investigation and
report which would customarily follow any discovery contained in such initial
Phase I assessment (including, but not limited to, any so-called "Phase II"
report).  Such right to conduct such environmental assessment shall not be
exercised more than once per calendar year unless Tenant is in default under
this Section 5.2.  Landlord shall use its commercially reasonable efforts to
minimize any disruption to Tenant's business or use of the Premises from any
such assessment.  Notwithstanding anything above to the contrary, in the event
that any such environmental assessment performed by Landlord reveals that Tenant
is in breach of this Lease pertaining to Hazardous Materials, then the cost of
any such environmental assessment shall be at Tenant's sole cost and expense.

 

-14-

Execution Original

 

--------------------------------------------------------------------------------

 

5.2.5Tenant's Obligations to perform Corrective Action.  If the data from any
environmental assessment authorized and undertaken by Landlord pursuant to
Section 5.2.4 supports a conclusion that Tenant has released Hazardous Materials
on, under or emanating from the Premises and the Affected Areas that may require
any investigation and/or active response action, including without limitation
active or passive remediation and monitoring or any combination of these
activities ("Corrective Action"), Tenant shall undertake Corrective Action with
respect to contamination caused by Tenant if, and to the extent, required by the
governmental authority exercising jurisdiction over the matter.  Any Corrective
Action performed by Tenant will be performed with Landlord's prior written
approval, not to be unreasonably withheld, and in accordance with applicable
Environmental Laws, at Tenant's sole cost and expense and by an environmental
consulting firm (reasonably acceptable to Landlord).  Tenant may perform the
Corrective Action before or after the expiration or earlier termination of this
Lease, to the extent permitted by governmental agencies with jurisdiction over
the Premises, the Building and the Project (provided, however, that any
Corrective Action performed after the expiration or earlier termination of this
Lease shall be subject to the access fee provisions set forth below).  Tenant or
its consultant may install, inspect, maintain, replace and operate remediation
equipment and conduct the Corrective Action as it considers necessary, subject
to Landlord's approval.  Tenant and Landlord shall, in good faith, cooperate
with each other with respect to any Corrective Action after the expiration or
earlier termination of this Lease so as not to interfere unreasonably with the
conduct of Landlord's or any third party's business on the Premises, the
Building and the Project.  It shall be reasonable for Landlord to require Tenant
to deliver a "no further action" letter or substantially similar document from
the applicable governmental agency and Landlord shall provide reasonable access
until such time as such approval is obtained.  Landlord's "reasonableness" as
used in the immediately preceding sentence shall be based on (i) the zoning of
the Premises as of the date in question, and (ii) the logical uses of the
Premises as of the date in question.  If Landlord desires to situate a tenant in
the Premises, the Building and the Project and remediation of the Premises and
the Affected Areas is ongoing, Landlord shall be deemed to be unable to use the
Premises, the Building and the Project in the way Landlord reasonably desires
and Tenant shall be obligated to pay an access fee equal to the Monthly Rent
which shall be prorated daily until such time as Landlord is able to situate
said tenant in the Premises, the Building and/or the Project.  Tenant agrees to
install, at Tenant's sole cost and expense, screening around its remediation
equipment so as to protect the aesthetic appeal of the Premises, the Building
and the Project. Tenant also agrees to use reasonable efforts to locate its
remediation and/or monitoring equipment, if any (subject to the requirements of
Tenant's consultant and governmental agencies with jurisdiction over the
Premises, the Building and the Project) in a location which will allow Landlord,
to the extent reasonably practicable, the ability to lease the Premises, the
Building and the Project to a subsequent user.  Any Hazardous Materials
contamination on, in, under or about the Premises and the Affected
Areas  existing prior to commencement of this Lease are solely Landlord's
responsibility and Tenant shall have no obligations whatsoever for any
investigation or remediation associated with Hazardous Materials existing on the
Premises prior to the Lease Commencement Date.  Landlord will indemnify Tenant
for any and all costs and expenses associated with Hazardous Materials existing
on the Premises prior to the Lease Commencement Date; provided, however, that
Landlord's indemnity obligation shall not extend to loss of business, loss of
profits or other consequential damages which may be suffered by Tenant.

5.2.6Tenant's Duty to Notify Landlord Regarding Releases.  Tenant agrees to
promptly notify Landlord of any Release of Hazardous Materials in the Premises,
the Building or any other portion of the Project which Tenant becomes aware of
during the Term of this Lease, whether caused by Tenant or any other persons or
entities.  In the event of any release of Hazardous Materials in violation of
Environmental Laws caused or permitted by Tenant or any of Tenant's Parties,
Landlord shall have the right, but not the obligation, to cause Tenant, at
Tenant's sole cost and expense, to immediately take all legally required steps
necessary to remediate such Release and prevent any similar future
release.  Tenant will, upon the reasonable and good faith request of Landlord at
any time during which Landlord has a reasonable basis to conclude that Tenant is
not in compliance with this Section 5.2 (and in any event no earlier than sixty
(60) days and no later than thirty (30) days prior to the expiration of this
Lease), cause to be performed a Phase I environmental assessment of the Premises
at Tenant's expense by an established environmental consulting firm reasonably
acceptable to Landlord.  In the event the assessment concludes that Tenant has
caused conditions that require Corrective Action, then Tenant shall immediately
perform the same at its sole cost and expense.

5.2.7Tenant's Environmental Indemnity.  To the fullest extent permitted by law,
Tenant agrees to promptly indemnify, protect, defend and hold harmless Landlord
and Landlord's members, partners, subpartners, independent contractors,
officers, directors, shareholders, employees, agents, successors and assigns
(collectively,

 

-15-

Execution Original

 

--------------------------------------------------------------------------------

 

"Landlord Parties") from and against any and all claims, damages, judgments,
suits, causes of action, losses, liabilities, penalties, fines, expenses and
costs (including, without limitation, clean-up, removal, remediation and
restoration costs, sums paid in settlement of claims, attorneys' fees,
consultant fees and expert fees and court costs) which arise or result from the
presence of Hazardous Materials on, in, under or about the Premises, the
Building or any other portion of the Project caused by Tenant or any of Tenant's
Parties during the Term of this Lease; provided, however, that Tenant's
indemnity obligations shall not extend to loss of business, loss of profits or
other consequential damages which may be suffered by Landlord.  Tenant's
obligations hereunder shall include, without limitation, and whether foreseeable
or unforeseeable, all costs of any required or necessary repair, cleanup or
detoxification or decontamination of the Premises, the Building and/or the
Project, or the preparation and implementation of any closure, remedial action
or other required plans in connection therewith.  The provisions of this
Section 5.2.7 will survive the expiration or earlier termination of this Lease.

5.2.8Landlord's Environmental Indemnity.  To the fullest extent permitted by
law, Landlord agrees to promptly indemnify, protect, defend and hold harmless
Tenant and Tenant's members, partners, subpartners, independent contractors,
officers, directors, shareholders, employees, agents, successors and assigns
(collectively, "Tenant Parties") from and against any and all claims, damages,
judgments, suits, causes of action, losses, liabilities, penalties, fines,
expenses and costs (including, without limitation, clean-up, removal,
remediation and restoration costs, sums paid in settlement of claims, attorneys'
fees, consultant fees and expert fees and court costs) which arise or result
from the presence of Hazardous Materials on, in, under or about the Premises,
the Building or any other portion of the Project caused by Landlord or any of
Landlord's Parties (or any of Landlord's tenants) during the Term of this Lease;
provided, however, that Landlord's indemnity obligations shall not extend to
loss of business, loss of profits or other consequential damages which may be
suffered by Tenant.

5.2.9Landlord's Remediation.  If Hazardous Materials are present at the Premises
that are required by Environmental Law to be remediated and Tenant is not
responsible therefor pursuant to Section 5.2, Landlord shall remediate such
Hazardous Materials

5.2.10Hazardous Material Storage Area and General Storage Area.  Tenant's
Hazardous Material Storage Area is located on the first (1st) floor of the
Building and is depicted on Exhibit A-2 attached hereto ("Hazardous Material
Storage Area").  Tenant's general storage area is located on the first (1st)
floor of the Building and is depicted on Exhibit A-3 attached hereto ("General
Storage Area"), such Hazardous Material storage area and General Storage Area
are part of the Premises leased to Tenant and all terms and conditions of this
Lease shall apply to Tenant's leasing of the same for chemical use or storage.

5.3Odors and Exhaust.  Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will the Premises be damaged by any exhaust from Tenant's
operations.  Landlord and Tenant therefore agree as follows:

5.3.1Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises.

5.3.2If the Building has a ventilation system that, in Landlord's judgment, is
adequate, suitable, and appropriate to vent the Premises in a manner that does
not release odors affecting any indoor or outdoor part of the Premises, Tenant
shall vent the Premises through such system.  If Landlord at any time determines
that any existing ventilation system is inadequate, or if no ventilation system
exists, Tenant shall in compliance with applicable laws vent all fumes and odors
from the Premises (and remove odors from Tenant's exhaust stream) as Landlord
reasonably requires consistent with practices at comparable buildings in San
Diego County.  The placement and configuration of all ventilation exhaust pipes,
louvers and other equipment shall be subject to Landlord's approval, not to be
unreasonably withheld.  Tenant acknowledges Landlord's legitimate desire to
maintain the Premises (indoor and outdoor areas) in an odor-free manner, and
Landlord may require Tenant to abate and remove all odors in a manner that goes
beyond the requirements of applicable laws.

5.3.3Tenant shall, at Tenant's sole cost and expense, provide odor eliminators
and other devices (such as filters, air cleaners, scrubbers and whatever other
equipment may in Landlord's reasonable judgment be necessary or appropriate from
time to time) to completely remove, eliminate and abate any odors,

 

-16-

Execution Original

 

--------------------------------------------------------------------------------

 

fumes or other substances in Tenant's exhaust stream that, in Landlord's
judgment, emanate from the Premises.  Any work Tenant performs under this
Section 5.3 shall constitute Alterations.

5.3.4Tenant's responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term.

5.3.5If Tenant fails to install satisfactory odor control equipment within ten
(10) business days after Landlord's demand made at any time, then Landlord may,
without limiting Landlord's other rights and remedies, require Tenant to cease
and suspend any operations in the Premises that, in Landlord's determination,
cause odors, fumes or exhaust.

ARTICLE 6

SERVICES AND UTILITIES

6.1Standard Tenant Services.  Landlord shall provide the following services on
all days during the Lease Term, unless otherwise stated below.

6.1.1Subject to all governmental rules and regulations applicable thereto,
Landlord shall provide heating and air conditioning capacity to the Premises.

6.1.2Landlord shall provide adequate electrical wiring and facilities for power
for the Premises.  Landlord shall designate the electricity utility provider
from time to time.

6.1.3Landlord shall provide nonexclusive automatic passenger elevator service at
all times.

6.1.4Landlord shall provide water in the Common Areas and Premises for lavatory,
drinking, laboratory and landscaping purposes.  Such cost shall be paid by
Tenant as Additional Rent.

6.2Overstandard Tenant Use.  Tenant shall not overload the Systems and Equipment
serving the Building.

6.3Utilities.  Tenant shall pay for all water (including the cost to service,
repair and replace reverse osmosis, de-ionized and other treated water), gas,
heat, light, power, telephone, internet service, cable television, other
telecommunications and other utilities supplied to the Premises, together with
any fees, surcharges and taxes thereon.  If any such utility is not separately
metered or submetered to Tenant, Tenant shall pay Tenant's Share of all charges
of such utility jointly metered with other premises as Additional Rent or, in
the alternative, Landlord may, at its option, monitor the usage of such
utilities by Tenant and charge Tenant with the cost of purchasing, installing
and monitoring such metering equipment, which cost shall be paid by Tenant as
Additional Rent.  To the extent that Tenant uses more than Tenant's Share of any
utilities, then Tenant shall pay Landlord Tenant's Share of Operating Expenses
to reflect such excess.

6.4Interruption of Use.  Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including, but not limited to, any central plant or
other lab system, telephone and telecommunication services), or for any
diminution in the quality or quantity thereof, when such failure or delay or
diminution is occasioned, in whole or in part, by repairs, replacements, or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, or other fuel at the Building or Project after
reasonable effort to do so, by any accident or casualty whatsoever, by act or
default of Tenant or other parties, or by any other cause beyond Landlord's
reasonable control; and such failures or delays or diminution shall never be
deemed to constitute an eviction or disturbance of Tenant's use and possession
of the Premises or relieve Tenant from paying Rent or performing any of its
obligations under this Lease.  Furthermore, Landlord shall not be liable under
any circumstances for a loss of, or injury to, property (including scientific
research and any intellectual property) or for injury to, or interference with,
Tenant's business, including, without limitation, loss of profits, however
occurring, through or in connection with or incidental to a failure to furnish
any of the services or utilities as set forth in this Article 6.

 

-17-

Execution Original

 

--------------------------------------------------------------------------------

 

6.5Additional Services.  Landlord shall also have the exclusive right, but not
the obligation, to provide any additional services which may be required by
Tenant, including, without limitation, locksmithing and additional repairs and
maintenance, provided that Tenant shall pay to Landlord within ten (10) days
after billing and as Additional Rent hereunder, the sum of all costs to Landlord
of such additional services.

6.6Janitorial Service.  Landlord shall not be obligated to provide any
janitorial services to the Premises or replace any light bulbs, lamps, starters
and ballasts for lighting fixtures within the Premises.  Tenant shall be solely
responsible, at Tenant’s sole cost and expense, for (i) performing all
janitorial services, trash removal and other cleaning of the Premises, and
(ii) replacement of all light bulbs, lamps, starters and ballasts for lighting
fixtures within the Premises, all as appropriate to maintain the Premises in a
first-class manner consistent with the first-class nature of the Building and
Project.  Such services to be provided by Tenant shall be performed by
contractors and pursuant to service contracts approved by Landlord.  Tenant
shall deposit trash as reasonably required in the area designated by Landlord
from time to time.  All trash containers must be covered and stored in a manner
to prevent the emanation of odors into the Premises or the Project.  Landlord
shall have the right to inspect the Premises upon reasonable notice to Tenant
and to require Tenant to provide additional cleaning, if necessary.  In the
event Tenant shall fail to provide any of the services described in this Section
6.6 to be performed by Tenant within five (5) days after notice from Landlord,
which notice shall not be required in the event of an emergency, Landlord shall
have the right to provide such services and any charge or cost incurred by
Landlord in connection therewith shall be deemed Additional Rent due and payable
by Tenant upon receipt by Tenant of a written statement of cost from Landlord.

6.7Energy Statements.  For any utilities serving the Premises for which Tenant
is billed directly by such utility provider, Tenant agrees to furnish to
Landlord (a) any invoices or statements for such utilities within thirty (30)
days after Tenant's receipt thereof, (b) within thirty (30) days after
Landlord's request, any other utility usage information reasonably requested by
Landlord, and (c) within thirty (30) days after each calendar year during the
Term, an ENERGY STAR® Statement of Performance (or similar comprehensive utility
usage report if requested by Landlord) and any other information reasonably
requested by Landlord for the immediately preceding year.  Tenant shall retain
records of utility usage at the Premises, including invoices and statements from
the utility provider, for at least sixty (60) months, or such other period of
time as may be requested by Landlord.  Tenant acknowledges that any utility
information for the Premises may be shared with third parties, including
Landlord's consultants and governmental authorities.  In the event that Tenant
fails to comply with this Section, Tenant hereby authorizes Landlord to collect
utility usage information directly from the applicable utility providers and
agree to pay Landlord a fee of One Thousand Dollars ($1,000) per month to
collect such utility usage information.

6.8Abatement of Rent When Tenant Is Prevented From Using
Premises.  Notwithstanding anything to the contrary in this Lease, if Tenant is
prevented from using, and does not use, the Premises or any portion thereof, for
five (5) consecutive business days (the "Eligibility Period") as a result of (i)
any repair, maintenance or alteration performed or failed to be performed by
Landlord after the Lease Commencement Date, including any Construction (as
defined in Section 24.30 below), or (ii) any failure to provide to the Premises
any of the essential utilities and services required to be provided in Sections
16.1(a) or 16.1(b) above, or (iii) any failure to provide access to the Premises
including Tenant's access to the Parking Areas, then Tenant's obligation to pay
Rent shall be abated or reduced, as the case may be, from and after the first
(1st) day of the Eligibility Period and continuing until such time that Tenant
continues to be so prevented from using, and does not use, the Premises or a
portion thereof, in the proportion that the rentable square feet of the portion
of the Premises that Tenant is prevented from using, and does not use, bears to
the total rentable square feet of the Premises.  To the extent Tenant shall be
entitled to abatement of rent because of a damage or destruction pursuant to
Section 18 or a taking pursuant to Section 19, then the Eligibility Period shall
not be applicable.

6.9Landlord's Emergency Generator.  Tenant shall have the right to draw power
from the emergency generator serving the Project ("Generator") at times when the
emergency generator is in emergency operation; provided, however, that Tenant
may only draw Tenant's Share of Available Power for Tenant's critical power
requirements (i.e., certain portions of Tenant's labs in the Premises).  As used
herein, "Available Power" means 4.69 watts per rentable square foot of the
Premises.  

 

-18-

Execution Original

 

--------------------------------------------------------------------------------

 

ARTICLE 7

REPAIRS

7.1Tenant's Repairs.  Subject to Landlord's repair obligations in Sections 7.2
and 11.1 below, Tenant shall, at Tenant's own expense, keep the Premises,
including all improvements, fixtures and furnishings therein, in good order,
repair and condition at all times during the Lease Term, which repair
obligations shall include, without limitation, the obligation to promptly and
adequately repair all damage to the Premises and replace or repair all damaged
or broken fixtures and appurtenances, together with all portions (to the extent
accessible to Tenant) of the HVAC, electrical, mechanical plumbing, life safety
and lab systems from the point that such systems solely serves the Premises and
all portions of all fume hoods and other exhaust systems (all such systems
collectively being referred to as the “Premises Systems”), in a first-class
condition.  Tenant’s obligations shall include restorations, replacements or
renewals, including capital expenditures for restorations, replacements or
renewals which will have an expected life beyond the Term, when necessary to
keep the Premises and all improvements thereon or a part thereof and the
Premises Systems in first-class order, condition and repair and in compliance
with all applicable laws.  Except as expressly set forth in this Lease, it is
intended by the parties hereto that Landlord shall have no obligation, in any
manner whatsoever, to repair or maintain the Premises, the improvements located
therein or the equipment therein, or the Premises Systems whether structural or
nonstructural, all of which obligations are intended to be the expense of Tenant
(whether or not such repairs, maintenance or restoration shall have an expected
life extending beyond the Term).  Tenant’s maintenance of the Premises Systems
shall comply with the manufacturers’ recommended operating and maintenance
procedures.  Tenant shall enter into and pay for maintenance contracts (in forms
reasonably satisfactory to Landlord, which may require, without limitation, that
any third party contractor provide Landlord with evidence of insurance as
reasonably required by Landlord) for the Premises Systems in accordance with the
manufacturers’ recommended operating and maintenance procedures.  Such
maintenance contracts shall be with reputable contractors, reasonably
satisfactory to Landlord, who shall have commercially reasonable experience in
maintaining such systems in biotechnical facilities.  Upon Landlord's request,
Tenant shall provide maintenance reports from any such contractors.  Tenant
shall be solely responsible for the cost of all improvements or alterations to
the Premises or the Premises Systems required by law.  Notwithstanding the
foregoing, at Landlord's option, or if Tenant fails to make such repairs,
Landlord may, but need not, make such repairs and replacements, and Tenant shall
pay Landlord the cost thereof, including a percentage of the cost thereof (to be
uniformly established for the Building) sufficient to reimburse Landlord for all
overhead, general conditions, fees and other costs or expenses arising from
Landlord's involvement with such repairs and replacements forthwith upon being
billed for same.  In addition, in the event Tenant has not provided Landlord
with evidence that Tenant has entered into such service contracts, Landlord
reserves the right, upon notice to Tenant, to procure and maintain any or all of
such service contracts, and if Landlord so elects, Tenant shall reimburse
Landlord, upon demand, for the costs thereof.  Tenant shall, no later than
January 31st of each calendar year during the Term, provide to Landlord a copy
of the budget for maintenance, repairs and replacements at the Premises for the
preceding calendar year, as well as a detailed summary of the amounts actually
expended by Tenant during such period for maintenance, repairs and replacements
at the Premises.

7.2Landlord's Repairs.  Anything contained in Section 7.1 above to the contrary
notwithstanding, and subject to Articles 11 and 12 below, Landlord shall repair
and maintain the structural portions of the Building, including the mechanical,
plumbing, elevator, HVAC and electrical systems serving the Building and not
located in and exclusively serving the Premises; provided, however, to the
extent such maintenance and repairs are caused by the act, neglect, fault of or
omission of any duty by Tenant, its agents, servants, employees or invitees,
Tenant shall pay to Landlord as Additional Rent, the reasonable cost of such
maintenance and repairs.  Except as expressly set forth in this Lease, Landlord
shall not be liable for any failure to make any such repairs, or to perform any
maintenance.  Except as expressly set forth in this Lease, there shall be no
abatement of rent and no liability of Landlord by reason of any injury to or
interference with Tenant's business arising from the making of any repairs,
alterations or improvements in or to any portion of the Project, Building or the
Premises or in or to fixtures, appurtenances and equipment therein.  Tenant
hereby waives and releases its right to make repairs at Landlord's expense under
Sections 1941 and 1942 of the California Civil Code; or under any similar law,
statute, or ordinance now or hereafter in effect.

 

-19-

Execution Original

 

--------------------------------------------------------------------------------

 

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1Landlord's Consent to Alterations.  Tenant may not make any improvements,
alterations, additions or changes to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
thirty (30) days prior to the commencement thereof, and which consent shall not
be unreasonably withheld by Landlord; provided, however, Landlord may withhold
its consent in its sole and absolute discretion with respect to any Alterations
which may materially adversely affect the structural components of the Building
or the Systems and Equipment or which can be seen from outside the
Premises.  Tenant shall pay for all overhead, general conditions, fees and other
costs and expenses of the Alterations, and shall pay to Landlord a Landlord
supervision fee of five percent (5%) of the cost of the Alterations.  The
construction of the initial improvements to the Premises shall be governed by
the terms of the Tenant Work Letter and not the terms of this Article 8 and
shall not be deemed "Alterations".

8.2Manner of Construction.  Landlord may impose, as a condition of its consent
to all Alterations or repairs of the Premises reasonable requirements,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors, materials, mechanics and materialmen reasonably
approved by Landlord.  Tenant shall construct such Alterations and perform such
repairs in compliance with any and all applicable rules and regulations of any
federal, state, county or municipal code or ordinance and pursuant to a valid
building permit, issued by the city in which the Building is located, and in
conformance with Landlord's reasonable construction rules and
regulations.  Landlord's approval of the plans, specifications and working
drawings for Tenant's Alterations shall create no responsibility or liability on
the part of Landlord for their completeness, design sufficiency, or compliance
with all laws, rules and regulations of governmental agencies or
authorities.  All work with respect to any Alterations must be done in a good
and workmanlike manner and diligently prosecuted to completion to the end that
the Premises shall at all times be a complete unit except during the period of
work.  Tenant shall cause all Alterations to be performed in such manner as not
to obstruct access by any person to the Building or Project or the common areas,
and as not to obstruct the business of Landlord or other tenants of the Project,
or interfere with the labor force working at the Project.  If Tenant makes any
Alterations, Tenant agrees to carry "Builder's All Risk" insurance in an amount
reasonably approved by Landlord covering the construction of such Alterations,
and such other insurance as Landlord may reasonably require, it being understood
and agreed that all of such Alterations shall be insured by Tenant pursuant to
Article 10 below immediately upon completion thereof.  If Landlord has
reasonable cause therefor, then Landlord may require Tenant to obtain a lien and
completion bond or some alternate form of security reasonably satisfactory to
Landlord in an amount sufficient to ensure the lien-free completion of such
Alterations and naming Landlord as a co-obligee.  Upon completion of any
Alterations, Tenant shall (i) cause a Notice of Completion to be recorded in the
office of the Recorder of the county in which the Project is located in
accordance with Section 3093 of the Civil Code of the State of California or any
successor statute, (ii) deliver to the management office of the Building a
reproducible copy of the "as built" drawings of the Alterations, and
(iii) deliver to Landlord evidence of payment, contractors' affidavits and full
and final waivers of all liens for labor, services or materials.

8.3Landlord's Property.  All Alterations, improvements, fixtures and/or
equipment which may be installed or placed in or about the Premises (including,
but not limited to, all floor and wall coverings, built-in cabinet work and
paneling, sinks and related plumbing fixtures, laboratory benches, exterior
venting fume hoods and walk-in freezers and refrigerators, ductwork, conduits,
electrical panels and circuits), shall be at the sole cost of Tenant, and shall
be and become the property of Landlord.  Furthermore, Landlord may require that
Tenant remove any Alterations, improvements, fixtures and/or equipment upon the
expiration or early termination of the Lease Term, and repair any damage to the
Premises and Building caused by such removal (provided that Landlord so
designates at the time that Landlord consents to such Alteration but Landlord
will only be required to so designate in the event Tenant requests, in Tenant's
request for such consent, that Landlord make such
determination).  Notwithstanding anything above to the contrary, Tenant shall
have the right to remove any fixtures or equipment (but not Alterations except
for Alterations which are in the nature of equipment fixtures) from the Premises
which have been paid solely by Tenant's funds (and repair any damage to the
Premises caused by such removal).  If Tenant fails to complete such removal
and/or to repair by the end of the Lease Term (plus a reasonable cure period not
to exceed five (5) business days), Landlord may do so and may charge the cost
thereof to Tenant.  Notwithstanding any other provision of this Article 8 to the
contrary, in no event shall Tenant remove any improvement from the

 

-20-

Execution Original

 

--------------------------------------------------------------------------------

 

Premises as to which Landlord contributed payment, including the Tenant
Improvements, without Landlord's prior written consent, which consent Landlord
may withhold in its sole and absolute discretion.

8.4Wi-Fi Network.  Without limiting the generality of the foregoing, if Tenant
desires to install wireless intranet, Internet and communications network
("Wi-Fi Network") in the Premises for the use by Tenant and its employees, then
the same shall be subject to the provisions of this Section 8.4 (in addition to
the other provisions of this Article 8).  In the event Landlord consents to
Tenant's installation of such Wi-Fi Network, Tenant shall, in accordance with
Article 15 below, remove the Wi-Fi Network from the Premises prior to the
termination of the Lease.  Tenant shall use the Wi-Fi Network so as not to cause
any interference to other tenants in the Building or to other tenants at the
Project or with any other tenant's communication equipment, and not to damage
the Building or Project or interfere with the normal operation of the  Building
or Project, and Tenant hereby agrees to indemnify, defend and hold Landlord
harmless from and against any and all claims, costs, damages, expenses and
liabilities (including attorneys' fees) arising out of Tenant's failure to
comply with the provisions of this Section 8.4, except to the extent same is
caused by the gross negligence or willful misconduct of Landlord and which is
not covered by the insurance carried by Tenant under this Lease (or which would
not be covered by the insurance required to be carried by Tenant under this
Lease).  Should any interference occur, Tenant shall take all necessary steps as
soon as reasonably possible and no later than three (3) calendar days following
such occurrence to correct such interference.  If such interference continues
after such three (3) day period, Tenant shall immediately cease operating such
Wi-Fi Network until such interference is corrected or remedied to Landlord’s
satisfaction.  Tenant acknowledges that Landlord has granted and/or may grant
telecommunication rights to other tenants and occupants of the Building and
Project and to telecommunication service providers and in no event shall
Landlord be liable to Tenant for any interference of the same with such Wi-Fi
Network; provided, however, that Landlord will use commercially reasonable
efforts to assist Tenant in resolving such interference.  Landlord makes no
representation that the Wi-Fi Network will be able to receive or transmit
communication signals without interference or disturbance.  Tenant shall (i) be
solely responsible for any damage caused as a result of the Wi-Fi Network,
(ii) comply with all precautions and safeguards recommended by all governmental
authorities, (iii) pay for all necessary repairs, replacements to or maintenance
of the Wi-Fi Network, and (iv) be responsible for any modifications, additions
or repairs to the Building or Project, including without limitation, Building or
Project systems or infrastructure, which are required by reason of the
installation, operation or removal of Tenant’s Wi-Fi Network.  The mere
appearance of Tenant's Wi-Fi Network outside the Premises shall not be deemed
interference or a violation of this Section.  

ARTICLE 9

COVENANT AGAINST LIENS

Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Project, Building or Premises, and
any and all liens and encumbrances created by Tenant shall attach to Tenant's
interest only.  Landlord shall have the right at all times to post and keep
posted on the Premises any notice which it deems necessary for protection from
such liens.  Tenant shall not cause or permit any lien of mechanics or
materialmen or others to be placed against the Project, the Building or the
Premises with respect to work or services claimed to have been performed for or
materials claimed to have been furnished to Tenant or the Premises, and, in case
of any such lien attaching or notice of any lien, Tenant shall cause it to be
immediately released and removed of record.  If any such lien is not released
and removed within five (5) business days after notice of such lien is delivered
by Landlord to Tenant, then Landlord may, at its option, take all action
necessary to release and remove such lien, without any duty to investigate the
validity thereof, and all sums, costs and expenses, including reasonable
attorneys' fees and costs, incurred by Landlord in connection with such lien
shall be deemed Additional Rent under this Lease and shall immediately be due
and payable by Tenant.  In the event that Tenant leases or finances the
acquisition of equipment, furnishings or other personal property of a removable
nature utilized by Tenant in the operation of Tenant's business, Tenant warrants
that any Uniform Commercial Code financing statement shall, upon its face or by
exhibit thereto, indicate that such financing statement is applicable only to
removable personal property of Tenant located within the Premises.  In no event
shall the address of the Premises be furnished on a financing statement without
qualifying language as to applicability of the lien only to removable personal
property located in an identified suite leased by Tenant.  Should any holder of
a financing statement record or place of record a financing statement that
appears to constitute a lien against any interest of Landlord or against
equipment that may be located other than within an identified suite leased by
Tenant, Tenant shall, within ten (10) days after filing such financing
statement, cause (a) a

 

-21-

Execution Original

 

--------------------------------------------------------------------------------

 

copy of the Lender security agreement or other documents to which the financing
statement pertains to be furnished to Landlord to facilitate Landlord's ability
to demonstrate that the lien of such financing statement is not applicable to
Landlord's interest and (b) Tenant's lender to amend such financing statement
and any other documents of record to clarify that any liens imposed thereby are
not applicable to any interest of Landlord in the Premises.

ARTICLE 10

INDEMNIFICATION AND INSURANCE

10.1Indemnification and Waiver.  Tenant hereby assumes all risk of damage to
property and injury to persons, in, on, or about the Premises from any cause
whatsoever and agrees that Landlord and the Landlord Parties shall not be liable
for, and are hereby released from any responsibility for, any damage to property
or injury to persons or resulting from the loss of use thereof, which damage or
injury is sustained by Tenant or by other persons claiming through Tenant,
except to the extent caused by the gross negligence or willful misconduct of
Landlord or any Landlord Parties.  Tenant shall indemnify, defend, protect, and
hold harmless the Landlord Parties from any and all loss, cost, damage, expense
and liability (including without limitation court costs and reasonable
attorneys' fees) (collectively, "Claims") incurred in connection with or arising
from any cause in, on or about the Premises (including, without limitation,
Tenant's installation, placement and removal of Alterations, improvements,
fixtures and/or equipment in, on or about the Premises), due to the acts,
omissions or negligence of Tenant or of any person claiming by, through or under
Tenant, or of the contractors, agents, servants, employees, licensees or
invitees of Tenant or any such person, in, on or about the Premises, the
Building and Project, but only to the extent Tenant's liability is not waived
and released by Landlord pursuant to the terms of Section 10.4 of this Lease;
provided, however, that Tenant's indemnity shall, in no event, extend to loss of
profits, loss of business or other consequential damages incurred by Landlord or
any Landlord Parties.  Notwithstanding anything in this Section 10.1 to the
contrary, the foregoing assumption of risk, release and indemnity shall not
apply to any Claims to the extent resulting from the gross negligence or willful
misconduct of Landlord or any Landlord Parties (collectively, the "Excluded
Claims"), and Landlord shall indemnify, protect, defend and hold harmless Tenant
and Tenant's officers, agents and employees (collectively, "Tenant Parties")
from and against any such Excluded Claims, but only to the extent Landlord's
liability is not waived and released by Tenant pursuant to the terms of Section
10.4 of this Lease (provided, however, that Landlord's indemnity shall, in no
event, extend to loss of profits, loss of business or other consequential
damages incurred by Tenant or any Tenant Parties).  Each party's agreement to
indemnify the other pursuant to this Section 10.1 is not intended and shall not
relieve any insurance carrier of its obligations under policies required to be
carried by the indemnifying party pursuant to the provisions of this Lease.  The
provisions of this Section 10.1 shall survive the expiration or sooner
termination of this Lease.  Notwithstanding anything in this Lease to the
contrary but subject to Section 6.8 and Landlord's indemnity obligations in this
Lease, Landlord shall not be liable to Tenant for, and Tenant assumes all risk
of, damage to personal property or scientific research or intellectual property,
including loss of records kept by Tenant within the Premises and damage or
losses caused by fire, electrical malfunction, gas explosion or water damage of
any type (including broken water lines, malfunctioning fire sprinkler systems,
malfunctioning lab systems including any malfunction of the central plant
systems, roof leaks or stoppages of lines), except to the extent caused by the
gross negligence or willful misconduct of Landlord or any Landlord
Parties.  Tenant further waives any claim for injury to Tenant's business or
loss of income relating to any such damage or destruction of personal property
as described above.

10.2Tenant's Compliance with Landlord's Fire and Casualty Insurance.  Tenant
shall, at Tenant's expense, comply as to the Premises with all commercially
reasonable insurance company requirements pertaining to the use of the Premises
(provided they do not unreasonably interfere with Tenant's use of the Premises
as first-class biotechnology space).  If Tenant's conduct or use of the Premises
(other than as first-class biotechnology space) causes any increase in the
premium for such insurance policies, then Tenant shall reimburse Landlord for
any such increase. Tenant, at Tenant's expense, shall comply with all
commercially reasonable rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.

10.3Tenant's Insurance.  Tenant shall maintain the following coverages in the
following amounts.

10.3.1Commercial General Liability Insurance covering the insured against claims
of bodily injury, personal injury and property damage arising out of Tenant's
operations, assumed liabilities or use of the

 

-22-

Execution Original

 

--------------------------------------------------------------------------------

 

Premises, including a Broad Form Commercial General Liability endorsement
covering the insuring provisions of this Lease and, to the extent consistent
with insurance industry custom and practice, the performance by Tenant of the
indemnity agreements set forth in Section 10.1 above (and liquor liability
coverage if alcoholic beverages are served on the Premises) for limits of
liability not less than:

Bodily Injury and
Property Damage Liability

$5,000,000 each occurrence
$5,000,000 annual aggregate

Personal Injury Liability

$5,000,000 each occurrence
$5,000,000 annual aggregate

10.3.2Physical Damage Insurance covering (i) all furniture, trade fixtures,
equipment, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant, (ii) the Tenant Improvements,
including any Tenant Improvements which Landlord permits to be installed above
the ceiling of the Premises or below the floor of the Premises, and (iii) all
other improvements, alterations and additions to the Premises, including any
improvements, alterations or additions installed at Tenant's request above the
ceiling of the Premises or below the floor of the Premises.  Such insurance
shall be written on a "physical loss or damage" basis under a "special form"
policy, for the full replacement cost value new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include a vandalism and malicious
mischief endorsement, sprinkler leakage coverage and earthquake sprinkler
leakage coverage.

10.3.3Workers' compensation insurance as required by law.

10.3.4Loss-of-income, business interruption and extra-expense insurance in such
amounts as will reimburse Tenant for direct and indirect loss of earnings
attributable to all perils commonly insured against by prudent tenants or
attributable to prevention of loss of access to the Premises or to the Building
as a result of such perils.

10.3.5Form of Policies.  The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease.  Such insurance shall:  (i) name Landlord, and any other party it so
specifies, as an additional insured; (ii) specifically cover the liability
assumed by Tenant under this Lease, including, but not limited to, Tenant's
obligations under Section 10.1 above (to the extent generally available in such
coverage); (iii) be issued by an insurance company having a rating of not less
than A–/VII in Best's Insurance Guide or which is otherwise acceptable to
Landlord and licensed to do business in the state in which the Project is
located; (iv) be primary insurance as to all claims thereunder and provide that
any insurance carried by Landlord is excess and is non-contributing with any
insurance requirement of Tenant; (v) to the extent reasonably available based on
then insurance industry custom and practices, provide that said insurance shall
not be canceled or coverage changed unless ten (10) days' prior written notice
shall have been given to Landlord and any mortgagee or ground or underlying
lessor of Landlord (provided that such provision is commercially available);
(vi) contain a cross-liability endorsement or severability of interest clause
acceptable to Landlord; and (vii) with respect to the insurance required in
Sections 10.3.1, 10.3.2 and 10.3.4 above, have deductible amounts not exceeding
Fifty Thousand Dollars ($50,000.00).  Tenant shall deliver such policies or
certificates thereof to Landlord on or before the Lease Commencement Date and at
least five (5) days before the expiration dates thereof.  If Tenant shall fail
to procure such insurance, or to deliver such policies or certificate, within
such time periods, Landlord may, at its option, in addition to all of its other
rights and remedies under this Lease, and without regard to any notice and cure
periods set forth in Section 19.1, procure such policies for the account of
Tenant, and the cost thereof shall be paid to Landlord as Additional Rent within
ten (10) days after delivery of bills therefor.  Tenant shall have the right to
carry the insurance required hereunder in the form of blanket and/or umbrella
policies.

10.4Subrogation.  Landlord and Tenant agree to have their respective insurance
companies issuing property damage insurance waive any rights of subrogation that
such companies may have against Landlord or Tenant, as the case may
be.  Landlord and Tenant hereby waive any right that either may have against the
other on account of any loss or damage to their respective property to the
extent such loss or damage is insurable under policies of insurance for fire and
all risk coverage, theft, public liability, or other similar insurance.

 

-23-

Execution Original

 

--------------------------------------------------------------------------------

 

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1Repair of Damage to Premises by Landlord.  Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty.  If the Premises or any common areas of the Building or Project
serving or providing access to the Premises shall be damaged by fire or other
casualty, Landlord shall promptly and diligently, subject to reasonable delays
for insurance adjustment or other matters beyond Landlord's reasonable control,
and subject to all other terms of this Article 11, restore the base, shell, and
core of the Premises and such common areas.  Such restoration shall be to
substantially the same condition of the base, shell, and core of the Premises
and common areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Project and/or the Building, or the lessor of a ground or underlying lease with
respect to the Building, or any other modifications to the common areas deemed
desirable by Landlord, provided access to the Premises and any common restrooms
serving the Premises shall not be materially impaired. Upon the occurrence of
any damage to the Premises, Tenant shall assign to Landlord (or to any party
designated by Landlord) all insurance proceeds payable to Tenant under Tenant's
insurance required under Section 10.3 of this Lease, and Landlord shall repair
any damage to the tenant improvements and alterations installed in the Premises
and shall return such tenant improvements and alterations to their original
condition; provided that if the costs of such repair of such tenant improvements
and Alterations by Landlord exceeds the amount of insurance proceeds received by
Landlord therefor from Tenant's insurance carrier, as assigned by Tenant, the
excess costs of such repairs shall be paid by Tenant to Landlord prior to
Landlord's repair of the damage.  In connection with such repairs and
replacements of any such tenant improvements and Alterations, Tenant shall,
prior to Landlord's commencement of such improvement work, submit to Landlord,
for Landlord's review and approval, all plans, specifications and working
drawings relating thereto, and Landlord shall select the contractors to perform
such improvement work.  Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant's business resulting in
any way from such damage or the repair thereof; provided however, that if such
fire or other casualty shall have damaged the Premises or common areas necessary
to Tenant's occupancy, and if such damage is not the result of the negligence or
willful misconduct of Tenant or Tenant's employees, contractors, licensees, or
invitees, Landlord shall allow Tenant a proportionate abatement of Base Rent and
Tenant's Share of Operating Expenses, Tax Expenses and Utilities Costs to the
extent Landlord is reimbursed from the proceeds of rental interruption insurance
purchased by Landlord as part of Operating Expenses, during the time and to the
extent the Premises are unfit for occupancy for the purposes permitted under
this Lease, and not occupied by Tenant as a result thereof.

11.2Landlord's Option to Repair.  Notwithstanding Section 11.1 above to the
contrary, Landlord may elect not to rebuild and/or restore the Premises, the
Building and/or any other portion of the Project and instead terminate this
Lease by notifying Tenant in writing of such termination within sixty (60) days
after the date Landlord becomes aware of such damage, such notice to include a
termination date giving Tenant ninety (90) days to vacate the Premises, but
Landlord may so elect only if the Building shall be damaged by fire or other
casualty or cause, whether or not the Premises are affected, and one or more of
the following conditions is present:  (i) repairs cannot reasonably be
substantially completed within one hundred twenty (120) days after the date of
such damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Project and/or the Building or
ground or underlying lessor with respect to the Project and/or the Building
shall require that the insurance proceeds or any portion thereof be used to
retire the mortgage debt, or shall terminate the ground or underlying lease, as
the case may be; or (iii) the damage is not fully covered, except for deductible
amounts, by Landlord's insurance policies.  In addition, if the Premises or the
Building is destroyed or damaged to any substantial extent during the last year
of the Lease Term, then notwithstanding anything contained in this Article 11,
Landlord shall have the option to terminate this Lease by giving written notice
to Tenant of the exercise of such option within thirty (30) days after such
damage, in which event this Lease shall cease and terminate as of the date of
such notice.  Upon any such termination of this Lease pursuant to this
Section 11.2, Tenant shall pay the Base Rent and Additional Rent, properly
apportioned up to such date of termination, and both parties hereto shall
thereafter be discharged of all further obligations under this Lease, except for
those obligations which expressly survive the expiration or earlier termination
of the Lease Term.

11.3Waiver of Statutory Provisions.  The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or

 

-24-

Execution Original

 

--------------------------------------------------------------------------------

 

any part of the Premises, the Building or any other portion of the Project, and
any statute or regulation of the state in which the Project is located,
including, without limitation, Sections 1932(2) and 1933(4) of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction in the absence of an express agreement between the parties, and any
other statute or regulation, now or hereafter in effect, shall have no
application to this Lease or any damage or destruction to all or any part of the
Premises, the Building or any other portion of the Project.

ARTICLE 12

CONDEMNATION

12.1Permanent Taking.  If the whole or any part of the Premises, Building or
Project shall be taken by power of eminent domain or condemned by any competent
authority for any public or quasi-public use or purpose, or if any adjacent
property or street shall be so taken or condemned, or reconfigured or vacated by
such authority in such manner as to require the use, reconstruction or
remodeling of any part of the Premises, Building or Project, or if Landlord
shall grant a deed or other instrument in lieu of such taking by eminent domain
or condemnation, Landlord shall have the option to terminate this Lease upon
ninety (90) days' notice, provided such notice is given no later than one
hundred eighty (180) days after the date of such taking, condemnation, deed or
other instrument.  If more than twenty-five percent (25%) of the rentable square
feet of the Premises is taken, or if access to the Premises is substantially
impaired, Tenant shall have the option to terminate this Lease upon ninety (90)
days' notice, provided such notice is given no later than one hundred eighty
(180) days after the date of such taking.  Landlord shall be entitled to receive
the entire award or payment in connection therewith, except that Tenant shall
have the right to file any separate claim available to Tenant for any taking of
Tenant's personal property and fixtures belonging to Tenant and removable by
Tenant upon expiration of the Lease Term pursuant to the terms of this Lease,
and for moving expenses, so long as such claim does not diminish the award
available to Landlord, or its ground lessor or mortgagee with respect to the
Project, and such claim is payable separately to Tenant.  All Rent shall be
apportioned as of the date of such termination, or the date of such taking,
whichever shall first occur.  If any part of the Premises shall be taken, and
this Lease shall not be so terminated, the Base Rent and Tenant's Share of
Operating Expenses, Tax Expenses and Utilities Costs shall be proportionately
abated.  Tenant hereby waives any and all rights it might otherwise have
pursuant to Section 1265.130 of The California Code of Civil Procedure.

12.2Temporary Taking.  Notwithstanding anything to the contrary contained in
this Article 12, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and Tenant's Share of Operating
Expenses, Tax Expenses and Utilities Costs shall be abated for the period of
such taking in proportion to the ratio that the amount of rentable square feet
of the Premises taken bears to the total rentable square feet of the
Premises.  Landlord shall be entitled to receive the entire award made in
connection with any such temporary taking.

ARTICLE 13

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, and agreements herein contained on the part
of Tenant to be kept, observed and performed, shall, during the Lease Term,
peaceably and quietly have, hold and enjoy the Premises subject to the terms,
covenants, conditions, and agreements hereof without interference by any persons
lawfully claiming by or through Landlord.  The foregoing covenant is in lieu of
any other covenant express or implied.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1Transfers.  Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest

 

-25-

Execution Original

 

--------------------------------------------------------------------------------

 

hereunder, permit any assignment or other such foregoing transfer of this Lease
or any interest hereunder by operation of law, sublet the Premises or any part
thereof, or permit the use of the Premises by any persons other than Tenant and
its employees (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee").  If
Tenant shall desire Landlord's consent to any Transfer, Tenant shall notify
Landlord in writing, which notice (the "Transfer Notice") shall include (i) the
proposed effective date of the Transfer, which shall not be less than thirty
(30) days nor more than one hundred eighty (180) days after the date of delivery
of the Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) all of the terms of the proposed
Transfer, the name and address of the proposed Transferee, and a copy of all
existing and/or proposed documentation pertaining to the proposed Transfer,
(iv) current financial statements of the proposed Transferee certified by an
officer, partner or owner thereof (which Landlord shall treat as confidential
and shall not disclose), (v) a list of Hazardous Materials, certified by the
proposed Transferee to be true and correct, that the proposed Transferee intends
to use or store in the Premises, and (vi) such other information as Landlord may
reasonably require.  Any Transfer made without Landlord's prior written consent
shall, at Landlord's option, be null, void and of no effect, and shall, at
Landlord's option, constitute a default by Tenant under this Lease.  Whether or
not Landlord shall grant consent, within thirty (30) days after written request
by Landlord, Tenant shall pay to Landlord One Thousand Five Hundred Dollars
($1,500.00) to reimburse Landlord for its review and processing fees, and Tenant
shall also reimburse Landlord for any reasonable legal fees incurred by Landlord
in connection with Tenant's proposed Transfer.

14.2Landlord's Consent.  Landlord shall not unreasonably withhold its consent to
any proposed Transfer on the terms specified in the Transfer Notice.  In no
event shall Landlord be deemed to be unreasonable for declining to consent to a
Transfer to a transferee jeopardizing directly or indirectly the status of
Landlord or any of Landlord's affiliates as a Real Estate Investment Trust under
the Internal Revenue Code of 1986 (as the same may be amended from time to time,
the "Revenue Code") in accordance with the following sentence.  Notwithstanding
anything contained in this Lease to the contrary, (w) no Transfer shall be
consummated on any basis such that the rental or other amounts to be paid by the
occupant, assignee, manager or other transferee thereunder would be based, in
whole or in part, on the income or profits derived by the business activities of
such occupant, assignee, manager or other transferee; (x) Tenant shall not
furnish or render any services to an occupant, assignee, manager or other
transferee with respect to whom transfer consideration is required to be paid,
or manage or operate the Premises or any capital additions so transferred, with
respect to which transfer consideration is being paid; (y) Tenant shall not
consummate a Transfer with any person in which Landlord owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Revenue Code); and (z) Tenant shall not consummate a
Transfer with any person or in any manner that could cause any portion of the
amounts received by Landlord pursuant to this Lease or any sublease, license or
other arrangement for the right to use, occupy or possess any portion of the
Premises to fail to qualify as "rents from real property" within the meaning of
Section 856(d) of the Revenue Code, or any similar or successor provision
thereto or which could cause any other income of Landlord to fail to qualify as
income described in Section 856(c)(2) of the Revenue Code.  The parties hereby
agree that it shall be reasonable under this Lease and under any applicable law
for Landlord to withhold consent to any proposed Transfer where one or more of
the following apply, without limitation as to other reasonable grounds for
withholding consent:

14.2.1The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or Project;

14.2.2The Transferee intends to use the Subject Space for purposes which are not
permitted under this Lease;

14.2.3The Transferee is either a governmental agency or instrumentality thereof;

14.2.4The Transfer will result in more than a reasonable and safe number of
occupants per floor within the Subject Space;

14.2.5The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities involved under the Lease on
the date consent is requested;

 

-26-

Execution Original

 

--------------------------------------------------------------------------------

 

14.2.6The proposed Transfer would cause Landlord to be in violation of another
lease or agreement to which Landlord is a party, or would give an occupant of
the Project a right to cancel its lease; provided that Landlord notified Tenant
of such restrictions prior to the date of this Lease;

14.2.7The terms of the proposed Transfer will allow the Transferee to exercise a
right of renewal, right of expansion, right of first offer, or other similar
right held by Tenant (or will allow the Transferee to occupy space leased by
Tenant pursuant to any such right); or

14.2.8Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating with Landlord to lease space in the
Project at such time.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
below), Tenant may within six (6) months after Landlord's consent, enter into
such Transfer of the Premises or portion thereof, upon substantially the same
terms and conditions as are set forth in the Transfer Notice furnished by Tenant
to Landlord pursuant to Section 14.1 above, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be materially more favorable to the Transferee than the terms set
forth in Tenant's original Transfer Notice, Tenant shall again submit the
Transfer to Landlord for its approval and other action under this Article 14
(including Landlord's right of recapture, if any, under Section 14.4 of this
Lease).

14.3Transfer Premium.  If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any Transfer Premium received by Tenant from
such Transferee.  "Transfer Premium" shall mean all rent, additional rent or
other consideration payable by such Transferee in excess of the Rent and
Additional Rent payable by Tenant under this Lease on a per rentable square foot
basis if less than all of the Premises is transferred, after deducting the
reasonable expenses incurred by Tenant for (i) any reasonable changes,
alterations and improvements to the Premises in connection with the Transfer
(but only to the extent approved by Landlord), and (ii) any reasonable brokerage
commissions, marketing expenses, allowances or other reasonable costs in
connection with the Transfer (collectively, the "Subleasing Costs").  Transfer
Premium shall also include, but not be limited to, key money and bonus money
paid by Transferee to Tenant as compensation for such Transfer, and any payment
in excess of fair market value for services rendered by Tenant to Transferee.

14.4Landlord's Option as to Subject Space.  Notwithstanding anything to the
contrary contained in this Article 14, if the proposed Transfer is an assignment
(to other than an Affiliate) or a sublessee with respect to the balance of the
Lease Term, Landlord shall have the option, by giving written notice to Tenant
within ten (10) days after receipt of any Transfer Notice, to recapture the
Subject Space.  Such recapture notice shall terminate this Lease with respect to
the Subject Space as of the date stated in the Transfer Notice as the effective
date of the proposed Transfer until the last day of the term of the Transfer as
set forth in the Transfer Notice.  If this Lease is terminated with respect to
less than the entire Premises, the Rent reserved herein shall be prorated on the
basis of the rentable square feet retained by Tenant in proportion to the
rentable square feet contained in the Premises, and this Lease as so amended
shall continue thereafter in full force and effect, and upon request of either
party, the parties shall execute written confirmation of the same.  If Landlord
declines, or fails to elect in a timely manner to recapture the Subject Space
under this Section 14.4, then, provided Landlord has consented to the proposed
Transfer, Tenant shall be entitled to proceed to transfer the Subject Space to
the proposed Transferee, subject to provisions of the last paragraph of
Section 14.2 above.

14.5Effect of Transfer.  If Landlord consents to a Transfer: (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified; (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee; (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord; and
(iv) no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord's consent, shall relieve Tenant or any
guarantor of the Lease from liability under this Lease.  Landlord or

 

-27-

Execution Original

 

--------------------------------------------------------------------------------

 

its authorized representatives shall have the right at all reasonable times to
audit the books, records and papers of Tenant relating to any Transfer, and
shall have the right to make copies thereof, provided that Landlord executes a
commercially reasonable non-disclosure agreement.  If the Transfer Premium
respecting any Transfer shall be found understated, Tenant shall, within thirty
(30) days after demand, pay the deficiency and Landlord's costs of such audit.

14.6Additional Transfers.  For purposes of this Lease, the term "Transfer" shall
also include: (i) if Tenant is a partnership or limited liability company, the
withdrawal or change, voluntary, involuntary or by operation of law, of more
than fifty percent (50%) of the partners or members, or transfer of more than
fifty percent (50%) of the partnership or membership interests, within a twelve
(12)-month period, or the dissolution of the partnership without immediate
reconstitution thereof; and (ii) if Tenant is a closely held corporation (i.e.,
whose stock is not publicly held and not traded through an exchange or over the
counter), (A) the dissolution, merger, consolidation or other reorganization of
Tenant, (B) the sale or other transfer of more than an aggregate of fifty
percent (50%) of the voting shares of Tenant (other than to immediate family
members by reason of gift or death), within a twelve (12)-month period, or
(C) the sale, mortgage, hypothecation or pledge of more than an aggregate of
fifty percent (50%) of the value of the unencumbered assets of Tenant within a
twelve (12)-month period.

14.7Affiliated Companies/Restructuring of Business Organization.  Neither (A)
the assignment or subletting by Tenant of all or any portion of this Lease or
the Premises to (i) a parent or subsidiary of Tenant, or (ii) any person or
entity which controls, is controlled by or under common control with Tenant, or
(iii) any entity which purchases all or substantially all of the assets of
Tenant in one or a series of transactions, or (iv) any entity into which Tenant
is merged or consolidated (all such persons or entities described in (i), (ii),
(iii) and (iv) being sometimes hereinafter referred to as "Affiliates"), nor (B)
any transfer of the stock of Tenant, shall be deemed a Transfer under this
Article 14, provided that:

14.7.1Any such Affiliate was not formed, nor was such financing intended, as a
subterfuge to avoid the obligations of this Article 14;

14.7.2Tenant gives Landlord prior written notice of any such assignment,
sublease, financing or public offering, unless precluded by non-disclosure
obligations, in which case Tenant shall notify Landlord promptly thereafter;

14.7.3Tenant or any such Affiliate has, following the effective date of any such
assignment, sublease, financing or public offering, a tangible net worth, in the
aggregate, computed in accordance with generally accepted accounting principles,
which is equal to or greater than Tenant as of the effective date of any such
assignment, sublease, financing or public offering;

14.7.4Any such Affiliate shall assume, in a written document reasonably
satisfactory to Landlord and delivered to Landlord upon or prior to the
effective date of such assignment or sublease, all the obligations of Tenant
under this Lease; and

14.7.5Tenant shall remain fully liable for all obligations to be performed by
Tenant under this Lease.

An Affiliate that is an assignee of Original Tenant's (or a prior Affiliate
Assignee's) entire interest in this Lease may be referred to as an "Affiliate
Assignee."

14.8Special Transferees.  Tenant shall be permitted, upon prior written notice
to Landlord (but without otherwise triggering the other provisions of this
Article 14) to enter into any license agreements of space (the "Occupancy
Agreements") within the Premises with business affiliates of Tenant; provided,
however, that in no event shall the rentable square feet of space licensed to
any one third party exceed 2,000 rentable square feet of space; provided that
(a) Tenant shall give Landlord prior written notice of any such Occupancy
Agreement and promptly supply Landlord with any documents or information
requested by Landlord regarding such transferees (including, but not limited to,
applicable certificates of insurance), (b) each licensee is consistent with the
character of the Project as a first-class project, and (c) in no event shall
such licensees be permitted to maintain a separate

 

-28-

Execution Original

 

--------------------------------------------------------------------------------

 

reception area in the Premises.  Any proposed license which is greater than
2,000 rentable square feet of the Premises shall require Landlord's prior
written consent and shall be deemed a Transfer under this Article 14 (and shall
be subject to all of the terms and conditions of this Article 14).

ARTICLE 15

SURRENDER; OWNERSHIP AND REMOVAL OF PERSONAL PROPERTY

15.1Surrender of Premises.  No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in a writing signed by Landlord.  The delivery of keys
to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated.  The voluntary or other surrender of this Lease by Tenant, whether
accepted by Landlord or not, or a mutual termination hereof, shall not work a
merger, and at the option of Landlord shall operate as an assignment to Landlord
of all subleases or subtenancies affecting the Premises.

15.2Removal of Tenant Property by Tenant.  Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted.  Tenant's restoration obligations with respect to any Alterations may
also include satisfying Landlord's commercially reasonable procedures regarding
the cleaning of any lab systems and sealing any connection points of any such
lab systems to the Premises, all at Tenant's sole cost and expense.  Upon such
expiration or termination, Tenant shall, without expense to Landlord, remove or
cause to be removed from the Premises all telephone, data, and other cabling and
wiring (including any cabling and wiring associated with the Wi-Fi Network, if
any) installed or caused to be installed by Tenant (including any cabling and
wiring, installed above the ceiling of the Premises or below the floor of the
Premises), all debris and rubbish, and such items of furniture, equipment,
free-standing cabinet work, and other articles of personal property owned by
Tenant or installed or placed by Tenant at its expense in the Premises, and such
similar articles of any other persons claiming under Tenant, as Landlord may, in
its sole discretion, require to be removed, and Tenant shall repair at its own
expense all damage to the Premises and Building resulting from such
removal.  Tenant's obligations under this Section 15.2 shall survive the
expiration or earlier termination of this Lease.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Base Rent shall be payable at a monthly
rate equal to one hundred fifty percent (150%) of the Base Rent applicable
during the last rental period of the Lease Term under this Lease.  Such
month-to-month tenancy shall be subject to every other term, covenant and
agreement contained herein.  Landlord hereby expressly reserves the right to
require Tenant to surrender possession of the Premises to Landlord as provided
in this Lease upon the expiration or other termination of this Lease.  The
provisions of this Article 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at
law.  If Tenant fails to surrender the Premises prior to three (3) months after
the termination or expiration of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys' fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender, and any lost profits to Landlord
resulting therefrom.

 

-29-

Execution Original

 

--------------------------------------------------------------------------------

 

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) days following a request in writing by Landlord, Tenant shall
execute and deliver to Landlord an estoppel certificate, which, as submitted by
Landlord, shall be in the form as may be required by any prospective mortgagee
or purchaser of the Project (or any portion thereof), indicating therein any
exceptions thereto that may exist at that time, and shall also contain any other
information reasonably requested by Landlord or Landlord's mortgagee or
Landlord's prospective mortgagees.  Tenant shall execute and deliver whatever
other instruments may be reasonably required for such purposes.  Upon request
from time to time, Tenant agrees to provide to Landlord, within ten (10) days
after Landlord's delivery of written request therefor, current financial
statements for Tenant, dated no earlier than one (1) year prior to such written
request, certified as accurate by Tenant or, if available, audited financial
statements prepared by an independent certified public accountant with copies of
the auditor's statement; provided that Landlord executed Tenant's customary and
commercially reasonable non-disclosure agreement.  Landlord from time to time
shall, within twenty (20) business days after written request by Tenant,
execute, acknowledge and deliver to Tenant a written statement certifying that
the Lease is unmodified and in full force and effect (or that the same is in
full force and effect as modified, listing the instruments of modification), the
dates to which rent and the other charges have been paid; and that to the actual
knowledge of Landlord, without having made independent investigation, Tenant is
not in default hereunder (or specifying the nature of any default(s) Landlord
claims to exist at the time of such certification).

ARTICLE 18

SUBORDINATION

This Lease is subject and subordinate to all present and future ground leases of
the Project and to the lien of any mortgages or trust deeds, now or hereafter in
force against the Project, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages or trust deeds, or the lessors under such
ground lease, require in writing that this Lease be superior thereto; provided,
however, that a condition precedent to the subordination of this Lease to any
future ground or underlying lease or to the lien of any future mortgage or deed
of trust is that Landlord shall obtain for the benefit of Tenant a commercially
reasonable subordination, non-disturbance and attornment agreement from the
landlord or lender of such future instrument.  Tenant covenants and agrees in
the event any proceedings are brought for the foreclosure of any such mortgage,
or if any ground lease is terminated, to attorn, without any deductions or
set-offs whatsoever, to the purchaser upon any such foreclosure sale, or to the
lessor of such ground lease, as the case may be, if so requested to do so by
such purchaser or lessor, and to recognize such purchaser or lessor as the
lessor under this Lease.  Tenant shall, within five (5) days of request by
Landlord, execute such further instruments or assurances as Landlord may
reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, or ground
leases.  Tenant waives the provisions of any current or future statute, rule or
law which may give or purport to give Tenant any right or election to terminate
or otherwise adversely affect this Lease and the obligations of the Tenant
hereunder in the event of any foreclosure proceeding or sale.  Within sixty (60)
days after the execution of this Lease, Landlord shall obtain a non-disturbance
agreement from the holder of any pre-existing mortgage encumbering the Building
in the form attached hereto as Exhibit E and Tenant shall execute the same
within ten (10) days of Landlord's written request.  In the event that Landlord
is unable to provide the non-disturbance agreement within said sixty (60) days,
then Tenant shall have the right to terminate this Lease.

ARTICLE 19

TENANT'S DEFAULTS; LANDLORD'S REMEDIES

19.1Events of Default by Tenant.  All covenants and agreements to be kept or
performed by Tenant under this Lease shall be performed by Tenant at Tenant's
sole cost and expense and without any reduction of Rent.  Tenant shall only be
deemed to be in default or breach of this Lease upon the occurrence of any of
the following:

 

-30-

Execution Original

 

--------------------------------------------------------------------------------

 

19.1.1Any failure by Tenant to pay any Rent, Additional Rent or any other charge
required to be paid under this Lease, or any part thereof, within five (5) days
after delivery of written notice that the same was not paid when due; provided,
however, that any such notice shall be in lieu of, and not in addition to, any
notice required under California Code of Civil Procedure Section 1161 or any
similar or successor law; or

19.1.2Any failure by Tenant to observe or perform any other provision, covenant
or condition of this Lease to be observed or performed by Tenant (other than the
payment of Rent or Additional Rent) where such failure continues for fifteen
(15) days after written notice thereof from Landlord to Tenant; provided
however, that any such notice shall be in lieu of, and not in addition to, any
notice required under California Code of Civil Procedure Section 1161 or any
similar or successor law; and provided further that if the nature of such
default is such that the same cannot reasonably be cured within a fifteen
(15)-day period, Tenant shall not be deemed to be in default if it diligently
commences such cure within such period and thereafter diligently proceeds to
rectify and cure said default as soon as possible; or

19.1.3Permanent abandonment of the Premises by Tenant.

19.1.4Tenant makes an assignment for the benefit of creditors.

19.1.5A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant's assets and Tenant
does not cure same within one hundred twenty (120) days.

19.1.6Tenant files a voluntary petition under the United States Bankruptcy Code
or any successor statute (as the same may be amended from time to time, (the
"Bankruptcy Code") or an order for relief is entered against Tenant pursuant to
a voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days.

19.1.7Any involuntary petition is filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days.

19.1.8Intentionally blank.

19.1.9Tenant fails to deliver an estoppel certificate in accordance with
Article 17 following a second request from Landlord and the passage of five (5)
business days.

19.1.10Tenant's interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.

19.2Landlord's Remedies Upon Default.  Upon the occurrence of any such default
by Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity, the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.

19.2.1Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim for damages therefor; and
Landlord may recover from Tenant the following:

(i)       the worth at the time of award of any unpaid rent which has been
earned at the time of such termination; plus

(ii)       the worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

-31-

Execution Original

 

--------------------------------------------------------------------------------

 

(iii)       the worth at the time of award of the amount by which the unpaid
rent for the balance of the Lease Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iv)       any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; plus

(v)       at Landlord's election, such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by applicable law.

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the Interest Rate set forth in Section 4.5 above.  As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

19.2.2Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3Landlord may, but shall not be obligated to, make any such payment or
perform or otherwise cure any such obligation, provision, covenant or condition
on Tenant's part to be observed or performed (and may enter the Premises for
such purposes).  In the event of Tenant's failure to perform any of its
obligations or covenants under this Lease, and such failure to perform poses a
material risk of injury or harm to persons or damage to or loss of property,
then Landlord shall have the right to cure or otherwise perform such covenant or
obligation at any time after such failure to perform by Tenant, whether or not
any such notice or cure period set forth in Section 19.1 above has expired.  Any
such actions undertaken by Landlord pursuant to the foregoing provisions of this
Section 19.2.3 shall not be deemed a waiver of Landlord's rights and remedies as
a result of Tenant's failure to perform and shall not release Tenant from any of
its obligations under this Lease.

19.3Payment by Tenant.  Tenant shall pay to Landlord, within ten (10) days after
delivery by Landlord to Tenant of statements therefor:  (i) sums equal to
expenditures reasonably made and obligations incurred by Landlord in connection
with Landlord's performance or cure of any of Tenant's obligations pursuant to
the provisions of Section 19.2.3 above; and (ii) sums equal to all expenditures
made and obligations incurred by Landlord in collecting or attempting to collect
the Rent or in enforcing or attempting to enforce any rights of Landlord under
this Lease or pursuant to law, including, without limitation, all legal fees and
other amounts so expended.  Tenant's obligations under this Section 19.3 shall
survive the expiration or sooner termination of the Lease Term.

19.4Sublessees of Tenant.  Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or
arrangements.  If Landlord elects to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

19.5Waiver of Default.  No waiver by Landlord of any violation or breach by
Tenant of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or

 

-32-

Execution Original

 

--------------------------------------------------------------------------------

 

later violation or breach by Tenant of the same or any other of the terms,
provisions, and covenants herein contained.  Forbearance by Landlord in
enforcement of one or more of the remedies herein provided upon a default by
Tenant shall not be deemed or construed to constitute a waiver of such
default.  The acceptance of any Rent hereunder by Landlord following the
occurrence of any default, whether or not known to Landlord, shall not be deemed
a waiver of any such default, except only a default in the payment of the Rent
so accepted.

19.6Efforts to Relet.  For the purposes of this Article 19, Tenant's right to
possession shall not be deemed to have been terminated by efforts of Landlord to
relet the Premises, by its acts of maintenance or preservation with respect to
the Premises, or by appointment of a receiver to protect Landlord's interests
hereunder.  The foregoing enumeration is not exhaustive, but merely illustrative
of acts which may be performed by Landlord without terminating Tenant's right to
possession.

19.7Bankruptcy.  In the event a debtor, trustee or debtor in possession under
the Bankruptcy Code, or another person with similar rights, duties and powers
under any other applicable laws, proposes to cure any default under this Lease
or to assume or assign this Lease and is obliged to provide adequate assurance
to Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant's obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:

(i)       Those acts specified in the Bankruptcy Code or other applicable laws
as included within the meaning of "adequate assurance," even if this Lease does
not concern a shopping center or other facility described in such applicable
laws;

(ii)       A prompt cash payment to compensate Landlord for any monetary
defaults or actual damages arising directly from a breach of this Lease;

(iii)       A cash deposit in an amount at least equal to the then-current
amount of the Security Deposit; or

(iv)       The assumption or assignment of all of Tenant's interest and
obligations under this Lease.

ARTICLE 20

LETTER OF CREDIT

20.1Delivery of Letter of Credit.  Tenant shall deliver to Landlord,
concurrently with Tenant's execution of this Lease, an unconditional, clean,
irrevocable letter of credit (the "L‑C") in the amount set forth in Section 20.3
below (the "L‑C Amount"), which L‑C shall be issued by Silicon Valley Bank or
other bank reasonably acceptable to Landlord (such approved, issuing bank being
referred to herein as the "Bank"), which Bank must have a long-term rating from
Moody’s Professional Rating Service of "A3" (the “Bank’s Credit Rating
Threshold”), and which L‑C shall be in the form of Exhibit E, attached
hereto.  Tenant shall pay all expenses, points and/or fees incurred by Tenant in
obtaining the L‑C.  The L‑C shall (i) be "callable" at sight, irrevocable and
unconditional (other than as set forth in the L-C), (ii) be maintained in
effect, whether through renewal or extension, for the period commencing on the
date of this Lease and continuing until the date (the "L‑C Expiration Date")
that is no less than forty-five (45) days after the expiration of the Lease Term
as the same may be extended (provided that the Bank shall have the right,
annually, not to renew by providing the notice to Landlord described herein),
and, if the L-C shall expire (without auto-renewal) prior to L-C Expiration
Date, Tenant shall deliver a new L‑C or certificate of renewal or extension to
Landlord at least fifteen (15) days prior to such expiration prior to the L-C
Expiration Date of the L‑C then held by Landlord, without any action whatsoever
on the part of Landlord, (iii) be fully assignable by Landlord, its successors
and assigns, (iv) permit partial draws and multiple presentations and drawings,
and (v) be otherwise subject to the International Standby Practices-ISP 98,
International Chamber of Commerce Publication #590.  Landlord, or its then
managing agent, shall have the right to draw down an amount up to the face
amount of the L‑C if any of the following shall have occurred or be
applicable:  (A) such amount is due to Landlord under the terms and conditions
of this Lease, beyond any L-C Cure Period (as defined below), or (B) Tenant has
filed a voluntary petition under the U. S. Bankruptcy Code or any state
bankruptcy code

 

-33-

Execution Original

 

--------------------------------------------------------------------------------

 

(collectively, "Bankruptcy Code"), or (C) an involuntary petition has been filed
against Tenant under the Bankruptcy Code (and the same has not been vacated
within sixty (60) days thereafter), or (D) the Lease has been rejected, or is
deemed rejected, under Section 365 of the U.S. Bankruptcy Code, following the
filing of a voluntary petition by Tenant under the Bankruptcy Code, or the
filing of an involuntary petition against Tenant under the Bankruptcy Code, or
(E) the Bank has notified Landlord that the L‑C will not be renewed or extended
through the L‑C Expiration Date and Tenant has not provided a replacement L-C
within the applicable time period above, or (F) Tenant is placed into
receivership or conservatorship, or becomes subject to similar proceedings under
Federal or State law, or (G) Tenant executes an assignment for the benefit of
creditors, or (H) if (1) any of the Bank's Moody's ratings (or other comparable
ratings to the extent the Moody's ratings are no longer available) have been
reduced below the Bank's Credit Rating Threshold, or (2) there is otherwise a
material adverse change in the financial condition of the Bank (each a "Bank
Credit Threat"), and Tenant has failed to provide Landlord with a replacement
letter of credit, conforming in all respects to the requirements of this
Article 20 (including, but not limited to, the requirements placed on the
issuing Bank more particularly set forth in this Section 20.1 above), in the
amount of the applicable L‑C Amount or, if applicable, provide Landlord with the
Interim Cash Deposit (as provided in Section 20.8.1. below), all within ten (10)
days following Landlord’s written demand therefor (with no other notice or cure
or grace period being applicable thereto, notwithstanding anything in this Lease
to the contrary) (each of the foregoing being an "L‑C Draw Event").  The L‑C
shall be honored by the Bank regardless of whether Tenant disputes Landlord's
right to draw upon the L‑C.  In addition, in the event the Bank is placed into
receivership or conservatorship by the Federal Deposit Insurance Corporation or
any successor or similar entity, then, effective as of the date such
receivership or conservatorship occurs, said L‑C shall be deemed to fail to meet
the requirements of this Article 21, and, within ten (10) days following
Landlord's notice to Tenant of such receivership or conservatorship (the "L‑C
FDIC Replacement Notice"), Tenant shall replace such L‑C with a substitute
letter of credit from a different issuer (which issuer shall meet or exceed the
Bank's Credit Rating Threshold and shall otherwise be acceptable to Landlord in
its reasonable discretion) and that complies in all respects with the
requirements of this Article 20.  If Tenant fails to replace such L‑C with such
conforming, substitute letter of credit pursuant to the terms and conditions of
this Article 20, then, notwithstanding anything in this Lease to the contrary,
Landlord shall have the right to declare Tenant in default of this Lease for
which there shall be no notice or grace or cure periods being applicable thereto
(other than the aforesaid ten (10) day period).  Tenant shall be responsible for
the payment of any and all costs incurred with the review of any replacement L‑C
(including without limitation Landlord’s reasonable attorneys’ fees), which
replacement is required pursuant to this Section or is otherwise requested by
Tenant.  In the event of an assignment by Tenant of its interest in this Lease
(and irrespective of whether Landlord's consent is required for such
assignment), the acceptance of any replacement or substitute  letter of credit
by Landlord from the assignee shall be subject to Landlord's prior written
approval, in Landlord's sole and absolute discretion, and the attorney's fees
incurred by Landlord in connection with such determination shall be payable by
Tenant to Landlord within ten (10) days of billing.  "L-C Cure Period" shall
mean any applicable notice and cure period expressly set forth in this Lease
except that there shall be no L-C Cure Period if Landlord is not permitted for
any legal reason from providing written notice of a default.

20.2Application of L‑C.  Tenant hereby acknowledges and agrees that Landlord is
entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L‑C upon the occurrence of any L‑C Draw Event.  In the event of
any L‑C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant (except in connection with an L-C Draw Event under Section
20.1(H) above), draw upon the L‑C, in part or in whole, to cure any such L-C
Draw Event and/or to compensate Landlord for any and all damages of any kind or
nature sustained or which Landlord reasonably estimates that it will sustain
resulting from Tenant's breach or default of the Lease, beyond any applicable
notice and cure period expressly set forth in this Lease, or other L-C Draw
Event and/or to compensate Landlord for any and all damages arising out of, or
incurred in connection with, the termination of this Lease, including, without
limitation, those specifically identified in Section 1951.2 of the California
Civil Code.  The use, application or retention of the L‑C, or any portion
thereof, by Landlord shall not prevent Landlord from exercising any other right
or remedy provided by this Lease or by any applicable law, it being intended
that Landlord shall not first be required to proceed against the L‑C, and such
L‑C shall not operate as a limitation on any recovery to which Landlord may
otherwise be entitled.  Tenant agrees not to interfere in any way with payment
to Landlord of the proceeds of the L‑C, either prior to or following a "draw" by
Landlord of any portion of the L‑C, regardless of whether any dispute exists
between Tenant and Landlord as to Landlord's right to draw upon the L‑C;
provided that nothing in this Section 20.2 shall in any way limit Tenant's
rights under Section 20.7.  No condition or term of this Lease shall be deemed
to render the L‑C conditional to justify the issuer of the L‑C in failing to
honor a drawing upon such L‑C in a timely manner.  Tenant agrees and
acknowledges that (i) the

 

-34-

Execution Original

 

--------------------------------------------------------------------------------

 

L‑C constitutes a separate and independent contract between Landlord and the
Bank, (ii) Tenant is not a third party beneficiary of such contract,
(iii) Tenant has no property interest whatsoever in the L‑C or the proceeds
thereof, and (iv) in the event Tenant becomes a debtor under any chapter of the
Bankruptcy Code, Tenant is placed into receivership or conservatorship, and/or
there is an event of a receivership, conservatorship or a bankruptcy filing by,
or on behalf of, Tenant, neither Tenant, any trustee, nor Tenant's bankruptcy
estate shall have any right to restrict or limit Landlord's claim and/or rights
to the L‑C and/or the proceeds thereof by application of Section 502(b)(6) of
the U. S. Bankruptcy Code or otherwise.

20.3L-C Amount; Maintenance of L-C by Tenant; Liquidated Damages.  

20.3.1L-C Amount.  The initial L-C Amount shall be equal to the amount set forth
in Section 10 of the Summary.  

20.3.2Reduction of L‑C Amount.  To the extent that Tenant is not in default
under this Lease (beyond the applicable notice and cure period set forth in this
Lease) and so long as on the applicable date of reduction, Tenant has a market
capitalization of Two Hundred Ten Million Dollars ($210,000,000) or greater
(collectively, the "LC Reduction Contingency"), the L-C Amount shall be reduced
as follows:

 

Date of Reduction

L-C Amount

The last day of the sixtieth (60th) month anniversary of the Lease Commencement
Date

$390,471.48

The last day of the seventy-second (72nd) month anniversary of the Lease
Commencement Date

$195,235.74

Notwithstanding anything to the contrary set forth in this Section 20.3.2, in no
event shall the L-C Amount as set forth above decrease during any period in
which Tenant is in default under this Lease (beyond the expiration of all
applicable notice and cure periods) and/or in the event the LC Reduction
Contingency is not satisfied, but such decrease shall take place retroactively
after such default is cured and/or after the LC Reduction Contingency is
satisfied, provided that no such decrease shall thereafter take effect in the
event this Lease is terminated early due to such default by Tenant.

20.3.3In General.  If, as a result of any drawing by Landlord of all or any
portion of the L-C, the amount of the L-C shall be less than the L-C Amount,
Tenant shall, within ten (10) days thereafter, provide Landlord with additional
letter(s) of credit in an amount equal to the deficiency, and any such
additional letter(s) of credit shall comply with all of the provisions of this
Article 20, and if Tenant fails to comply with the foregoing, the same shall be
subject to the terms of Section 20.3.3 below.  Tenant further covenants and
warrants that it will neither assign nor encumber the L-C or any part thereof
and that neither Landlord nor its successors or assigns will be bound by any
such assignment, encumbrance, attempted assignment or attempted
encumbrance.  Without limiting the generality of the foregoing, if the L-C
expires earlier than the L‑C Expiration Date, Landlord will accept a renewal
thereof (such renewal letter of credit to be in effect and delivered to
Landlord, as applicable, not later than sixty (60) days prior to the expiration
of the L-C), which shall be irrevocable and, subject to the annual right of the
Bank not to renew, automatically renewable as above provided through the L‑C
Expiration Date upon the same terms as the expiring L‑C or such other terms as
may be acceptable to Landlord in its sole discretion.  As an express condition
to Tenant's right to extend the Term of this Lease pursuant to the Extension
Option Rider, Tenant shall, not later than fifteen (15) days prior to the
commencement of the Option Term, deliver to Landlord a new L C or certificate of
renewal or extension evidencing the L-C Expiration Date as forty-five (45) days
after the expiration of the Option Term (the "Extension Option L-C
Condition").  However, if the L‑C is not timely renewed, or if Tenant fails to
maintain the L‑C in the amount and in accordance with the terms set forth in
this Article 20, Landlord shall have the right to present the L‑C to the Bank in
accordance with the terms of this Article 20, and the proceeds of the L-C may be
applied by Landlord against any Rent payable by Tenant under this Lease that is
not paid when due, beyond any applicable notice and cure period expressly set
forth in this Lease, and/or to pay for all losses and

 

-35-

Execution Original

 

--------------------------------------------------------------------------------

 

damages that Landlord has suffered or that Landlord reasonably estimates that it
will suffer as a result of any breach or default by Tenant under this Lease,
beyond any applicable notice and cure period expressly set forth in this
Lease.  In the event Landlord elects to exercise its rights under the foregoing
sentence, (I) any unused proceeds shall constitute the property of Landlord (and
not Tenant’s property or, in the event of a receivership, conservatorship, or a
bankruptcy filing by, or on behalf of, Tenant, property of such receivership,
conservatorship or Tenant’s bankruptcy estate) and need not be segregated from
Landlord’s other assets, and (II) Landlord agrees to pay to Tenant within thirty
(30) days after the L‑C Expiration Date the amount of any proceeds of the L-C
received by Landlord and not applied against any Rent payable by Tenant under
this Lease that was not paid when due or used to pay for any losses and/or
damages suffered by Landlord (or reasonably estimated by Landlord that it will
suffer) as a result of any breach or default by Tenant under this Lease, beyond
any applicable notice and cure period expressly set forth in this Lease;
provided, however, that if prior to the L‑C Expiration Date a voluntary petition
is filed by Tenant, or an involuntary petition is filed against Tenant by any of
Tenant’s creditors, under the Bankruptcy Code, then Landlord shall not be
obligated to make such payment in the amount of the unused L-C proceeds until
either all preference issues relating to payments under this Lease have been
resolved in such bankruptcy or reorganization case or such bankruptcy or
reorganization case has been dismissed.

20.3.4Intentionally omitted.

20.4Transfer and Encumbrance.  The L-C shall provide that Landlord, its
successors and assigns, may, at any time and without notice to Tenant and
without first obtaining Tenant's consent thereto, transfer (one or more times)
all or any portion of its interest in and to any party, person or entity,
provided such transfer is part of the assignment by Landlord of its rights and
interests in and to this Lease or is a transfer by Landlord to its lender.  In
the event of a transfer of Landlord's interest in the Building, Landlord shall
transfer the L-C, in whole or in part, to the transferee and thereupon Landlord
shall, without any further agreement between the parties, be released by Tenant
from all liability therefor, and it is agreed that the provisions hereof shall
apply to every transfer or assignment of the whole or any portion of said L-C to
a new landlord.  In connection with any such transfer of the L-C by Landlord,
Tenant shall, at Tenant's sole cost and expense, execute and submit to the Bank
such applications, documents and instruments as may be necessary to effectuate
such transfer, and Tenant shall be responsible for paying the Bank's transfer
and processing fees in connection therewith.  

20.5L-C Not a Security Deposit.  Landlord and Tenant (1) acknowledge and agree
that in no event or circumstance shall the L‑C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the "Security Deposit Laws"), (2) acknowledge and agree
that the L‑C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and
(3) waive any and all rights, duties and obligations that any such party may
now, or in the future will, have relating to or arising from the Security
Deposit Laws.  Tenant hereby irrevocably waives and relinquishes the provisions
of Section 1950.7 of the California Civil Code and any successor statute, and
all other provisions of law, now or hereafter in effect, which (x) establish the
time frame by which a landlord must refund a security deposit under a lease,
and/or (y) provide that a landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by a tenant or to clean the premises, it being agreed that
Landlord may, in addition, claim those sums specified in this Article 20 and/or
those sums reasonably necessary to (a) compensate Landlord for any loss or
damage caused by Tenant's breach of this Lease, including any damages Landlord
suffers following termination of this Lease, and/or (b) compensate Landlord for
any and all damages arising out of, or incurred in connection with, the
termination of this Lease, including, without limitation, those specifically
identified in Section 1951.2 of the California Civil Code.

20.6Non-Interference By Tenant.  Tenant agrees not to interfere in any way with
any payment to Landlord of the proceeds of the L-C, either prior to or following
a "draw" by Landlord of all or any portion of the L-C, regardless of whether any
dispute exists between Tenant and Landlord as to Landlord's right to draw down
all or any portion of the L-C.  No condition or term of this Lease shall be
deemed to render the L‑C conditional and thereby afford the Bank a justification
for failing to honor a drawing upon such L-C in a timely manner.  Tenant shall
not request or instruct the Bank of any L‑C to refrain from paying sight
draft(s) drawn under such L‑C.

 

-36-

Execution Original

 

--------------------------------------------------------------------------------

 

20.7Remedy for Improper Drafts.  Tenant's sole remedy in connection with the
improper presentment or payment of sight drafts drawn under any L‑C shall be the
right to obtain from Landlord a refund of the amount of any sight draft(s) that
were improperly presented or the proceeds of which were misapplied, together
with interest at the Interest Rate and reasonable actual out-of-pocket
attorneys' fees, provided that at the time of such refund, Tenant increases the
amount of such L‑C to the amount (if any) then required under the applicable
provisions of this Lease.  Tenant acknowledges that the presentment of sight
drafts drawn under any L‑C, or the Bank's payment of sight drafts drawn under
such L‑C, could not under any circumstances cause Tenant injury that could not
be remedied by an award of money damages, and that the recovery of money damages
would be an adequate remedy therefor.  In the event Tenant shall be entitled to
a refund as aforesaid and Landlord shall fail to make such payment within ten
(10) business days after demand, Tenant shall have the right to deduct the
amount thereof together with interest thereon at the Interest Rate from the next
installment(s) of Base Rent.

20.8Bank Placed Into Receivership.

20.8.1Bank Placed Into Receivership.  In the event the Bank is placed into
receivership or conservatorship (any such event, a "Receivership") by the
Federal Deposit Insurance Corporation or any successor or similar entity (the
"FDIC") or in the event of a Bank Credit Threat then, effective as of the date
such Receivership or Bank Credit Threat occurs, the L-C shall be deemed to not
meet the requirements of this Article 20, and, within ten (10) days following
Landlord's notice to Tenant of such Receivership (the "LC Replacement Notice"),
Tenant shall (i) replace the L-C with a substitute L-C from a different issuer
reasonably acceptable to Landlord and that complies in all respects with the
requirements of this Article 20 or (ii), in the event Tenant demonstrates to
Landlord that Tenant is reasonably unable to obtain a substitute L-C from a
different issuer reasonably acceptable to Landlord and that complies in all
respects with the requirements of this Article 20 within the foregoing ten (10)
day period, deposit with Landlord cash in the L-C Amount (the "Interim Cash
Deposit"); provided, however, that, in the case of the foregoing sub-clause
(ii), Tenant shall, within sixty (60) days after the LC Replacement Notice,
replace the L-C with a substitute L-C from a different issuer reasonably
acceptable to Landlord and that complies in all respects with the requirements
of this Article 20, and upon Landlord's receipt and acceptance of such
replacement L-C, Landlord shall return to Tenant the Interim Cash Deposit, with
no obligation on the part of Landlord to pay any interest thereon.  If Tenant
fails to comply in any respect with the requirements of this Section 20.8.1,
then, notwithstanding anything in this Lease to the contrary, Landlord shall
have the right to (a) declare Tenant in default of this Lease for which there
shall be no notice or grace or cure periods being applicable thereto other than
the aforesaid ten (10) day and sixty (60) day periods, (b) if applicable, retain
such Interim Cash Deposit until such time as such default is cured by Tenant,
which retention shall not constitute a waiver of any right or remedy available
to Landlord under the terms of this Lease or at law, and (c) pursue any and all
remedies available to it under this Lease and at law, including, without
limitation, if Tenant has failed to provide the Interim Cash Deposit, treating
any Receivership as a Bank Credit Threat and exercising Landlord's remedies
under Section 20.8.1 above, to the extent possible pursuant to then existing
FDIC policy.  Tenant shall be responsible for the payment of any and all costs
incurred with the review of any replacement L-C (including without limitation
Landlord's reasonable attorneys' fees), which replacement is required pursuant
to this Section or is otherwise requested by Tenant.

20.8.2Interim Cash Deposit.  During any period that Landlord remains in
possession of the Interim Cash Deposit (any such period, a "Deposit Period"), it
is understood by the parties that such Interim Cash Deposit shall be held by
Landlord as security for the full and faithful performance of Tenant's covenants
and obligations under this Lease.  The Interim Cash Deposit shall not constitute
an advance of any Rent, an advance payment of any other kind, nor a measure of
Landlord's damages in case of Tenant's default.  If, during any such Deposit
Period, Tenant defaults with respect to any provisions of this Lease beyond any
applicable notice and cure period expressly set forth in this Lease, including,
but not limited to, the provisions relating to the payment of Rent, the removal
of property and the repair of resultant damage, then Landlord may but shall not
be required to, from time to time, without notice to Tenant and without waiving
any other remedy available to Landlord, use the Interim Cash Deposit, or any
portion of it, to the extent necessary to cure or remedy such default or failure
or to compensate Landlord for all damages sustained by Landlord or which
Landlord reasonably estimates that it will sustain resulting from Tenant's
default or failure to comply fully and timely with its obligations pursuant to
this Lease, in each case beyond any applicable notice and cure period expressly
set forth in this Lease.  Tenant shall immediately pay to Landlord on demand any
amount so applied in order to restore the Interim Cash Deposit to its original
amount, and Tenant's failure to immediately do so shall constitute a default
under this Lease.  In the event Landlord is in

 

-37-

Execution Original

 

--------------------------------------------------------------------------------

 

possession of the Interim Cash Deposit at the expiration or earlier termination
of this Lease, and Tenant is in compliance with the covenants and obligations
set forth in this Lease at the time of such expiration or termination, then
Landlord shall return to Tenant the Interim Cash Deposit, less any amounts
deducted by Landlord to reimburse Landlord for any sums to which Landlord is
entitled under the terms of this Lease, within sixty (60) days following both
such expiration or termination and Tenant's vacation and surrender of the
Premises.  Landlord's obligations with respect to the Interim Cash Deposit are
those of a debtor and not a trustee.  Landlord shall not be required to maintain
the Interim Cash Deposit separate and apart from Landlord's general or other
funds, and Landlord may commingle the Interim Cash Deposit with any of
Landlord's general or other funds.  Tenant shall not at any time be entitled to
interest on the Interim Cash Deposit.  In the event of a transfer of Landlord's
interest in the Building, Landlord shall transfer the Interim Cash Deposit, in
whole or in part, to the transferee (including the Ground Lessor) and thereupon
Landlord shall, without any further agreement between the parties, be released
by Tenant from all liability therefor, and it is agreed that the provisions
hereof shall apply to every transfer or assignment of the whole or any portion
of said Interim Cash Deposit to a new landlord.  Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code, or any successor
statute.

ARTICLE 21

COMPLIANCE WITH LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated.  At its sole cost and expense, Tenant shall
promptly comply with all such governmental measures, other than the making of
structural changes or changes to the Building's life safety system (collectively
the "Excluded Changes"); provided, however, to the extent such Excluded Changes
are required due to or triggered by Tenant's improvements or alterations to
and/or manner of use of the Premises, Landlord shall perform such work, at
Tenant's cost (which shall be paid by Tenant to Landlord within ten (10) days
after Tenant's receipt of invoice therefor from Landlord).  In addition, Tenant
shall fully comply with all present or future programs intended to manage
parking, transportation or traffic in and around the Project, and in connection
therewith, Tenant shall take responsible action for the transportation planning
and management of all employees located at the Premises by working directly with
Landlord, any governmental transportation management organization or any other
transportation-related committees or entities.  The judgment of any court of
competent jurisdiction or the admission of Tenant in any judicial action,
regardless of whether Landlord is a party thereto, that Tenant has violated any
of said governmental measures, shall be conclusive of that fact as between
Landlord and Tenant.

 

-38-

Execution Original

 

--------------------------------------------------------------------------------

 

ARTICLE 22

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon reasonable notice
to Tenant to enter the Premises to:  (i) inspect them; (ii) show the Premises to
prospective purchasers, mortgagees or tenants, or to the ground lessors;
(iii) to post notices of nonresponsibility; or (iv) alter, improve or repair the
Premises or the Building if necessary to comply with current building codes or
other applicable laws, or for structural alterations, repairs or improvements to
the Building, or as Landlord may otherwise reasonably desire or deem
necessary.  Notwithstanding anything to the contrary contained in this
Article 22, Landlord may enter the Premises at any time, without notice to
Tenant, in emergency situations and/or to perform janitorial or other services
required of Landlord pursuant to this Lease.  Any such entries shall be without
the abatement of Rent and shall include the right to take such reasonable steps
as required to accomplish the stated purposes; provided, however, that Landlord
shall use commercially reasonable efforts to minimize any disruption to Tenant's
business operations in the Premises during any such entry.  Subject to Section
6.8 and Landlord's indemnity obligations in this Lease, Tenant hereby waives any
claims for damages or for any injuries or inconvenience to or interference with
Tenant's business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby.  For each of the above
purposes, Landlord shall at all times have a key with which to unlock all the
doors in the Premises, excluding Tenant's vaults, safes and special security
areas designated in advance by Tenant.  In an emergency, Landlord shall have the
right to enter without notice and use any means that Landlord may deem proper to
open the doors in and to the Premises.  Any entry into the Premises in the
manner hereinbefore described shall not be deemed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an actual or constructive
eviction of Tenant from any portion of the Premises.  Notwithstanding anything
to the contrary set forth in this Article 22, Tenant may designate certain areas
of the Premises as "Secured Areas" should Tenant require such areas for the
purpose of securing certain valuable property or confidential information.  In
connection with the foregoing, Landlord shall not enter such Secured Areas
except in the event of an emergency (and in such event Landlord agrees to keep
any information discovered in such emergency entry strictly
confidential).  Landlord need not clean any area designated by Tenant as a
Secured Area and shall only maintain or repair such secured areas to the extent
(i) such repair or maintenance is required in order to maintain and repair the
Building Structure and/or the Building Systems; (ii) as required by applicable
laws, or (iii) in response to specific requests by Tenant and in accordance with
a schedule reasonably designated by Tenant, subject to Landlord's reasonable
approval.

ARTICLE 23

PARKING

Throughout the Lease Term, Tenant shall have the right to use, on a "first-come,
first-serve" basis, in common with other tenants of the Building and free of
parking charges, the number of unreserved parking spaces set forth in Section 12
of the Summary, which unreserved parking spaces are located in the Parking Areas
servicing the Building as shall be reasonably designated by Landlord from time
to time for unreserved parking for the tenants of the Building.  Tenant's
continued right to use the parking spaces is conditioned upon (i) Tenant abiding
by (A) the Parking Rules and Regulations which are in effect on the date hereof,
as set forth in the attached Exhibit D and all reasonable modifications and
additions thereto which are prescribed from time to time for the orderly
operation and use of the Parking Areas by Landlord, and/or Landlord's Parking
Operator (as defined below), and (B) all recorded covenants, conditions and
restrictions affecting the Building, and (ii) upon Tenant's cooperation in
seeing that Tenant's employees and visitors also comply with the Parking Rules
and Regulations (and all such modifications and additions thereto, as the case
may be), any such other rules and regulations and covenants, conditions and
restrictions.  So long as Tenant's parking rights are not adversely affected
(including Tenant being provided with the number of parking spaces to which
Tenant is entitled to under this Lease and Landlord providing a reasonable
number of visitor parking spaces), (a) Landlord (and/or any other owners of the
Project) specifically reserve the right to change the size, configuration,
design, layout, location and all other aspects of the Parking Areas (including
without limitation, implementing paid visitor parking), and (b) Tenant
acknowledges and agrees that Landlord may, without incurring any liability to
Tenant and without any abatement of Rent under this Lease, from time to time,
close-off or restrict access to the Parking Areas.  Landlord may delegate its
responsibilities hereunder to a parking operator (the "Parking Operator") in
which case the Parking Operator shall have all the rights of control attributed
hereby to Landlord.  Any parking tax or other charges imposed by governmental
authorities in connection with the

 

-39-

Execution Original

 

--------------------------------------------------------------------------------

 

use of such parking shall be paid directly by Tenant or the parking users, or,
if directly imposed against Landlord, Tenant shall reimburse Landlord for all
such taxes and/or charges within ten (10) days after Landlord's demand
therefor.  The parking rights provided to Tenant pursuant to this Article 23 are
provided solely for use by Tenant's own personnel and such rights may not be
transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord's prior approval, except in connection with an assignment of this Lease
or sublease of the Premises made in accordance with Article 14 above.  All
visitor parking by Tenant's visitors shall be subject to availability, as
reasonably determined by Landlord (and/or the Parking Operator, as the case may
be), parking in such visitor parking areas as may be designated by Landlord
(and/or the Parking Operator from time to time, and payment by such visitors of
the prevailing visitor parking rate (if any) charged by Landlord (and/or the
Parking Operator) from time to time.

ARTICLE 24

MISCELLANEOUS PROVISIONS

24.1Terms; Captions.  The necessary grammatical changes required to make the
provisions hereof apply either to corporations or partnerships or individuals,
men or women, as the case may require, shall in all cases be assumed as though
in each case fully expressed.  The captions of Articles and Sections are for
convenience only and shall not be deemed to limit, construe, affect or alter the
meaning of such Articles and Sections.

24.2Binding Effect.  Each of the provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Article 14 above.

24.3No Waiver.  No waiver of any provision of this Lease shall be implied by any
failure of a party to enforce any remedy on account of the violation of such
provision, even if such violation shall continue or be repeated subsequently,
any waiver by a party of any provision of this Lease may only be in writing, and
no express waiver shall affect any provision other than the one specified in
such waiver and that one only for the time and in the manner specifically
stated.  No receipt of monies by Landlord from Tenant after the termination of
this Lease shall in any way alter the length of the Lease Term or of Tenant's
right of possession hereunder or after the giving of any notice shall reinstate,
continue or extend the Lease Term or affect any notice given Tenant prior to the
receipt of such monies, it being agreed that after the service of notice or the
commencement of a suit or after final judgment for possession of the Premises,
Landlord may receive and collect any Rent due, and the payment of said Rent
shall not waive or affect said notice, suit or judgment.

24.4Modification of Lease.  If any current or prospective mortgagee or ground
lessor for the Project requires modifications to this Lease, which modifications
will not cause an increased cost or expense to Tenant or in any other way
adversely (other than adversely in a non-material manner) change the rights and
obligations of Tenant hereunder, then and in such event, Tenant agrees that this
Lease may be so modified and agrees to execute whatever commercially reasonable
documents are required therefor and deliver the same to Landlord within ten (10)
days following the request therefor.  If Landlord or any such current or
prospective mortgagee or ground lessor require execution of a short form of
Lease for recording, containing, among other customary provisions, the names of
the parties, a description of the Premises and the Lease Term, Tenant shall
execute such short form of Lease (provided that such form is in a commercially
reasonable form) and to deliver the same to Landlord within ten (10) days
following the request therefor.

24.5Transfer of Landlord's Interest.  Landlord has the right to transfer all or
any portion of its interest in the Project, the Building and/or in this Lease,
and upon any such transfer, Landlord shall automatically be released from all
liability under this Lease for matters arising after such transfer and Tenant
shall look solely to such transferee for the performance of Landlord's
obligations hereunder after the date of transfer.  The liability of any
transferee of Landlord shall be limited to the interest of such transferee in
the Project and such transferee shall be without personal liability under this
Lease, and Tenant hereby expressly waives and releases such personal liability
on behalf of itself and all persons claiming by, through or under
Tenant.  Landlord may also assign its interest in this Lease to a mortgage
lender as additional security but such assignment shall not release Landlord
from its obligations hereunder and Tenant shall continue to look to Landlord for
the performance of its obligations hereunder.  None of

 

-40-

Execution Original

 

--------------------------------------------------------------------------------

 

the Landlord, partners, shareholders, directors, officers, employees, members or
agents shall be personally liable for Landlord's obligations or any deficiency
under this Lease, and service of process shall not be made against any
shareholder, member, director, officer, employee or agent of Landlord or any of
Landlord's affiliates.  No partner, shareholder, director, officer, employee,
member or agent of Landlord or any of its affiliates shall be sued or named as a
party in any suit or action, and service of process shall not be made against
any partner or member of Landlord except as may be necessary to secure
jurisdiction of the partnership, joint venture or limited liability company, as
applicable.  No partner, shareholder, director, officer, employee, member or
agent of Landlord or any of its affiliates shall be required to answer or
otherwise plead to any service of process, and no judgment shall be taken or
writ of execution levied against any partner, shareholder, director, officer,
employee, member or agent of Landlord or any of its affiliates.

24.6Prohibition Against Recording.  Except as provided in Section 24.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant, and the recording thereof in violation of this provision
shall make this Lease null and void at Landlord's election.

24.7Landlord's Title; Air Rights.  Landlord's title is and always shall be
paramount to the title of Tenant.  Nothing herein contained shall empower Tenant
to do any act which can, shall or may encumber the title of Landlord.  No rights
to any view or to light or air over any property, whether belonging to Landlord
or any other person, are granted to Tenant by this Lease.

24.8Tenant's Signs.  

24.8.1Interior Signage.  Tenant shall be entitled, at its sole cost and expense,
to one (1) identification sign on or near the entry doors of the Premises and
for multi-tenant floors (if any) on which the Premises are located, one (1)
identification or directional sign, as designated by Landlord, in the elevator
lobby on the floors on which the Premises are located.  Such signs shall be
installed by a signage contractor designated by Landlord.  The location,
quality, design, style, lighting and size of such signs shall be consistent with
the Landlord's Building standard signage program and shall be subject to
Landlord's prior written approval, which shall not be unreasonably withheld,
conditioned or delayed.  Upon the expiration or earlier termination of this
Lease, Tenant shall be responsible, at its sole cost and expense, for the
removal of such signage and the repair of all damage to the Building caused by
such removal.  Except for such identification signs, Tenant may not install any
signs on the exterior or roof of the Building, the Other Existing Buildings or
the common areas of the Building or the Project.  Any signs, window coverings,
or blinds (even if the same are located behind the Landlord approved window
coverings for the Building), or other items visible from the exterior of the
Premises or Building are subject to the prior approval of Landlord, in its sole
and absolute discretion.

24.8.2Conditional Monument Sign.  Subject to the approval of all applicable
governmental and quasi- governmental entities, and subject to all applicable
governmental and quasi-governmental laws, rules, regulations and codes and any
covenants, conditions and restrictions affecting the Real Property, in the event
that Landlord elects, in its sole discretion, to construct a multi-tenant
monument sign serving the Building ("Conditional Monument Sign"), then Landlord
shall allow Tenant the non-exclusive right to have one (1) name sign ("Name
Sign") containing the name "Tocagen" on such Conditional Monument Sign (the size
of which Name Sign shall be consistent with the size of other name signs on the
Conditional Monument Sign).  In the event Tenant effects a name change, then
Tenant shall have the right to have the Name Sign reflect such change so long as
such name would not offend the sensibilities of an institutional landlord in the
general vicinity of the Building.  In such event, the design, size,
specifications, graphics, materials, manner of affixing, exact location, colors
and lighting (if applicable) of Tenant's Name Sign shall be (i) consistent with
the quality and appearance of the Project, (ii) subject to the approval of all
applicable governmental and quasi-governmental authorities, and subject to all
applicable governmental and quasi-governmental laws, rules, regulations and
codes and any covenants, conditions and restrictions affecting the Real
Property, and (iii) subject to Landlord's approval (which shall not be
unreasonably withheld, conditioned or delayed).  Landlord shall install Tenant's
Name Sign at Tenant's sole cost and expense.  In addition, Tenant shall be
responsible for all other costs attributable to the fabrication, insurance,
lighting (if applicable), maintenance, repair and removal of Tenant's Name
Sign.  The conditional signage right granted to Tenant under this Section 24.8.2
is personal to the Original Tenant and any Affiliate Assignee and may not be
exercised or used by or assigned to any other person or entity.  In addition,
Original Tenant (or such Affiliate Assignee, as the case may be) shall no longer

 

-41-

Execution Original

 

--------------------------------------------------------------------------------

 

have any right to Tenant's Name Sign if at any time during the Term the Original
Tenant (or such Affiliate Assignee) does not lease and occupy the entire
Premises then leased by Tenant hereunder.  Upon the expiration or sooner
termination of this Lease, or upon the earlier termination of Tenant's signage
rights under this Section 24.8.2, Landlord shall have the right to permanently
remove Tenant's Name Sign from the Building and/or the Project and to repair all
damage to the Building and/or the Project resulting from such removal and
restore the affected area to its original condition existing prior to the
installation of such Name Sign, and Tenant shall reimburse Landlord for the
costs thereof.

24.9Relationship of Parties.  Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant, it being expressly understood and agreed that neither the
method of computation of Rent nor any act of the parties hereto shall be deemed
to create any relationship between Landlord and Tenant other than the
relationship of landlord and tenant.

24.10Application of Payments.  Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

24.11Time of Essence.  Time is of the essence of this Lease and each of its
provisions.

24.12Partial Invalidity.  If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

24.13.No Warranty.  In executing and delivering this Lease, Tenant has not
relied on any representation, including, but not limited to, any representation
whatsoever as to the amount of any item comprising Additional Rent or the amount
of the Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the Exhibits attached hereto.

24.14Landlord Exculpation.  Notwithstanding anything in this Lease to the
contrary, and notwithstanding any applicable law to the contrary, the liability
of Landlord and the Landlord Parties under this Lease (including any successor
landlord) and any recourse by Tenant against Landlord or the Landlord Parties
shall be limited solely and exclusively to an amount which is equal to the
ownership interest of Landlord in the Project (excluding any proceeds thereof),
and neither Landlord, nor any of the Landlord Parties shall have any personal
liability therefor, and Tenant hereby expressly waives and releases such
personal liability on behalf of itself and all persons claiming by, through or
under Tenant.

24.15Entire Agreement.  There are no oral agreements between the parties hereto
affecting this Lease and this Lease supersedes and cancels any and all previous
negotiations, arrangements, brochures, agreements and understandings, if any,
between the parties hereto or displayed by Landlord to Tenant with respect to
the subject matter thereof, and none thereof shall be used to interpret or
construe this Lease.  This Lease and any side letter or separate agreement
executed by Landlord and Tenant in connection with this Lease and dated of even
date herewith contain all of the terms, covenants, conditions, warranties and
agreements of the parties relating in any manner to the rental, use and
occupancy of the Premises, shall be considered to be the only agreement between
the parties hereto and their representatives and agents, and none of the terms,
covenants, conditions or provisions of this Lease can be modified, deleted or
added to except in writing signed by the parties hereto.  All negotiations and
oral agreements acceptable to both parties have been merged into and are
included herein.  There are no other representations or warranties between the
parties, and all reliance with respect to representations is based totally upon
the representations and agreements contained in this Lease.

24.16Right to Lease.  Landlord reserves the absolute right to effect such other
tenancies in the Building, the Other Existing Buildings and/or in any other
building and/or any other portion of the Project as Landlord in the exercise of
its sole business judgment shall determine to best promote the interests of the
Project.  Tenant does not

 

-42-

Execution Original

 

--------------------------------------------------------------------------------

 

rely on the fact, nor does Landlord represent, that any specific tenant or type
or number of tenants shall, during the Lease Term, occupy any space in the
Building, the Other Existing Buildings or Project.

24.17Force Majeure.  Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant pursuant to this Lease and except
with respect to Tenant's obligations under the Tenant Work Letter (collectively,
the "Force Majeure"), notwithstanding anything to the contrary contained in this
Lease, shall excuse the performance of such party for a period equal to any such
prevention, delay or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party's performance caused by a
Force Majeure.

24.18Waiver of Redemption by Tenant.  Tenant hereby waives for Tenant and for
all those claiming under Tenant all right now or hereafter existing to redeem by
order or judgment of any court or by any legal process or writ, Tenant's right
of occupancy of the Premises after any termination of this Lease.

24.19Notices.  All notices, demands, statements or communications (collectively,
"Notices") given or required to be given by either party to the other hereunder
shall be in writing, shall be (A) sent by United States certified or registered
mail, postage prepaid, return receipt requested, (B) delivered by a nationally
recognized overnight courier, or (C) delivered personally or sent by overnight
courier services that provides for proof of delivery (i) to Tenant at the
appropriate address set forth in Section 5 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord; or
(ii) to Landlord at the addresses set forth in Section 3 of the Summary, or to
such other firm or to such other place as Landlord may from time to time
designate in a Notice to Tenant.  Any Notice will be deemed given on the date it
is mailed as provided in this Section 24.19, the date overnight courier delivery
is made or upon the date personal delivery is made or rejected.  If Tenant is
notified of the identity and address of Landlord's mortgagee or ground lessor,
Tenant shall give to such mortgagee or ground lessor written notice of any
default by Landlord under the terms of this Lease by registered or certified
mail, and such mortgagee or ground lessor shall be given a reasonable
opportunity to cure such default prior to Tenant's exercising any remedy
available to Tenant.

24.20Joint and Several.  If there is more than one person or entity executing
this Lease as Tenant, the obligations imposed upon such persons and entities
under this Lease are and shall be joint and several.

24.21Representations.  Tenant guarantees, warrants and represents that
(a) Tenant is duly incorporated or otherwise established or formed and validly
existing under the laws of its state of incorporation, establishment or
formation, (b) Tenant has and is duly qualified to do business in the state in
which the Project is located, (c) Tenant has full corporate, partnership, trust,
association or other appropriate power and authority to enter into this Lease
and to perform all Tenant's obligations hereunder, (d) each person (and all of
the persons if more than one signs) signing this Lease on behalf of Tenant is
duly and validly authorized to do so and (e) neither (i) the execution, delivery
or performance of this Lease nor (ii) the consummation of the transactions
contemplated hereby will violate or conflict with any provision of documents or
instruments under which Tenant is constituted or to which Tenant is a party.  In
addition, Tenant guarantees, warrants and represents that none of (x) it,
(y) its affiliates or partners nor (z) to the best of its knowledge, its
members, shareholders or other equity owners or any of their respective
employees, officers, directors, representatives or agents is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control ("OFAC") of the Department of
the Treasury (including those named on OFAC's Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism) or other similar
governmental action.

24.22Jury Trial; Attorneys' Fees.  IF EITHER PARTY COMMENCES LITIGATION AGAINST
THE OTHER FOR THE SPECIFIC PERFORMANCE OF THIS LEASE, FOR DAMAGES FOR THE BREACH
HEREOF OR OTHERWISE FOR ENFORCEMENT OF ANY REMEDY HEREUNDER, THE PARTIES HERETO
AGREE TO AND HEREBY DO WAIVE ANY RIGHT TO A TRIAL BY JURY.  In the event of any
such commencement of litigation, the prevailing party shall be entitled to
recover from the other party such costs

 

-43-

Execution Original

 

--------------------------------------------------------------------------------

 

and reasonable attorneys' fees as may have been incurred, including any and all
costs incurred in enforcing, perfecting and executing such judgment.

24.23Governing Law.  This Lease shall be construed and enforced in accordance
with the laws of the state in which the Project is located.

24.24Submission of Lease.  Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

24.25Brokers.  Landlord and Tenant each hereby represents and warrants to the
other party that it (i) has had no dealings with any real estate broker or agent
in connection with the negotiation of this Lease, excepting only the real estate
brokers or agents specified in Section 11 of the Summary (collectively, the
"Brokers"), and (ii) knows of no other real estate broker or agent who is
entitled to a commission in connection with this Lease.  Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments, and
costs and expenses (including without limitation reasonable attorneys' fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of the indemnifying party's dealings with any real estate
broker or agent in connection with this Lease other than the Brokers.

24.26Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord; provided, however, that the foregoing shall in no
way impair the right of Tenant to commence a separate action against Landlord
for any violation by Landlord of the provisions hereof so long as notice is
first given to Landlord and any holder of a mortgage or deed of trust covering
the Building, Project or any portion thereof, of whose address Tenant has
theretofore been notified, and an opportunity is granted to Landlord and such
holder to correct such violations as provided above.

24.27Building Name and Signage.  Landlord shall have the right at any time to
change the name(s) of the Building, the Other Existing Buildings and Project and
to install, affix and maintain any and all signs on the exterior and on the
interior of the Building, the Other Existing Buildings and any portion of the
Project as Landlord may, in Landlord's sole discretion, desire; provided that
Landlord does not change such name more often than twice during the Lease
Term.  Tenant shall not use the names of the Building, the Other Existing
Buildings or Project or use pictures or illustrations of the Building, the Other
Existing Buildings or Project in advertising or other publicity, without the
prior written consent of Landlord.

24.28Building Directory.  If the Building contains a tenant name directory,
Landlord shall include Tenant's name and location in the Building on one (1)
line on the Building directory.  The initial cost of such directory signage
shall be paid for by Landlord, but any subsequent charges thereto shall be at
Tenant's cost.  

24.29Intentionally Omitted.

24.30Landlord's Construction.  Except as specifically set forth in this Lease or
in the Tenant Work Letter: (i) Landlord has no obligation to alter, remodel,
improve, renovate, repair or decorate the Premises, the Building, the Other
Existing Buildings, the Project, or any part thereof; and (ii) no
representations or warranties respecting the condition of the Premises, the
Building, the Other Existing Buildings or the Project have been made by Landlord
to Tenant.  Tenant acknowledges that prior to and during the Lease Term,
Landlord (and/or any common area association) will be completing construction
and/or demolition work pertaining to various portions of the Building, the Other
Existing Buildings, the Premises, and/or the Project, including without
limitation, landscaping and tenant improvements for premises for other tenants
and, at Landlord's sole election, such other buildings, improvements,
landscaping and other facilities within or as part of the Project as Landlord
(and/or such common area association) shall from time to time desire
(collectively, the "Construction"); provided that, notwithstanding anything to
the contrary in this Lease, such Construction does not cause any Adverse
Condition.  In connection with such Construction, Landlord may, among other
things, erect scaffolding or other necessary

 

-44-

Execution Original

 

--------------------------------------------------------------------------------

 

structures in the Building and/or the Other Existing Buildings, limit or
eliminate access to portions of the Project, including portions of the common
areas, or perform work in the Building, the Other Existing Buildings and/or the
Project, which work may create noise, dust or leave debris in the Building, the
Other Existing Buildings and/or the Project.  Subject to Section 6.8 above, and
Landlord's indemnity obligations in this Lease, Tenant hereby agrees that such
Construction and Landlord's actions in connection with such Construction shall
in no way constitute a constructive eviction of Tenant nor entitle Tenant to any
abatement of Rent.  Landlord reserves full control over the Project to the
extent not inconsistent with Tenant's enjoyment the same as provided in this
Lease.  This reservation includes Landlord's right to subdivide the Project and
convert portions of the Project to condominium units, change the size of the
Project by selling all or a portion of the Project or adding real property and
any improvements thereon to the Project; grant easements and licenses to third
parties and maintain or establish ownership of the Buildings separate from the
fee title to the Project; provided, however, in each instance that it has no
adverse effect on Tenant or Tenant's use of the Premises, parking or any other
right sunder this Lease.

24.31Net Lease.  This Lease shall be deemed and construed to be an "absolute net
lease" and, except as herein expressly provided, Landlord shall receive all
payments required to be made by Tenant free from all charges, assessments,
impositions, expenses and deductions of any and every kind or nature
whatsoever.  Landlord shall not be required to furnish any services or
facilities or to make any repairs, replacements or alterations of any kind in or
on the Premises except as specifically provided herein.

[Remainder of Page Intentionally Left Blank; Signatures on Next Page]

 




 

-45-

Execution Original

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

"Landlord":

 

AP3-SD1 CAMPUS POINT LLC,
a Delaware limited liability company

 

By:

/s/ Michael Gerrity

Name:

Michael Gerrity

Its:

President

 

"Tenant":

 

TOCAGEN INC., a Delaware corporation

 

By:

/s/ Martin J. Duvall

Name:

Martin J. Duvall

Its:

CEO

 

 

By:

/s/ Mark Foletta

Name:

Mark Foletta

Its:

Corporate Secretary

 

*** If Tenant is a CORPORATION, the authorized officers must sign on behalf of
the corporation and indicate the capacity in which they are signing.  The Lease
must be executed by the president or vice president and the secretary or
assistant secretary, unless the bylaws or a resolution of the board of directors
shall otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.

 

 

 

 

-46-

Execution Original

 

--------------------------------------------------------------------------------

 

EXHIBIT A

OUTLINE OF FLOOR PLAN OF PREMISES

[g2018030919455568151622.jpg]

 

 

 

EXHIBIT A
-1-

Execution Original

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

SITE PLAN OF PROJECT

[g2018030919455569851623.jpg]

 

 

 

EXHIBIT A-1
-1-

Execution Original

 

--------------------------------------------------------------------------------

 

EXHIBIT A-2

HAZARDOUS MATERIAL STORAGE AREA

 

[g2018030919455571251624.jpg]

 

 

 

EXHIBIT A-2

-1-

Execution Original

 

--------------------------------------------------------------------------------

 

EXHIBIT A-3

GENERAL STORAGE AREA

 

[g2018030919455573251625.jpg]

 

 

 

 

EXHIBIT A-3

-1-

Execution Original

 

--------------------------------------------------------------------------------

 

EXHIBIT B

TENANT WORK LETTER

This Tenant Work Letter ("Tenant Work Letter") shall set forth the terms and
conditions relating to the construction of the Premises.  All references in this
Tenant Work Letter to the "Lease" shall mean the relevant portions of the Lease
to which this Tenant Work Letter is attached as Exhibit B.

SECTION 1

BASE, SHELL AND CORE

Landlord has previously constructed the base, shell and core (i) of the Premises
and (ii) of the floor(s) of the Building on which the Premises are located
(collectively, the "Base, Shell and Core"), and, except as set forth otherwise
in the Lease, Tenant shall accept the Base, Shell and Core in its current
"As-Is" condition existing as of the date of the Lease and the Lease
Commencement Date (except for matters that could not be reasonably discovered by
Tenant during its inspection thereof prior to taking possession).  Except for
the Tenant Improvement Allowance set forth below, Landlord shall not be
obligated to make or pay for any alterations or improvements to the Premises,
the Building or the Project; provided, however, that Landlord shall, at
Landlord's sole cost, on or before Lease Commencement Date (or as soon
thereafter as reasonably possible), using Building-standard materials and in
Landlord's Building-standard manner, build-out the deck space on the fifth (5th)
floor of the Building in a manner substantially comparable to the deck build-out
on the second (2nd) floor of the Building.  Landlord's scope of work shall
include modification to the glazing system to add a single door, as well as any
landing, step, ramp or modification to the Building elements to provide for
level compliant access from the Premises to such deck space.

SECTION 2

TENANT IMPROVEMENTS

2.1       Tenant Improvement Allowance.  Tenant shall be entitled to a one-time
tenant improvement allowance (the "Tenant Improvement Allowance") in the amount
of up to, but not exceeding Thirty –Two Dollars ($32.00) per rentable square
foot of the Premises (i.e., up to One Million Two Hundred Forty-Three Thousand
One Hundred Sixty-Eight Dollars ($1,243,168.00) based on 38,849 rentable square
feet of the Premises), to help Tenant pay for the costs of the design,
permitting and construction of Tenant's initial improvements which are
permanently affixed to the Premises (collectively, the "Tenant Improvements");
provided, however, that Landlord shall have no obligation to disburse all or any
portion of the Tenant Improvement Allowance to Tenant unless Tenant makes a
request for disbursement pursuant to the terms and conditions of Section 2.2
below prior to that date which is nine (9) months after the Lease Commencement
Date.  In no event shall Landlord be obligated to make disbursements pursuant to
this Tenant Work Letter in a total amount which exceeds the Tenant Improvement
Allowance.  Tenant shall not be entitled to receive any cash payment or credit
against Rent or otherwise for any unused portion of the Tenant Improvement
Allowance which is not used to pay for the Tenant Improvement Allowance Items
(as defined below).

2.2       Disbursement of the Tenant Improvement Allowance.

2.2.1       Tenant Improvement Allowance Items.  Except as otherwise set forth
in this Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed
by Landlord only for the following items and costs (collectively, the "Tenant
Improvement Allowance Items"):

2.2.1.1Payment of (i) the fees of the Architect and the Engineers (as such terms
are defined below), and (ii) the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord's consultants in connection with
the preparation and review of the Construction Drawings (as defined below);

 

EXHIBIT B
-1-

Execution Original

 

--------------------------------------------------------------------------------

 

2.2.1.2The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.3The cost of construction of the Tenant Improvements, including, without
limitation, contractors' fees and general conditions, testing and inspection
costs, costs of utilities, trash removal, parking and hoists, and the costs of
after-hours freight elevator usage.

2.2.1.4The cost of any changes in the Base, Shell and Core work when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;

2.2.1.5The cost of any changes to the Construction Drawings or Tenant
Improvements required by applicable laws ;

2.2.1.6Sales and use taxes and Title 24 fees;

2.2.1.7The Coordination Fee (as defined below); and

2.2.1.8The costs of Tenant's project manager, Hughes Marino CM, not to exceed
three percent (3%) of the sum of all other Tenant Improvement Allowance Items.

2.2.2       Disbursement of Tenant Improvement Allowance.  Subject to
Section 2.1 above, during the construction of the Tenant Improvements, Landlord
shall make monthly disbursements of the Tenant Improvement Allowance for Tenant
Improvement Allowance Items for the benefit of Tenant and shall authorize the
release of monies for the benefit of Tenant as follows:

2.2.2.1Monthly Disbursements.  From time to time during the construction of the
Tenant Improvements (but no more frequently than monthly), Tenant shall deliver
to Landlord:  (i) a request for payment of the Contractor (as defined below),
approved by Tenant, in a form to be provided by Landlord, showing the schedule,
by trade, of percentage of completion of the Tenant Improvements in the
Premises, detailing the portion of the work completed and the portion not
completed, and demonstrating that the relationship between the cost of the work
completed and the cost of the work to be completed complies with the terms of
the Construction Budget (as defined below); (ii) invoices from all of Tenant's
Agents (as defined below), for labor rendered and materials delivered to the
Premises; (iii) executed conditional mechanic's lien releases from all of
Tenant's Agents, the form of which which shall comply with the applicable
provisions of the California Civil Code; (iv) all other information reasonably
requested by Landlord and (v) if requested by Landlord, the construction back-up
items described on Schedule 2 attached hereto to the extent not covered
above.  Following Landlord's receipt of a completed disbursement request
submission, Landlord shall deliver a check to the Contractor (for Tenant
Improvement Allowance Items payable directly to Contractor) and to Tenant (for
Tenant Improvement Allowance Items which Tenant has paid directly to the service
provider) in payment of the lesser of (A) the amounts so requested by Tenant, as
set forth in this Section 2.2.2.1, above, less (unless already deducted from the
invoice) a ten percent (10%) retention (the aggregate amount of such retentions
to be known as the "Final Retention") and (B) the balance of any remaining
available portion of the Tenant Improvement Allowance (not including the Final
Retention), provided that Landlord does not dispute any request for payment
based on non-compliance of any work with the Approved Working Drawings (as
defined below), or due to any substandard work.  Landlord's payment of such
amounts shall not be deemed Landlord's approval or acceptance of the work
furnished or materials supplied as set forth in Tenant's payment request.

2.2.2.2Final Retention.  Subject to the provisions of this Tenant Work Letter, a
check for the Final Retention payable jointly to Tenant and Contractor shall be
delivered by Landlord to Tenant following the completion of construction of the
Premises, provided that (i) Landlord has determined that no substandard work
exists which adversely affects the mechanical, electrical, plumbing, HVAC,
life-safety or other systems of the Building, the curtain wall of the Building,
the structure or exterior appearance of the Building, or any other tenant's use
of such other tenant's leased premises in the Building; and (ii) Tenant has
delivered to Landlord:  (A) properly

 

EXHIBIT B
-2-

Execution Original

 

--------------------------------------------------------------------------------

 

executed conditional final mechanics lien waivers and releases (the form of
which shall be in accordance with the applicable provisions of the California
Civil Code) in the amount set forth in Contractor's final application executed
by Contractor and each subcontractor, supplier, equipment renter or other person
who has provided labor, services, equipment or materials for which a lien could
be filed; it being agreed that with respect to the payment of retentions to
those contractors, subcontractors, suppliers, equipment renters, and others for
whom retentions are being paid prior to substantial completion of the Premises,
the foregoing lien waivers shall only be required from such parties being paid
their final retention.; (B) a certificate of occupancy or permit cards signed
off by the City of San Diego (the "City") with respect to the Premises;
(C) as-built plans and City-permitted plans for the Tenant Improvements;
(D) operation manuals and warranties for equipment included within the Tenant
Improvements, if applicable; (E) copy of the contract with the Contractor;
(F) copy of the Contractor's certificate of insurance, including Additional
Insured endorsement naming Landlord (and any other party requested by Landlord)
as additional insureds; and (G) the Contractor's schedule of values, showing
total contract value.

2.2.2.3Other Terms.  Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance to the extent costs are incurred by Tenant for
Tenant Improvement Allowance Items.

2.2.3       Specifications for Building Standard Components.  Unless otherwise
agreed to by Landlord (which shall not be unreasonably withheld, conditioned or
delayed), the Tenant Improvements shall be consistent with the specifications
for the Building standard components existing in the Premises as of the date
hereof.

SECTION 3

CONSTRUCTION DRAWINGS

3.1       Selection of Architect/Construction Drawings.  Tenant shall retain DGA
(the "Architect").  Tenant or the Architect shall retain the engineering
consultants, as reasonably approved by Landlord (the "Engineers") to prepare all
plans and engineering working drawings relating to the structural, mechanical,
electrical, plumbing, HVAC, lifesafety, and sprinkler work in the Premises.  The
plans and drawings to be prepared by Architect and the Engineers hereunder shall
be known collectively as the "Construction Drawings."  All Construction Drawings
shall comply with industry standards.  Tenant and Architect shall verify, in the
field, the dimensions and conditions as shown on the relevant portions of the
base building plans, and Tenant and Architect shall be solely responsible for
the same, and Landlord shall have no responsibility in connection
therewith.  Landlord's review of the Construction Drawings as set forth in this
Section 3, shall be for its sole purpose and shall not imply Landlord's review
of the same, or obligate Landlord to review the same, for quality, design, code
compliance or other like matters.  Accordingly, notwithstanding that any
Construction Drawings are reviewed by Landlord or its space planner, architect,
engineers and consultants, and notwithstanding any advice or assistance which
may be rendered to Tenant by Landlord or Landlord's space planner, architect,
engineers, and consultants, Landlord shall have no liability whatsoever in
connection therewith and shall not be responsible for any omissions or errors
contained in the Construction Drawings.

3.2       

Final Space Plan.  Attached hereto as Schedule 1 is a final space plan for the
Premises (the "Final Space Plan"), which Final Space Plan is hereby approved by
Landlord and Tenant.

3.3       

Final Working Drawings.  As soon as possible after the date hereof, Tenant shall
promptly cause the Architect and the Engineers to complete the architectural and
engineering drawings for the Premises, and cause the Architect to compile a
fully coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form which is complete to allow subcontractors to
bid on the work and to obtain all applicable permits for the Tenant Improvements
(collectively, the "Final Working Drawings"), and shall submit the same to
Landlord for Landlord's approval, which shall not be unreasonably withheld,
conditioned or delayed.  Tenant shall supply Landlord with electronic copies of
such Final Working Drawings.  Landlord shall advise Tenant within three (3)
business days after Landlord's receipt of the Final Working Drawings for the
Premises if the same is unsatisfactory or incomplete in any respect.  If Tenant
is so advised, Tenant shall promptly (i) revise the Final Working Drawings in
accordance with such review and any disapproval of Landlord in connection
therewith, and

 

EXHIBIT B
-3-

Execution Original

 

--------------------------------------------------------------------------------

 

(ii) deliver such revised Final Working Drawings to Landlord.  If Landlord fails
to provide reasonable objections within three (3) business days of submittal,
then Landlord shall be deemed to have approved the same.

3.4       

Approved Working Drawings.  The Final Working Drawings shall be approved by
Landlord (the "Approved Working Drawings") prior to the commencement of
construction of the Premises by Tenant.  Concurrently with such delivery to
Landlord for approval, Tenant shall promptly submit the same to the appropriate
governmental authorities for all applicable building permits.  Tenant hereby
agrees that neither Landlord nor Landlord's consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant's responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy.  No changes, modifications
or alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1       Tenant's Selection of Contractor and Tenant's Agents.

4.1.1       The Contractor.  Tenant shall select and retain a general contractor
to construct the Tenant Improvements ("Contractor"), which Contractor shall be
subject to Landlord's prior written approval (not to be unreasonably withheld).

4.1.2       Tenant's Agents.  All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as "Tenant's Agents")
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld or delayed; provided that, in any event, Tenant must
contract with Landlord's base building subcontractors for any mechanical,
electrical, plumbing, life safety, structural, and HVAC work in the Premises.

4.2       Construction of Tenant Improvements by Tenant's Agents.

4.2.1       Construction Contract; Cost Budget.  Prior to Tenant's execution of
the construction contract and general conditions with Contractor (the
"Contract"), Tenant shall submit the Contract to Landlord for its approval,
which approval shall not be unreasonably withheld or delayed.  Prior to the
commencement of the construction of the Tenant Improvements, Tenant shall
provide Landlord with a written detailed cost breakdown (the "Final Costs
Statement"), by trade, of the final costs to be incurred, or which have been
incurred, as set forth more particularly in Section 2.2.1.1 through 2.2.1.8
above, in connection with the design, permitting and construction of the Tenant
Improvements to be performed by or at the direction of Tenant or the Contractor
(which costs form a basis for the amount of the Contract, if any (the "Final
Costs").  Prior to the commencement of construction of the Tenant Improvements,
Tenant shall supply Landlord with cash in an amount equal to fifty percent (50%)
of the amount (the "Over-Allowance Amount") by which the Final Costs exceed the
Tenant Improvement Allowance (less any portion thereof already disbursed by
Landlord, or in the process of being disbursed by Landlord, on or before the
commencement of construction of the Tenant Improvements).  The Over-Allowance
Amount shall be disbursed by Landlord prior to the disbursement of any of the
then remaining portion of the Tenant Improvement Allowance, and such
disbursement shall be pursuant to the same procedure as the Tenant Improvement
Allowance.  If, after the Final Costs have been delivered by Landlord to Tenant,
the costs relating to the design, permitting and construction of the Tenant
Improvements shall change, there are any additional costs necessary to such
design, permitting and construction in excess of the Final Costs that exceed the
remaining balance of the Tenant Improvement Allowance, then Tenant shall pay to
Landlord half of such excess as an addition to the Over-Allowance Amount within
three (3) business days after Tenant's receipt of invoice therefor from Landlord
and, in any event, prior to the commencement of the construction of such
changes, or, at Landlord's option, Tenant shall make payments for such
additional costs out of its own funds, but Tenant shall continue to provide
Landlord with the documents described in Sections 2.2.2.1 (i), (ii), (iii) and
(iv) above, for Landlord's approval, prior to Tenant paying such costs.  

 

EXHIBIT B
-4-

Execution Original

 

--------------------------------------------------------------------------------

 

4.2.2       Tenant's Agents.

4.2.2.1       Landlord's General Conditions for Tenant's Agents and Tenant
Improvement Work.  Tenant's and Tenant's Agents' construction of the Tenant
Improvements shall comply with the following:  (i) the Tenant Improvements shall
be constructed in strict accordance with the Approved Working Drawings;
(ii) Tenant and Tenant's Agents shall not, in any way, interfere with, obstruct,
or delay, the work of Landlord's base building contractor and subcontractors
with respect to the Base, Shell and Core or any other work in the Building or
Project; (iii) Tenant's Agents shall submit schedules of all work relating to
the Tenant's Improvements to Contractor and Contractor shall, within five (5)
business days after Tenant's receipt thereof, inform Tenant's Agents of any
changes which are necessary thereto, and Tenant's Agents shall adhere to such
corrected schedule; and (iv) Tenant shall abide by all reasonable
non-discriminatory rules made by Landlord's Building contractor or Landlord's
Building manager with respect to the use of freight, loading dock and service
elevators, storage of materials, coordination of work with the contractors of
other tenants, and any other matter in connection with this Tenant Work Letter,
including, without limitation, the construction of the Tenant Improvements.

4.2.2.2       Coordination Fee.  Tenant shall pay a logistical coordination fee
(the "Coordination Fee") to Landlord in an amount equal to the product of
(i) one percent (1%), and (ii) the sum of the Tenant Improvement Allowance, the
Over-Allowance Amount, as such amount may be increased hereunder, and any other
amounts expended by Tenant in connection with the design and construction of the
Tenant Improvements, which Coordination Fee shall be for services relating to
the coordination of the construction of the Tenant Improvements and shall be
deducted by Landlord from the Tenant Improvement Allowance.

4.2.2.3       Indemnity.  Tenant's indemnity of Landlord as set forth in the
Lease shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to any act or omission of Tenant or
Tenant's Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's non-payment of any amount arising out of the Tenant
Improvements and/or Tenant's disapproval of all or any portion of any request
for payment.  Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord's performance of  any ministerial
acts reasonably necessary (i) to permit Tenant to complete the Tenant
Improvements, and (ii) to enable Tenant to obtain any building permit or
certificate of occupancy for the Premises.

4.2.2.4       Insurance Requirements.

4.2.2.4.1  General Coverages.  All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as typically carried by similar contractors,
subcontractors, laborers, materialmen and suppliers performing work in
first-class buildings in the general vicinity of the Building.

4.2.2.4.2  Special Coverages.  Tenant shall carry "Builder's All Risk" insurance
in an amount equal to the full replacement cost of the improvements being
constructed by Tenant, and such other insurance as Landlord may reasonably
require, it being understood and agreed that the Tenant Improvements shall be
insured by Tenant pursuant to the Lease immediately upon completion
thereof.  Such insurance shall be in amounts and shall include such extended
coverage endorsements as may be reasonably required by Landlord, and in form and
with companies as are required to be carried by Tenant as set forth in the
Lease.

4.2.2.4.3  General Terms.  Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor's equipment is
moved onto the site.  All such policies of insurance must contain, if
commercially reasonably available, a provision that the company writing said
policy will give Landlord thirty (30) days prior written notice of any
cancellation or lapse of the effective date or any reduction in the amounts of
such insurance.  If the Tenant Improvements are damaged by any cause during the
course of the construction thereof, Tenant shall immediately repair the same at
Tenant's sole cost and expense.  All policies carried under this Section 4.2.2.4
shall insure Landlord and Tenant, as their interests may appear, as well as
Contractor and Tenant's Agents, and shall name as additional insureds Landlord's
property manager, Landlord's asset manager, and all mortgagees and ground
lessors of the Building and any other parties specified by Landlord.  All
insurance, except

 

EXHIBIT B
-5-

Execution Original

 

--------------------------------------------------------------------------------

 

Workers' Compensation, maintained by Tenant's Agents shall preclude subrogation
claims by the insurer against anyone insured thereunder.  Such insurance shall
provide that it is primary insurance as respects the owner and that any other
insurance maintained by owner is excess and noncontributing with the insurance
required hereunder.  The requirements for the foregoing insurance shall not
derogate from the provisions for indemnification of Landlord by Tenant under
Section 4.2.2.3 of this Tenant Work Letter.

4.2.3       Governmental Compliance.  The Tenant Improvements shall comply in
all respects with the following:  (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer's specifications.

4.2.4       Inspection by Landlord.  Landlord shall have the right to inspect
the Tenant Improvements at all times (except that Landlord’s inspection shall be
limited to conformity with the Approved Working Drawings and compliance with
applicable laws), provided however, that Landlord's failure to inspect the
Tenant Improvements shall in no event constitute a waiver of any of Landlord's
rights hereunder nor shall Landlord's inspection of the Tenant Improvements
constitute Landlord's approval of the same.  Should Landlord disapprove any
portion of the Tenant Improvements, Landlord shall notify Tenant in writing of
such disapproval and shall specify the items disapproved.  Any defects or
deviations in, and/or disapproval by Landlord of, the Tenant Improvements shall
be rectified by Tenant at no expense to Landlord, provided however, that if
Landlord determines that a defect or deviation exists or disapproves of any
matter in connection with any portion of the Tenant Improvements and such
defect, deviation or matter might adversely affect the mechanical, electrical,
plumbing, HVAC or life-safety systems of the Building, the structure or exterior
appearance of the Building or any other tenant's use of such other tenant's
leased premises, Landlord may, after written notice to Tenant and a reasonable
opportunity for Tenant to cure same, take such action as Landlord deems
necessary, at Tenant's expense and without incurring any liability on Landlord's
part, to correct any such defect, deviation and/or matter, including, without
limitation, causing the cessation of performance of the construction of the
Tenant Improvements until such time as the defect, deviation and/or matter is
corrected to Landlord's satisfaction.

4.2.5       Meetings.  Commencing two weeks before the commencement of
construction of the Tenant Improvements, Tenant shall hold weekly meetings at a
reasonable time, with the Architect and the Contractor regarding the progress of
the preparation of Construction Drawings and the construction of the Tenant
Improvements, which meetings shall be held at a location designated by Landlord,
and Landlord and/or its agents shall receive prior notice of, and shall have the
right to attend, all such meetings, and, upon Landlord's request, certain of
Tenant's Agents shall attend such meetings.  In addition, minutes shall be taken
at all such meetings, a copy of which minutes shall be promptly delivered to
Landlord.  One such meeting each month shall include the review of Contractor's
current request for payment.

4.2.6       Substantial Completion.  For purposes of this Lease, "Substantial
Completion" of the Tenant Improvements shall mean completion of construction of
the Tenant Improvements pursuant to the Approved Working Drawing with the
exception of punch-list items (items that do not materially interfere with
Tenant's conduct of business in the Premises) and Tenant's receipt of a
temporary or final certificate of occupancy (or its functional equivalent) from
the applicable governmental authority.

4.3       Notice of Completion; Copy of "As Built" Plans.  Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a Notice of Completion to be recorded in the office of the Recorder of the
County in which the Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation.  If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant's agent
for such purpose, at Tenant's sole cost and expense.  At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the "record-set" of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
the Lease, (C) to deliver to Landlord two (2) sets of sepias of such as-built
drawings within ninety (90) days following issuance of a certificate of
occupancy for the Premises, and (D) to deliver to Landlord a computer disk
containing the Approved Working Drawings in AutoCAD format, and (ii) Tenant
shall deliver to Landlord a copy of

 

EXHIBIT B
-6-

Execution Original

 

--------------------------------------------------------------------------------

 

all warranties, guaranties, and operating manuals and information relating to
the improvements, equipment, and systems in the Premises.

4.4       Coordination by Tenant's Agents with Landlord.  Upon Tenant's delivery
of the Contract to Landlord under Section 4.2.1 of this Tenant Work Letter,
Tenant shall furnish Landlord with a schedule setting forth the projected date
of the completion of the Tenant Improvements and showing the critical time
deadlines for each phase, item or trade relating to the construction of the
Tenant Improvements.

SECTION 5

MISCELLANEOUS

5.1       Tenant's Representative.  Tenant has designated Mark Foletta as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who shall have full authority and responsibility to act on behalf of the
Tenant as required in this Tenant Work Letter.

5.2       Landlord's Representative.  Landlord has designated Evan Guttenberg as
its sole representative with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

5.3       Time of the Essence in This Tenant Work Letter.  Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days.  If any item requiring approval is timely disapproved by
Landlord, the procedure for preparation of the document and approval thereof
shall be repeated until the document is approved by Landlord.

5.4       Tenant's Lease Default.  Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant of this Tenant Work
Letter (provided that Landlord has provided to Tenant written notice of such
default and a reasonable opportunity to cure) or the Lease (beyond the
expiration of all applicable notice and cure periods) has occurred at any time
on or before the substantial completion of the Premises, then (i) in addition to
all other rights and remedies granted to Landlord pursuant to the Lease, at law
and/or in equity, Landlord shall have the right to withhold payment of all or
any portion of the Tenant Improvement Allowance and/or Landlord may cause
Contractor to cease the construction of the Premises (in which case, Tenant
shall be responsible for any delay in the substantial completion of the Premises
caused by such work stoppage), and (ii) all other obligations of Landlord under
the terms of this Tenant Work Letter shall be forgiven until such time as such
default is cured pursuant to the terms of the Lease  (in which case, Tenant
shall be responsible for any delay in the substantial completion of the Premises
caused by such inaction by Landlord).  In addition, if the Lease is terminated
prior to the Lease Commencement Date, for any reason due to a default by Tenant
as described in Section 19.1 of the Lease, in addition to any other remedies
available to Landlord under the Lease, at law and/or in equity, Tenant shall pay
to Landlord, as Additional Rent under the Lease, within five (5) business days
after Tenant's receipt of a statement therefor, any and all costs (if any)
incurred by Landlord (including any portion of the Tenant Improvement Allowance
disbursed by Landlord) and not reimbursed or otherwise paid by Tenant through
the date of such termination in connection with the Tenant Improvements to the
extent planned, installed and/or constructed as of such date of termination,
including, but not limited to, any costs related to the removal of all or any
portion of the Tenant Improvements and restoration costs related thereto.

 

 

 

EXHIBIT B
-7-

Execution Original

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

FINAL SPACE PLAN

 

[g2018030919455625651626.jpg]

LEVEL FIVE




 

SCHEDULE 1

-1-

Execution Original

 

--------------------------------------------------------------------------------

 

 

[g2018030919455627351627.jpg]

LEVEL SIX

 

 

 

SCHEDULE 1

-2-

Execution Original

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

 

ADDITIONAL DISBURSEMENT BACKUP INFORMATION TO BE PROVIDED BY TENANT

 

 

–

General Contractor G702/703 - e-mailed copy signed and notarized

 

 

–

Subcontractor G702/703 or equivalent for each sub  (Copies of signed &
notarized)

 

 

–

Copies of executed Change Orders or executed Schedule of Values ("SOV") change
authorizations (pre GMP)

 

 

–

Unconditional Lien Releases from GC and Subs for prior payment (Civil Code §
8134) required before current payapp funding will be released; review and payapp
approval will occur without the prior payapp unconditional lien releases but
funding will not

 

 

–

Conditional Lien Releases from GC and Subs for payment request (Civil Code §
8132)

 

 

–

Releases from suppliers of materials or equipment of any purchase money security
interests

 

 

–

Stored Material Inventory with appropriate backup (bills of sale, evidence of
insurance {with Owner as Certificate Holder and standard additional insureds},
confirmation of location, Affidavit, etc.)

 

 

–

Change Order Log (need to include all pending change orders and status tracking)

 

 

–

Clarification of self-performed vs. subcontracted work

 

 

–

List of all subcontractors

 

 

–

List of contracts/subcontracts entered into since the last request

 

 

–

Changes to SOV Values must be authorized by Owner either through an executed
Change Order or an executed letter of authorization (pre GMP).  Payapps
submitted with unauthorized SOV changes on G703’s will not be accepted.

The General Contractor shall provide all items to Landlord's Representative
directly.

 

 

 

SCHEDULE 1

-1-

Execution Original

 

--------------------------------------------------------------------------------

 

EXHIBIT C

CONFIRMATION OF LEASE TERMS/AMENDMENT TO LEASE

This CONFIRMATION OF LEASE TERMS/AMENDMENT TO LEASE ("Confirmation/Amendment")
is made and entered into effective as of _________________, 20__, by and between
AP3-SD1 CAMPUS POINT LLC, a Delaware limited liability company ("Landlord") and
_______________, a ____________ ("Tenant").

r e c i t a l s :

A.        Landlord and Tenant entered into that certain Lease dated as of
_____________________ (the "Lease") pursuant to which Landlord leased to Tenant
and Tenant leased from Landlord certain "Premises", as described in the Lease,
in that certain building located at ________________, ____________, California
______.

B.        Except as otherwise set forth herein, all capitalized terms used in
this Amendment shall have the same meaning as such terms have in the Lease.

C.        Landlord and Tenant desire to amend the Lease to confirm the
commencement and expiration dates of the term, as hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.        Confirmation of Dates.  The parties hereby confirm that (a) the
Premises are Ready for Occupancy, and (b) the term of the Lease commenced as of
____________________ for a term of _________________________ ending on
_______________________ (unless sooner terminated as provided in the
Lease.  Tenant shall commence to pay rent on _______________, 20__ (“Rent
Commencement Date”).

2.        No Further Modification.  Except as set forth in this
Confirmation/Amendment, all of the terms and provisions of the Lease shall
remain unmodified and in full force and effect.

IN WITNESS WHEREOF, this Confirmation/Amendment has been executed as of the day
and year first above written.

 

"Landlord":

 

AP3-SD1 CAMPUS POINT LLC,
a Delaware limited liability company

 

By:

 

Name:

 

Its:

 

 




 

EXHIBIT C
-1-

Execution Original

 

--------------------------------------------------------------------------------

 

 

"Tenant":

 

,

a

 

 

 

By:

 

Name:

 

Its:

 

 

 

By:

 

Name:

 

Its:

 

 

 

 

 

EXHIBIT C
-2-

Execution Original

 

--------------------------------------------------------------------------------

 

EXHIBIT D

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations and the Parking Rules and Regulations.  Landlord shall not be
responsible to Tenant for the nonperformance of any of said Rules and
Regulations and/or the Parking Rules and Regulations by or otherwise with
respect to the acts or omissions of any other tenants or occupants of the
Building and/or the Project.  In the event of any inconsistency between any
provision of the following Rules and Regulations and the provisions of the
Lease, the provisions of the Lease shall control.  In the event Landlord's
consent or approval is required pursuant to any of the following Rules and
Regulations, such consent or approval shall not be unreasonably withheld,
conditioned or delayed.

1.Tenant shall not place any lock(s) on any door, or install any security system
(including, without limitation, card key systems, alarms or security cameras),
in the Premises without Landlord's prior written consent, which consent shall
not be unreasonably withheld, and Landlord shall have the right to retain at all
times and to use keys or other access codes or devices to all locks and/or
security systems within and to the Premises.  A reasonable number of keys to the
locks on the entry doors of the Premises shall be furnished by Landlord to
Tenant at Tenant's cost, and Tenant shall not make any duplicate keys.  All keys
shall be returned to Landlord at the expiration or earlier termination of the
Lease.  Further, if and to the extent Tenant re-keys, re-programs or otherwise
changes any locks in or for the Premises, all such locks and key systems must be
consistent with the master lock and key system at the Building, all at Tenant's
sole cost and expense.

2.All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises, unless electrical hold backs have
been installed.  Sidewalks, doorways, passages, entrances, vestibules, halls,
stairways and other Common Areas shall not be obstructed by Tenant or used by
Tenant for any purpose other than ingress and egress to and from the Premises,
and Tenant, its employees and agents shall not loiter in the entrances or
corridors.

3.Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Building.  Tenant and its employees and agents
shall ensure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building.  Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register when so doing.  After-hours access by Tenant’s
authorized employees may be provided by hard-key, card-key access or other
procedures adopted by Landlord from time to time; Tenant shall pay for the costs
of all access cards provided to Tenant’s employees and all replacements thereof
for lost, stolen and/or damaged cards.  Access to the Building and/or the
Project may be refused unless the person seeking access has proper
identification or has a previously arranged pass for such access.  Landlord and
its agents shall in no case be liable for damages for any error with regard to
the admission to or exclusion from the Building and/or the Project of any
person.  In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to prevent access to the Building and/or the Project
during the continuance of same by any means it deems appropriate for the safety
and protection of life and property.

4.Landlord shall have the right to prescribe the weight, size and position of
all safes and other heavy property brought into the Building.  Safes and other
heavy objects shall, if considered necessary by Landlord, stand on supports of
such thickness as is necessary to properly distribute the weight.  Landlord will
not be responsible for loss of or damage to any such safe or property in any
case.  All damage done to any part of the Building, its contents, occupants
and/or visitors by moving or maintaining any such safe or other property shall
be the sole responsibility of Tenant and any expense of said damage or injury
shall be borne by Tenant.

5.No furniture, freight, packages, supplies, equipment or merchandise will be
brought into or removed from the Building or carried up or down in the
elevators, except upon prior notice to Landlord, and in such manner, in such
specific elevator, and between such hours as shall be designated by
Landlord.  Tenant shall provide Landlord with not less than 24 hours' prior
notice of the need to utilize an elevator for any such purpose, so as to provide
Landlord with a reasonable period to schedule such use and to install such
padding or take such other actions or prescribe such procedures as are
appropriate to protect against damage to the elevators or other parts of

 

EXHIBIT D
-1-

Execution Original

 

--------------------------------------------------------------------------------

 

the Building.  Tenant shall assume all risk for damage to articles moved and
injury to any persons resulting from such activity described herein.  If
equipment, property, or personnel of Landlord or of any other party is damaged
or injured as a result of or in connection with such activity described herein,
Tenant shall be solely liable for any resulting damage or loss.

6.Landlord shall have the right to control and operate the public portions of
the Building and Project, the public facilities, the heating and air
conditioning, and any other facilities furnished for the common use of tenants,
in such manner as is customary for comparable buildings in the vicinity of the
Building.

7.No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord.  Landlord shall
have the right to remove any signs, advertisements, and notices not approved in
writing by Landlord without notice to and at the expense of Tenant.  Landlord
may provide and maintain in the first floor (main lobby) of the Building an
alphabetical directory board or other directory device listing tenants, and no
other directory shall be permitted unless previously consented to by Landlord in
writing.

8.The requirements of Tenant will be attended to only upon application at the
management office of the Project or at such office location designated by
Landlord.  Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instruction from Landlord.

9.Tenant shall not disturb (by use of any television, radio or musical
instrument, making loud or disruptive noises, creating offensive odors or
otherwise), solicit, or canvass any occupant of the Building and/or the Project
and shall cooperate with Landlord or Landlord’s agents to prevent same.

10.The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein.  The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or invitees, shall have caused it.

11.Tenant shall not overload the floor of the Premises.  Tenant shall not mark,
drive nails or screws, or drill into the partitions, woodwork or plaster or in
any way deface the Premises or any part thereof without Landlord’s consent first
had and obtained; provided, however, Landlord’s prior consent shall not be
required with respect to Tenant’s placement of pictures and other normal office
wall hangings on the interior walls of the Premises (but at the end of the Lease
Term, Tenant shall repair any holes and other damage to the Premises resulting
therefrom).

12.Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines of any description other than
fractional horsepower office machines shall be installed, maintained or operated
upon the Premises without the written consent of Landlord.  Tenant shall not
install, operate or maintain in the Premises or in any other area of the
Building, electrical equipment that would overload the electrical system beyond
its capacity for proper, efficient and safe operation as determined solely by
Landlord.

13.Tenant shall not use any method of heating or air conditioning other than
that which may be supplied by Landlord, without the prior written consent of
Landlord.  Tenant shall not furnish cooling or heating to the Premises,
including, without limitation, the use of electronic or gas heating devices,
portable coolers (such as "move n cools") or space heaters, without Landlord's
prior written consent, and any such approval will be for devices that meet
federal, state and local code.

14.No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building and/or about the Project, except for
those substances as are typically found in similar premises used for general
office and/or laboratory purposes and are being used by Tenant in a safe manner
and in accordance with all applicable Laws, rules and regulations.  Tenant shall
not, without Landlord's prior written consent, use, store, install, spill,
remove, release or dispose of, within or about the Premises or any other portion
of the Project, any asbestos-containing materials or any solid, liquid or
gaseous material now or subsequently considered toxic or hazardous under the
provisions of 42 U.S.C. Section 9601 et seq. or any other applicable

 

EXHIBIT D
-2-

Execution Original

 

--------------------------------------------------------------------------------

 

environmental Laws which may now or later be in effect.  Tenant shall comply
with all Laws pertaining to and governing the use of these materials by Tenant,
and shall remain solely liable for the costs of abatement and removal.

15.Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building and/or the Project by reason of noise, odors, or
vibrations, or interfere in any way with other tenants or those having business
therewith.

16.Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (except those assisting handicapped persons), birds, fish
tanks, bicycles (bicycles can be stored in the bicycle storage area serving the
Project) or other vehicles.

17.Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises, the Building and/or the Project.  Tenant shall not use, or permit any
part of the Premises to be used, for lodging, sleeping or for any illegal
purpose.

18.No cooking shall be done or permitted by Tenant on the Premises, nor shall
the Premises be used for the storage of merchandise or for any improper,
objectionable or immoral purposes.  Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages,
provided that such use is in accordance with all applicable federal, state and
city laws, codes, ordinances, rules and regulations, and does not cause odors
which are objectionable to Landlord and other tenants.  Whenever possible,
Tenant shall utilize and purchase Energy Star products in their suites.  Tenant
understands the importance of energy conservation and sustainability to both the
Landlord and the Project, and will assist in conserving energy in their suite
with regards to practices and equipment.

19.Landlord will approve where and how telephone and telegraph wires and other
cabling are to be introduced to the Premises.  No boring or cutting for wires
shall be allowed without the consent of Landlord.  The location of telephone,
call boxes and other office equipment and/or systems affixed to the Premises
shall be subject to the approval of Landlord.  Tenant shall not use more than
its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.

20.Landlord reserves the right to exclude or expel from the Building and/or the
Project any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations or cause harm to Building occupants and/or
property.

21.All contractors, contractor's representatives and installation technicians
performing work in the Building or at the Project shall be subject to Landlord's
prior approval, which approval shall not be unreasonably withheld, and shall be
required to comply with Landlord's standard rules, regulations, policies and
procedures, which may be revised from time to time.

22.Tenant shall not employ any person other than the janitor of Landlord for the
purpose of cleaning the Premises without prior written consent of Landlord, and
without Landlord's consent, no person or persons shall be permitted to enter the
Building for the purpose of cleaning the same.  Tenant shall not cause any
unnecessary labor by reason of Tenant's carelessness or indifference in the
preservation of good order and cleanliness.

23.Intentionally Omitted.

24.Tenant at all times shall maintain the entire Premises in a neat and clean,
first class condition, free of debris.  Tenant shall not place items, including,
without limitation, any boxes, files, trash receptacles or loose cabling or
wiring, in or near any window to the Premises which would be visible anywhere
from the exterior of the Premises.

 

EXHIBIT D
-3-

Execution Original

 

--------------------------------------------------------------------------------

 

25.Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, including, without limitation,
the use of window blinds to block solar heat load, and shall refrain from
attempting to adjust any controls.  Tenant shall comply with and participate in
any program for metering or otherwise measuring the use of utilities and
services, including, without limitation, programs requiring the disclosure or
reporting of the use of any utilities or services.  Tenant shall also cooperate
and comply with, participate in, and assist in the implementation of (and take
no action that is inconsistent with, or which would result in Landlord, the
Building and/or the Project failing to comply with the requirements of) any
conservation, sustainability, recycling, energy efficiency, and waste reduction
programs, environmental protection efforts and/or other programs that are in
place and/or implemented from time to time at the Building and/or the Project,
including, without limitation, any required reporting, disclosure, rating or
compliance system or program (including, but not limited to, any LEED
[Leadership in Energy and Environmental Design] rating or compliance system,
including those currently coordinated through the U.S. Green Building Council).

26.Tenant shall store all its recyclables, trash and garbage within the interior
of the Premises.  No material shall be placed in the trash boxes or receptacles
if such material is of such nature that it may not be disposed of in the
ordinary and customary manner of removing and disposing of recyclables, trash
and garbage in the city in which the Project is located without violation of any
law or ordinance governing such disposal.  All trash, garbage and refuse
disposal shall be made only through entry-ways and elevators provided for such
purposes at such times as Landlord shall designate.

27.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

28.Tenant shall assume any and all responsibility for protecting the Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed, when the Premises are not occupied, or
when the entry to the Premises is not manned by Tenant on a regular basis.

29.No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord.  No curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises without the prior written consent of
Landlord.  The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.  All electrical ceiling
fixtures hung in offices or spaces along the perimeter of the Building must be
fluorescent and/or of a quality, type, design and bulb color approved by
Landlord.

30.The washing and/or detailing of or, the installation of windshields, radios,
telephones in or general work on, automobiles shall not be allowed on the
Project, except under specific arrangement with Landlord.

31.Food vendors shall be allowed in the Building upon receipt of a written
request from Tenant delivered to Landlord.  The food vendor shall service only
the tenants that have a written request on file in the management office of the
Project.  Under no circumstance shall the food vendor display their products in
a public or Common Area including corridors and elevator lobbies.  Any failure
to comply with this rule shall result in immediate permanent withdrawal of the
vendor from the Building.  Tenant shall obtain ice, drinking water, linen,
barbering, shoe polishing, floor polishing, cleaning, janitorial, plant care or
other similar services only from vendors who have registered in the management
office of the Project and who have been approved by Landlord for provision of
such services in the Premises.

32.Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

33.Tenant shall comply with any non-smoking ordinance adopted by any applicable
governmental authority.  Neither Tenant nor its agents, employees, contractors,
guests or invitees shall smoke or permit smoking in the Premises and/or the
Common Areas, unless the Common Areas have been declared a designated smoking
area by Landlord, nor shall the above parties allow smoke from the Premises to
emanate into the Common Areas or any other part of the Building.  Landlord shall
have the right to designate the Building (including the Premises) as a
non-smoking building.

 

EXHIBIT D
-4-

Execution Original

 

--------------------------------------------------------------------------------

 

34.Tenant shall not take any action which would violate Landlord's labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute, or interfere with Landlord's or any other tenant's or occupant's
business or with the rights and privileges of any person lawfully in the
Building ("Labor Disruption").  Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume, and Tenant shall have no claim for damages against Landlord or any of
its trustees, members, principals, beneficiaries, partners, officers, directors,
employees, mortgagees, or agents in connection therewith.

35.No tents, shacks, temporary or permanent structures of any kind shall be
allowed on the Project.  No personal belongings may be left unattended in any
Common Areas.

36.Landlord shall have the right to prohibit the use of the name of the Building
or Project or any other publicity by Tenant that in Landlord's sole opinion may
impair the reputation of the Building or Project or the desirability
thereof.  Upon written notice from Landlord, Tenant shall refrain from and
discontinue such publicity immediately.

37.Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance.  Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.

38.Reserved.

39.Tenant shall comply with all Building security procedures as Landlord may
effectuate.

40.Tenant shall at all times cooperate with Landlord in preserving a first-class
image for the Building.

PARKING RULES AND REGULATIONS

1.Landlord reserves the right to establish and reasonably change the hours for
the Parking Areas, on a non-discriminatory basis, from time to time.  Tenant
shall not store or permit its employees to store any automobiles in the Parking
Areas without the prior written consent of Landlord (and/or the Parking
Operator, as the case may be).  Except for emergency repairs, Tenant and its
employees shall not perform any work on any automobiles while located in the
Parking Areas or on the Project.  The Parking Areas may not be used by Tenant or
its agents for overnight parking of vehicles.  If it is necessary for Tenant or
its employees to leave an automobile in the Parking Areas overnight, Tenant
shall provide Landlord (or the Parking Operator as the case may be) with prior
notice thereof designating the license plate number and model of such
automobile.

2.Tenant (including Tenant's employees and agents) will use the parking spaces
solely for the purpose of parking passenger model cars, small vans and small
trucks and will comply in all respects with any rules and regulations that may
be promulgated by Landlord and/or the Parking Operator from time to time with
respect to the Parking Areas.

3.Vehicles must be parked entirely within the stall lines painted on the floor,
and only small cars may be parked in areas reserved for small cars.

4.All directional signs and arrows must be observed.

5.The speed limit shall be 5 miles per hour.

6.Parking spaces reserved for handicapped persons must be used only by vehicles
properly designated.

 

EXHIBIT D
-5-

Execution Original

 

--------------------------------------------------------------------------------

 

7.Parking is prohibited in all areas not expressly designated for parking,
including without limitation:

(a)areas not striped for parking;

(b)aisles;

(c)where "no parking" signs are posted;

(d)ramps; and

(e)loading zones.

8.Parking stickers, key cards and any other devices or forms of identification
or entry supplied by Landlord or the Parking Operator shall remain the property
of Landlord (or the Parking Operator as the case may be).  Such device must be
displayed as requested and may not be mutilated in any manner.  The serial
number of any such parking identification device may not be obliterated.  Any
parking passes and/or devices supplied by Landlord (or the Parking Operator, as
the case may be) are not transferable and any pass or device in the possession
of an unauthorized holder will be void.

9.Parking managers or attendants are not authorized to make or allow any
exceptions to these Parking Rules and Regulations.

10.Every parker is required to park and lock his/her own car.

11.Loss or theft of parking passes, identification, key cards or other such
devices must be reported to Landlord (and/or to the Parking Operator as the case
may be) immediately.  Any parking devices reported lost or stolen found on any
authorized car will be confiscated and the illegal holder will be subject to
prosecution.  Lost or stolen passes and devices found by Tenant or its employees
must be reported to Landlord (and to the Parking Operator, as the case may be)
immediately.

12.Washing, waxing, cleaning or servicing of any vehicle by the customer and/or
its agents is prohibited.

13.Tenant agrees to acquaint all persons to whom Tenant assigns a parking space
with these Parking Rules and Regulations.

14.Neither Landlord nor the Parking Operator (as the case may be), from time to
time will be liable for loss of or damage to any vehicle or any contents of such
vehicle or accessories to any such vehicle, or any property left in any of the
Parking Areas, resulting from fire, theft, vandalism, accident, conduct of other
users of the Parking Areas and other persons, or any other casualty or
cause.  Further, Tenant understands and agrees that:  (i) Landlord will not be
obligated to provide any traffic control, security protection or Parking
Operator for the Parking Areas; (ii) Tenant uses the Parking Areas at its own
risk; and (iii) Landlord will not be liable for personal injury or death, or
theft, loss of or damage to property.  Tenant indemnifies and agrees to hold
Landlord, any Parking Operator and their respective agents and employees
harmless from and against any and all claims, demands, and actions arising out
of the use of the Parking Areas by Tenant and its employees and agents, whether
brought by any of such persons or any other person.

15.Tenant will ensure that any vehicle parked in any of the parking spaces will
be kept in proper repair and will not leak excessive amounts of oil or grease or
any amount of gasoline.  

16.Tenant's right to use the Parking Areas will be in common with other tenants
of the Building and with other parties permitted by Landlord to use the Parking
Areas.  Landlord reserves the right to assign and reassign, from time to time,
particular parking spaces for use by persons selected by Landlord, provided that
Tenant's rights under the Lease are preserved.  Landlord will not be liable to
Tenant for any unavailability of Tenant's designated spaces, if any, nor will
any unavailability entitle Tenant to any refund, deduction, or
allowance.  Tenant will not park in any numbered space or any space designated
as:  RESERVED, HANDICAPPED, VISITORS ONLY, or LIMITED TIME PARKING (or similar
designation).

 

EXHIBIT D
-6-

Execution Original

 

--------------------------------------------------------------------------------

 

17.If the Parking Area(s) is/are damaged or destroyed, or if the use of the
Parking Area(s) is/are limited or prohibited by any governmental authority, or
the use or operation of the Parking Area(s) is/are limited or prevented by
strikes or other labor difficulties or other causes beyond Landlord's reasonable
control, Tenant's inability to use the parking spaces will not subject Landlord
(and/or the Parking Operator, as the case may be) to any liability to Tenant and
will not relieve Tenant of any of its obligations under the Lease and the Lease
will remain in full force and effect.  Tenant will pay to Landlord upon demand,
and Tenant indemnifies Landlord against, any and all loss or damage to the
Parking Areas, or any equipment, fixtures, or signs used in connection with the
Parking Areas and any adjoining buildings or structures caused by Tenant or any
of its employees and agents.

18.Tenant has no right to assign or sublicense any of its rights in the parking
passes, except as part of a permitted assignment or sublease of the Lease;
however, Tenant may allocate the parking passes among its employees.

Tenant shall be responsible for the observance of all of the Rules and
Regulations and Parking Rules and Regulations in this Exhibit D by Tenant’s
employees, agents, clients, customers, invitees and guests.  Landlord may waive
any one or more of the Rules and Regulations and/or Parking Rules and
Regulations for the benefit of any particular tenant or tenants, but no such
waiver by Landlord shall be construed as a waiver of such Rules and Regulations
and/or Parking Rules and Regulations in favor of any other tenant or tenants,
nor prevent Landlord from thereafter enforcing any such Rules or Regulations
and/or Parking Rules and Regulations against any or all tenants of the Building
and/or the Project.  Landlord reserves the right at any time to change or
rescind any one or more of these Rules and Regulations and/or the Parking Rules
and Regulations, or to make such other and further reasonable Rules and
Regulations and/or Parking Rules and Regulations as in Landlord’s judgment may
from time to time be necessary for the management, safety, care and cleanliness
of the Premises, Building and Project, and for the preservation of good order
therein, as well as for the convenience of other occupants and tenants
therein.  Tenant shall be deemed to have read these Rules and Regulations and
Parking Rules and Regulations and to have agreed to abide by them as a condition
of its occupancy of the Premises.

COMMON AREA AMENITIES

1.Tenant understands that Landlord may provide certain common area amenities for
Tenant’s non-exclusive use.  Such amenities are for the use of tenants during
regular business hours and shall be reserved through the management office in
advance.  Tenant and Tenant's agents, employees and invitees shall adhere to all
rules Landlord reasonably sets forth in respect to use of the amenities, which
may change from time to time.

2.Intentionally Omitted.  3.All amenities offered shall remain at the locations
designated by Landlord all times.  Tenant must use the equipment only in the
manner intended.  Landlord reserves the right to reasonably limit Tenant’s use
of any equipment or amenities (in a non-discriminatory manner) to ensure the
equitable use of the equipment and amenities by all tenants.  Tenant shall not
move or modify the equipment in any manner whatsoever.  

4.Tenant shall be responsible for the cost of repairs or replacements of any
amenities that are not returned to management after use or are damaged during
the use of any such amenity by Tenant or Tenant's agents, employees or invitees
and Tenant shall reimburse Landlord for any such cost within thirty (30) days
after receipt of an invoice therefor.

5.Tenant shall conduct themselves in a quiet and well-mannered fashion when on
or about the amenities and not cause any disturbances or interfere with the use
or enjoyment of the amenities by other tenants.

6.Tenant shall not bring any food or beverages into any amenity area with
respect to which food or beverage is reasonably prohibited by Landlord.

7.No alcoholic beverages shall be permitted at the amenities at any time.

8.Neither Tenant nor its agents, employees or invitees shall smoke or permit
smoking in the amenity areas at any time.

 

 

 

EXHIBIT D
-7-

Execution Original

 

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT

RECORDING REQUESTED BY:

First American Title Insurance Company

WHEN RECORDED MAIL TO:

Gibson Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166
Attention:  Eric Feuerstein, Esq.

 

(Space Above For Recorder's Use)

This SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT (the "Agreement")
is dated as of _____________, and is by and among AP3-SD1 CAMPUS POINT LLC, a
Delaware limited liability company, having an office at Attention:  W. Neil Fox,
III, 4380 La Jolla Village Drive, Suite 230, San Diego, California 92122
("Landlord"), TOCAGEN INC., a Delaware corporation, having an office at 4242
Campus Point Court, Suite 600, San Diego, CA 92121 ("Tenant"), and TPG RE
FINANCE, LTD., an exempted company organized under the laws of the Cayman
Islands, having an office at 888 7th Avenue, 35th Floor, New York, New York
10106, as agent (in such capacity, together with its successors and assigns, the
"Agent") for TPG RE FINANCE 1, LTD., an exempted company organized under the
laws of the Cayman Islands, having an office at 888 7th Avenue, 35th Floor, New
York, New York 10106, and such other co-lenders as may exist from time to time
(together with their successors and assigns, "Lender").

WHEREAS, Lender has made or intends to make a loan to Landlord (the "Loan"),
which Loan shall be evidenced by one or more promissory notes (as the same may
be amended, modified, restated, severed, consolidated, renewed, replaced, or
supplemented from time to time, the "Promissory Note") and secured by, among
other things, that certain Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing (as the same may be amended, restated,
replaced, severed, split, supplemented or otherwise modified from time to time,
the "Mortgage", recorded in the Official Records of the County of San Diego on
October 16, 2015 as Document No. 2015-0543789) encumbering the real property
located at 4242 Campus Point Court, San Diego, California 92121, and  more
particularly described on Exhibit A annexed hereto and made a part hereof (the
"Property");

WHEREAS, by an unrecorded lease agreement (the "Lease") dated December 21, 2017,
between Landlord (or Landlord's predecessor in title) and Tenant, Landlord
leased to Tenant a portion of the Property, as said portion is more particularly
described in the Lease (such portion of the Property hereinafter referred to as
the "Premises");

WHEREAS, Tenant acknowledges that Lender will rely on this Agreement in making
the Loan to Landlord; and

WHEREAS, Lender and Tenant desire to evidence their understanding with respect
to the Mortgage and the Lease as hereinafter provided.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:

1.Tenant covenants, stipulates and agrees that the Lease and all of Tenant's
right, title and interest in and to the Property thereunder (including but not
limited to any option to purchase, right of first refusal to purchase or right
of first offer to purchase the Property or any portion thereof) is hereby, and
shall at all times continue to be,

 

EXHIBIT E

-1-

Execution Original

 

--------------------------------------------------------------------------------

 

subordinated and made secondary and inferior in each and every respect to the
Mortgage and the lien thereof, to all of the terms, conditions and provisions
thereof and to any and all advances made or to be made thereunder, so that at
all times the Mortgage shall be and remain a lien on the Property prior to and
superior to the Lease for all purposes, subject to the provisions set forth
herein.  Subordination is to have the same force and effect as if the Mortgage
and such renewals, modifications, consolidations, replacements and extensions
had been executed, acknowledged, delivered and recorded prior to the Lease, any
amendments or modifications thereof and any notice thereof.

2.So long as no default by Tenant exists, nor any event has continued to exist,
in either case for such period of time (after notice, if any, required by the
Lease) as would entitle Landlord under the Lease to terminate the Lease or would
cause, without any further action of Landlord, the termination of the Lease or
would entitle Landlord to dispossess Tenant thereunder, the Lease shall not be
terminated nor shall Tenant's use, possession, or enjoyment of the Premises be
interfered with, nor shall the leasehold estate granted by the Lease be affected
in any enjoyment of the Premises be interfered with, nor shall the leasehold
estate granted by the Lease be affected in any foreclosure or in any action or
proceeding instituted under or in connection with the Mortgage.

3.If, at any time Agent or Lender (or any person, or such person's successors or
assigns, who acquires the interest of Landlord under the Lease through
foreclosure of the Mortgage or otherwise) shall succeed to the rights of
Landlord under the Lease as a result of a default or event of default under the
Mortgage, Tenant shall attorn to and recognize such person so succeeding to the
rights of Landlord under the Lease (herein sometimes called "Successor
Landlord") as Tenant's landlord under the Lease, said attornment to be effective
and self-operative without the execution of any further instruments.  Although
said attornment shall be self-operative, Tenant agrees to execute and deliver to
Agent or to any Successor Landlord, such other instrument or instruments as
Agent or such other person shall from time to time request in order to confirm
said attornment.

4.Landlord authorizes and directs Tenant to honor any written demand or notice
from Agent instructing Tenant to pay rent or other sums to Agent rather than
Landlord (a "Payment Demand"), regardless of any other or contrary notice or
instruction which Tenant may receive from Landlord before or after Tenant's
receipt of such Payment Demand.  Tenant may rely upon any notice, instruction,
Payment Demand, certificate, consent or other document from, and signed by,
Agent and shall have no duty to Landlord to investigate the same or the
circumstances under which the same was given.  Any payment made by Tenant to
Agent or in response to a Payment Demand shall be deemed proper payment by
Tenant of such sum pursuant to the Lease.

5.If Agent or Lender shall become the owner of the Property or the Property
shall be sold by reason of foreclosure or other proceedings brought to enforce
the Mortgage or if the Property shall be transferred by deed in lieu of
foreclosure, Agent, Lender, or any Successor Landlord shall not be:

(a)liable for any act or omission of any prior landlord (including Landlord) or
bound by any obligation to make any payment to Tenant which was required to be
made prior to the time Agent succeeded to any prior landlord (including
Landlord); or

(b)obligated to cure any defaults of any prior landlord (including Landlord)
which occurred, or to make any payment to Tenant which was required to be paid
by any prior landlord (including Landlord), prior to the time that Agent,
Lender, or any Successor Landlord succeeded to the interest of such landlord
under the Lease; or

(c)obligated to perform any construction obligations of any prior landlord
(including Landlord) under the Lease or liable for any defects (latent, patent
or otherwise) in the design, workmanship, materials, construction or otherwise
with respect to improvements and buildings constructed on the Property; or

(d)subject to any offsets, defenses or counterclaims which Tenant may be
entitled to assert against any prior landlord (including Landlord); or

(e)bound by any payment of rent or additional rent by Tenant to any prior
landlord (including Landlord) for more than one month in advance; or

 

EXHIBIT E

-2-

Execution Original

 

--------------------------------------------------------------------------------

 

(f)bound by any amendment, modification, termination or surrender of the Lease
made without the written consent of Agent; or

(g)liable or responsible for or with respect to the retention, application
and/or return to Tenant of any security deposit paid to any prior landlord
(including Landlord), whether or not still held by such prior landlord, unless
and until Agent or any Successor Landlord has actually received said deposit for
its own account as the landlord under the Lease as security for the performance
of Tenant's obligation under the Lease (which deposit shall, nonetheless, be
held subject to the provisions of the Lease).

Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall limit either (A) Tenant's right to exercise against Agent,
Lender, or any Successor Landlord, any rights under the Lease otherwise
available to Tenant because of events occurring after the date of attornment or
(B) Agent's, Lender's or any Successor landlord's obligation to correct any
conditions that existed as of the date of attornment and violate Agent's,
Lender's, or any Successor Landlord's continuing obligations arising after the
date of attornment as landlord under the Lease.

6.Tenant hereby represents, warrants, covenants and agrees to and with Agent:

(a)to deliver to Agent, by certified mail, return receipt requested, a duplicate
of each notice of default delivered by Tenant to Landlord at the same time as
such notice is given to Landlord and no such notice of default shall be deemed
given by Tenant under the Lease unless and until a copy of such notice shall
have been so delivered to Agent.  Agent or Lender shall have the right (but
shall not be obligated) to cure such default.  Tenant shall accept performance
by Agent or Lender of any term, covenant, condition or agreement to be performed
by Landlord under the Lease with the same force and effect as though performed
by Landlord.  Tenant further agrees to afford Agent or Lender a period of thirty
(30) days beyond any period afforded to Landlord for the curing of such default
during which period Agent or Lender may elect (but shall not be obligated) to
seek to cure such default, or, if such default cannot be cured within that time,
then such additional time as may be necessary to cure such default (including
but not limited to commencement of foreclosure proceedings) during which period
Agent or Lender may elect (but shall not be obligated) to seek to cure such
default, prior to taking any action to terminate the Lease. If the Lease shall
terminate for any reason, upon Agent's written request given within thirty (30)
days after such termination, Tenant, within fifteen (15) days after such
request, shall execute and deliver to Agent a new lease of the Premises for the
remainder of the term of the Lease and upon all of the same terms, covenants and
conditions of the Lease;

(b)that Tenant is the sole owner of the leasehold estate created by the Lease;
and

(c)to promptly certify in writing to Agent, in connection with any proposed
assignment of the Mortgage, whether or not any default on the part of Landlord
then exists under the Lease and to deliver to Agent any tenant estoppel
certificates required under the Lease.

7.Tenant acknowledges that the interest of Landlord under the Lease is assigned
to Agent solely as security for the Promissory Note, and Agent shall have no
duty, liability or obligation under the Lease or any extension or renewal
thereof, unless Agent shall specifically undertake such liability in writing or
Agent becomes and then only with respect to periods in which Agent becomes, the
fee owner of the Property.

8.This Agreement shall be governed by and construed in accordance with the laws
of the State in which the Premises is located (excluding the choice of law rules
thereof).

9.This Agreement and each and every covenant, agreement and other provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns (including, without
limitation, any successor holder of the Promissory Note) and may be amended,
supplemented, waived or modified only by an instrument in writing executed by
the party against which enforcement of the termination, amendment, supplement,
waiver or modification is sought.

 

EXHIBIT E

-3-

Execution Original

 

--------------------------------------------------------------------------------

 

10.All notices to be given under this Agreement shall be in writing and shall be
deemed served upon receipt by the addressee if served personally or, if mailed,
upon the first to occur of receipt or the refusal of delivery as shown on a
return receipt, after deposit in the United States Postal Service certified
mail, postage prepaid, addressed to the address of Landlord, Tenant, or Agent
appearing below.  Such addresses may be changed by notice given in the same
manner.  If any party consists of multiple individuals or entities, then notice
to any one of same shall be deemed notice to such party.

 

If to Agent:

TPG RE Finance, Ltd.
888 7th Avenue, 35th Floor
New York, NY  10106
Attention:  Ian McColough
Facsimile No. (212) 430-4131
Email:  imccolough@tpg.com

 

with a copy to:

Gibson Dunn & Crutcher LLP
200 Park Avenue
New York, NY  10166
Attention:  Eric M. Feuerstein, Esq.
Facsimile No. (212) 351-5223
Email:  efeuerstein@gibsondunn.com

 

with a copy to:

Hanover Street Capital, LLC
48 Wall Street, 14th Floor
New York, NY  10005
Attention:  Amy Sinensky
Facsimile No. 212-380-9405
Email:  amy.sinensky@hanoverstcap.com

 

If to Tenant:

Tocagen Inc.
3030 Bunker Hill Street, Suite 230
San Diego, CA 92109
Attention: Mark Foletta
(Prior to Lease Commencement Date)

or

Tocagen Inc.
4242 Campus Point Court, Suite 600
San Diego, California 92121
Attention: Mark Foletta
(After Lease Commencement Date)

In either case

 

With a copy to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA  92121

Attention:  Michael Levinson, Esq.

 

If to Landlord:

AP3-SD1 Campus Point LLC
4380 La Jolla Village Drive, Suite 230
San Diego, CA  92122
Attention:  W. Neil Fox, III
Email:  fox@p3re.com

 

EXHIBIT E

-4-

Execution Original

 

--------------------------------------------------------------------------------

 

 

with a copy to:

Ropes & Gray LLP
Prudential Tower, 800 Boylston Street
Boston, MA  02199-3600
Attention:  Marc D. Lazar, Esq.
Email:  marc.lazar@ropesgray.com

11.If this Agreement conflicts with the Lease, then this Agreement shall govern
as between the parties and any Successor Landlord, including upon any attornment
pursuant to this Agreement.  This Agreement supersedes, and constitutes full
compliance with, any provisions in the Lease that provide for subordination of
the Lease to, or for delivery of nondisturbance agreements by the holder of, the
Mortgage.

12.In the event Agent or Lender shall acquire Landlord's interest in the
Premises, Tenant shall look only to the estate and interest, if any, of Agent or
Lender in the Property for the satisfaction of Tenant's remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money in the event of any default by Agent or Lender as a Successor Landlord
under the Lease or under this Agreement, and no other property or assets of
Agent or Lender shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Tenant's remedies under or with respect to the
Lease, the relationship of the landlord and tenant under the Lease or Tenant's
use or occupancy of the Premises or any claim arising under this Agreement.

13.If any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect, and
shall be liberally construed in favor of Agent.

14.This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

[Remainder of Page Intentionally Left Blank]




 

EXHIBIT E

-5-

Execution Original

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

TENANT:

 

TOCAGEN INC., a Delaware corporation

 

By:

 

Name:

 

Its:

 

 

LANDLORD:

 

AP3-SD1 CAMPUS POINT LLC,
a Delaware limited liability company

 

By:

 

Name:

 

Its:

 

 

AGENT:

 

TPG RE FINANCE, LTD.,
an exempted company incorporated with limited liability under the laws of the
Cayman Islands

 

By:

 

Name:

 

Its:

 

 

 




 

EXHIBIT E

-6-

Execution Original

 

--------------------------------------------------------------------------------

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of _________________

County of _________________

On ____________________, 20___, before me, ___,

(here insert name and title of officer)          

personally appeared __________________________________________________, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature ______________________________________(Seal)




 

EXHIBIT E

-7-

Execution Original

 

--------------------------------------------------------------------------------

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of _________________

County of _________________

On ____________________, 20___, before me, ___,

(here insert name and title of officer)          

personally appeared __________________________________________________, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature ______________________________________(Seal)




 

EXHIBIT E

-8-

Execution Original

 

--------------------------------------------------------------------------------

 

STATE OF ________________)
) ss.
COUNTY OF ______________ )

On the ___ day of ________ in the year 20___ before me, the undersigned, a
Notary Public in and for said State, personally appeared ____________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

(Notarial Seal)

 

 

Notary Public

STATE OF ________________)
) ss.
COUNTY OF ______________ )

On the ___ day of ________ in the year 20___ before me, the undersigned, a
Notary Public in and for said State, personally appeared ____________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

(Notarial Seal)

 

 

Notary Public

 

 




 

EXHIBIT E

-9-

Execution Original

 

--------------------------------------------------------------------------------

 

Exhibit A

Legal Description of Property

Real property in the City of San Diego, County of San Diego, State of
California, described as follows:

Real property in the City of San Diego, County of San Diego, State of
California, described as follows:

PARCEL ONE:

PARCEL A:

PARCEL 3 OF PARCEL MAP NO. 20824, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, AS PER THE MAP THEREOF FILED IN THE OFFICE OF THE COUNTY
RECORDER OF SAN DIEGO COUNTY, CALIFORNIA, ON SEPTEMBER 21, 2010 AS INSTRUMENT
NO. 2010-0500181 OF OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAN DIEGO COUNTY, CALIFORNIA.

EXCEPTING THEREFROM ALL OIL, GAS, HYDROCARBON SUBSTANCES AND MINERALS OF EVERY
KIND AND CHARACTER LYING MORE THAN 500 FEET BELOW THE SURFACE, TOGETHER WITH THE
RIGHT TO DRILL INTO, THROUGH, AND TO USE AND OCCUPY ALL PARTS OF THE SITE LYING
MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR ANY AND ALL PURPOSES INCIDENTAL
TO THE EXPLORATION FOR ANY PRODUCTION OF OIL, GAS, HYDROCARBON SUBSTANCES OR
MINERAL FROM THE SITE, BUT WITHOUT, HOWEVER, ANY RIGHT TO USE OR DISTURB EITHER
THE SURFACE OF THE SITE OR ANY PORTION THEREOF WITHIN 500 FEET OF THE SURFACE
FOR ANY PURPOSE OR PURPOSES WHATSOEVER, AS RESERVED IN DEED FROM THE CITY OF SAN
DIEGO, RECORDED APRIL 1, 1983 AS FILE NO. 83-103384 AND OCTOBER 5, 1984 AS FILE
NO. 84-379481, BOTH OF OFFICIAL RECORDS.

PARCEL B:

PERPETUAL NON-EXCLUSIVE EASEMENTS FOR ACCESS, STORM DRAIN AND PARKING AND
INCIDENTAL PURPOSES, AS CONVEYED, SET FORTH AND DESCRIBED IN THAT CERTAIN
RECIPROCAL EASEMENT AND MAINTENANCE AGREEMENT DATED AS OF FEBRUARY 1, 2011, MADE
BY AND AMONG CAMPUS POINT REALTY CORPORATION, A CALIFORNIA CORPORATION, MIG
OFFICE PROPERTIES I, LLC, A DELAWARE LIMITED LIABILITY COMPANY AND SCIENCE
APPLICATIONS INTERNATIONAL CORPORATION, UNDER THEIR TERMS AND PROVISIONS AS
CONTAINED THEREIN, RECORDED FEBRUARY 01, 2011, AS INSTRUMENT NO. 2011-0061146
AND RE-RECORDED FEBRUARY 24, 2011 AS INSTRUMENT NO. 2011-0102151 AND AMENDED BY
DOCUMENT RECORDED FEBRUARY 12, 2013 AS INSTRUMENT NO. 2013-0094397 ALL OF
OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY,
CALIFORNIA.

PARCEL C:

A PERPETUAL AND EXLUSIVE EASEMENT ON, OVER AND ACROSS THE PARKING AREA AS
APPURTNENAT TO THE PROPERTY DESCRIBED ABOVE IN PARCEL A, AS SET FORTH, CONVEYED
AND DESCRIBED PURSUANT TO THE TERMS AND PROVISIONS OF THAT CERTAIN PARKING
EASEMENT AGREEMENT RECORDED NOVEMBER 18, 2014 AS INSTRUMENT NO. 2014-0501702 OF
OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY,
CALIFORNIA.

 

EXHIBIT E

-10-

Execution Original

 

--------------------------------------------------------------------------------

 

PARCEL TWO:

PARCEL A:

PARCEL 4 OF PARCEL MAP NO. 20824, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, AS PER THE MAP THEREOF FILED IN THE OFFICE OF THE COUNTY
RECORDER OF SAN DIEGO COUNTY, CALIFORNIA, ON SEPTEMBER 21, 2010 AS INSTRUMENT
NO. 2010-0500181 OF OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAN DIEGO COUNTY, CALIFORNIA.

EXCEPTING THEREFROM ALL OIL, GAS, HYDROCARBON SUBSTANCES AND MINERALS OF EVERY
KIND AND CHARACTER LYING MORE THAN 500 FEET BELOW THE SURFACE, TOGETHER WITH THE
RIGHT TO DRILL INTO, THROUGH, AND TO USE AND OCCUPY ALL PARTS OF THE SITE LYING
MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR ANY AND ALL PURPOSES INCIDENTAL
TO THE EXPLORATION FOR ANY PRODUCTION OF OIL, GAS, HYDROCARBON SUBSTANCES OR
MINERAL FROM THE SITE, BUT WITHOUT, HOWEVER, ANY RIGHT TO USE OR DISTURB EITHER
THE SURFACE OF THE SITE OR ANY PORTION THEREOF WITHIN 500 FEET OF THE SURFACE
FOR ANY PURPOSE OR PURPOSES WHATSOEVER, AS RESERVED IN DEED FROM THE CITY OF SAN
DIEGO, RECORDED APRIL 1, 1983 AS FILE NO. 83-103384 AND OCTOBER 5, 1984 AS FILE
NO. 84-379481, AND RECORDED AUGUST 14, 1987 AS FILE NOS. 87-462262 AND
87-462263, ALL OF OFFICIAL RECORDS.

PARCEL B:

NON-EXCLUSIVE EASEMENTS AS SET FORTH IN THAT CERTAIN RECIPROCAL EASEMENT AND
MAINTENANCE AGREEMENT RECORDED FEBRUARY 1, 2011 AS INSTRUMENT NO. 2011-0061146
AND RE-RECORDED FEBRUARY 24, 2011 AS INSTRUMENT NO. 2011-0102151 AND AS AMENDED
BY THAT CERTAIN FIRST AMENDMENT TO RECIPROCAL EASEMENT AND MAINTENANCE AGREEMENT
RECORDED FEBRUARY 12, 2013 AS INSTRUMENT NO. 2013-0094397, ALL OF OFFICIAL
RECORDS.

PARCEL THREE:

PARCEL A:

PARCEL 1 OF PARCEL MAP NO. 12822, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, FILED IN THE OFFICE OF COUNTY RECORDER OF SAN DIEGO COUNTY,
JULY 22, 1983.

EXCEPT THEREFROM ALL OIL, GAS, HYDROCARBON SUBSTANCES AND MINERALS OF EVERY KIND
AND CHARACTER LYING MORE THAN 500 FEET BELOW THE SURFACE, TOGETHER WITH THE
RIGHT TO DRILL INTO, THROUGH AND TO USE AND OCCUPY ALL PARTS OF THE SITE LYING
MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR ANY AND ALL PURPOSES INCIDENTAL
TO THE EXPLORATION FOR AND PRODUCTION OF OIL, GAS, HYDROCARBON, SUBSTANCES OR
MINERAL FROM THE SITE, BUT WITHOUT, HOWEVER, ANY RIGHT TO USE OR DISTURB EITHER
THE SURFACE OF THE SITE OR ANY PORTION THEREOF WITHIN 500 FEET OF THE SURFACE
FOR ANY PURPOSE OR PURPOSES WHATSOEVER, AS RESERVED BY CITY OF SAN DIEGO IN
DOCUMENT RECORDED APRIL 1, 1983 AS FILE NO. 83-103384 OF OFFICIAL RECORDS.

 

EXHIBIT E

-11-

Execution Original

 

--------------------------------------------------------------------------------

 

PARCEL B:

PERPETUAL EASEMENTS FOR ACCESS, STORM DRAIN, PARKING AND OTHER EASEMENTS
BENEFITING PARCEL A REFERENCED ABOVE, AND INCIDENTAL PURPOSES, AS CONVEYED, SET
FORTH AND DESCRIBED IN THAT CERTAIN RECIPROCAL EASEMENT AND MAINTENANCE
AGREEMENT DATED AS OF FEBRUARY 1, 2011, MADE BY AND AMONG CAMPUS POINT REALTY
CORPORATION, A CALIFORNIA CORPORATION, MIG OFFICE PROPERTIES I, LLC, A DELAWARE
LIMITED LIABILITY COMPANY AND SCIENCE APPLICATIONS INTERNATIONAL CORPORATION,
UNDER THEIR TERMS AND PROVISIONS AS CONTAINED THEREIN, RECORDED FEBRUARY 1, 2011
AS INSTRUMENT NO. 2011-0061146, AND RE-RECORDED ON FEBRUARY 24, 2011 AS
INSTRUMENT NO. 2011- 0102151, TOGETHER WITH THAT CERTAIN FIRST AMENDMENT TO
RECIPROCAL EASEMENT AND MAINTENANCE AGREEMENT, MADE BY AND AMONG CAMPUS POINT
REALTY CORPORATION, A CALIFORNIA CORPORATION; 4224 CAMPUS POINT COURT, LLC, A
DELAWARE LIMITED LIABILITY COMPANY; 4110 CAMPUS POINT COURT, LLC, A DELAWARE
LIMITED LIABILITY COMPANY; SCIENCE APPLICATIONS INTERNATIONAL CORPORATION AND
WALTON/GREENLAW CAMPUS POINT HOLDINGS VI, L.L.C, A DELAWARE LIMITED LIABILITY
COMPANY, RECORDED FEBRUARY 13, 2013 AS INSTRUMENT NO. 2013-0094397, ALL OF
OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY,
CALIFORNIA.

 

 

 

EXHIBIT E

-12-

Execution Original

 

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM LETTER OF CREDIT

L/C DRAFT LANGUAGE

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER _____________

ISSUE DATE:  ______________

ISSUING BANK:

SILICON VALLEY BANK

3003 TASMAN DRIVE

2ND FLOOR, MAIL SORT HF210

SANTA CLARA, CALIFORNIA 95054

BENEFICIARY:

AP3-SD1 CAMPUS POINT LLC

4380 LA JOLLA VILLAGE DRIVE, SUITE 230

SAN DIEGO, CA 92121

ATTN:  W. NEIL FOX, CEO

APPLICANT:

TOCAGEN INC.

3030 BUNKER HILL STREET, STE 230

SAN DIEGO, CA 92109

AMOUNT:

US$585,707.22 (FIVE HUNDRED EIGHTY FIVE THOUSAND SEVEN HUNDRED SEVEN AND 22/100
U.S. DOLLARS)

EXPIRATION DATE:

ONE YEAR FROM ISSUANCE

LOCATION:

SANTA CLARA, CALIFORNIA

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF TOCAGEN INC., A DELAWARE CORPORATION, UP TO THE
AGGREGATE AMOUNT OF USD $585,707.22 (U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND
EXPIRING ON _______________ AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR

DRAFT AT SIGHT DRAWN ON SILICON VALLEY BANK WHEN ACCOMPANIED BY THE FOLLOWING
DOCUMENT(S):

1.  THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND AMENDMENT(S),
IF ANY (EXCEPT BY PRESENTATION BY FACSIMILE).

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT.  IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

 

 

 

Applicant’s  Authorized Signature

 

DATE

 

 

EXHIBIT F

-1-

Execution Original

 

--------------------------------------------------------------------------------

 

2.  BENEFICIARY'S SIGNED STATEMENT SIGNED BY AN AUTHORIZED SIGNATORY OF AP3-SD1
CAMPUS POINT, LLC, A DELAWARE LIMITED LIABILITY COMPANY ("LANDLORD") STATING THE
FOLLOWING:

"THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE, HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD IN ACCORDANCE WITH THE TERMS OF THAT
CERTAIN LEASE DATED _________, AS THE SAME MAY HAVE BEEN AMENDED (COLLECTIVELY,
THE "LEASE"), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY THE TENANT TO
BENEFICIARY RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT THEREUNDER, OR
THE TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT THE TIME OF
THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
SILICON VALLEY BANK'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT NO.
___________ AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT LEAST
SIXTY (60) DAYS PRIOR TO THE PRESENT EXPIRATION DATE."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FILING OF A
VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY
THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED ______________, AS THE SAME MAY
HAVE BEEN AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED _____________, AS
THE SAME MAY HAVE BEEN AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT
BEEN DISMISSED AT THE TIME OF THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ________________ AS THE RESULT OF THE
REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED
_________________, AS THE SAME MAY HAVE BEEN AMENDED, UNDER SECTION 365 OF THE
U.S. BANKRUPTCY CODE."

SPECIAL CONDITIONS:
PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.

ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING.

ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.

 

EXHIBIT E

-2-

Execution Original

 

--------------------------------------------------------------------------------

 

ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT.

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD.  SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE,
UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY
RECEIPTED MAIL OR COURIER.  ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON
ACTUAL RECEIPT BY US WHICH WE HAVE ACKNOWLEDGED AT OUR DESIGNATED OFFICE.  IN NO
EVENT, AND WITHOUT FURTHER NOTICE FROM OURSELVES, SHALL THE EXPIRATION DATE BE
EXTENDED BEYOND A FINAL EXPIRATION DATE OF JULY 15, 2026.

THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE AND NOT IN PART
AND ONLY UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
("TRANSFEREE"), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH
ALL APPLICABLE U.S. LAWS AND REGULATIONS.  AT THE TIME OF TRANSFER, THE ORIGINAL
LETTER OF CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US
TOGETHER WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT "A" DULY
EXECUTED.  THE CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON SIGNING THE
TRANSFER FORM MUST BE VERIFIED BY BENEFICIARY'S BANK.  APPLICANT SHALL PAY OUR
TRANSFER FEE OF ¼ OF 1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00) UNDER THIS
LETTER OF CREDIT.  IN CASE OF ANY TRANSFER UNDER THIS LETTER OF CREDIT, THE
DRAFT AND ANY REQUIRED STATEMENT MUST BE EXECUTED BY THE TRANSFEREE AND WHERE
THE BENEFICIARY'S NAME APPEARS WITHIN THIS STANDBY LETTER OF CREDIT, THE
TRANSFEREE'S NAME IS AUTOMATICALLY SUBSTITUTED THEREFOR.

ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED:  ''DRAWN
UNDER SILICON VALLEY BANK STANDBY LETTER OF CREDIT NO. ___________."

WE HEREBY AGREE WITH YOU THAT IF DRAFTS ARE PRESENTED TO SILICON VALLEY BANK
UNDER THIS LETTER OF CREDIT AT OR PRIOR TO 11:00 AM CALIFORNIA TIME, ON A
BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS PRESENTED CONFORM TO THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE INITIATED BY US IN
IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE SUCCEEDING BUSINESS
DAY.  IF DRAFTS ARE PRESENTED TO SILICON VALLEY BANK UNDER THIS LETTER OF CREDIT
AFTER 11:00 AM CALIFORNIA TIME, ON A BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS
CONFORM WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE
INITIATED BY US IN IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE
SECOND SUCCEEDING BUSINESS DAY.  AS USED IN THIS LETTER OF CREDIT, "BUSINESS
DAY" SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY ON WHICH BANKING
INSTITUTIONS IN THE STATE OF CALIFORNIA ARE AUTHORIZED OR REQUIRED BY LAW TO
CLOSE.  IF THE EXPIRATION DATE FOR THIS LETTER OF CREDIT SHALL EVER FALL ON A
DAY WHICH IS NOT A BUSINESS DAY THEN SUCH EXPIRATION DATE SHALL AUTOMATICALLY BE
EXTENDED TO THE DATE WHICH IS THE NEXT BUSINESS DAY.

PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE,
OVERNIGHT MAIL, OR FACSIMILE.  PRESENTATION BY FACSIMILE TRANSMISSION SHALL BE
BY TRANSMISSION OF THE ABOVE REQUIRED SIGHT DRAFT DRAWN ON US TO OUR FACSIMILE
NUMBER (408) 496-2418 OR (408) 969-6510, ATTENTION:  STANDBY LETTER OF CREDIT
NEGOTIATION SECTION, WITH TELEPHONIC CONFIRMATION OF OUR RECEIPT OF SUCH
FACSIMILE TRANSMISSION AT OUR TELEPHONE NUMBER (408) 654-6274 OR (408) 654-7716,
OR TO SUCH OTHER FACSIMILE OR TELEPHONE NUMBERS, AS TO WHICH YOU HAVE RECEIVED
WRITTEN NOTICE FROM US AS BEING THE APPLICABLE SUCH NUMBER.  WE AGREE TO NOTIFY

 

EXHIBIT E

-3-

Execution Original

 

--------------------------------------------------------------------------------

 

YOU IN WRITING, BY NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, OF ANY
CHANGE IN SUCH DIRECTION.  IN CASE DEMAND FOR PAYMENT HEREUNDER IS PRESENTED BY
FACSIMILE TRANSMISSION, PRESENTATION OF THE ORIGINAL OF SUCH DEMAND FOR PAYMENT
IS NOT REQUIRED.  IN ADDITION, ABSENCE OF THE AFORESAID TELEPHONE ADVICE SHALL
NOT AFFECT OUR OBLIGATION TO HONOR ANY DRAW REQUEST.

WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT SILICON VALLEY BANK, 3003
TASMAN DRIVE, SANTA CLARA, CA 95054, ATTN:  STANDBY LETTER OF CREDIT NEGOTIATION
SECTION, ON OR BEFORE THE EXPIRATION DATE OF THIS CREDIT OR ANY AUTOMATICALLY
EXTENDED EXPIRATION DATE.

IF THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT NO. ___________ IS LOST, STOLEN
OR DESTROYED, WE WILL ISSUE YOU A "CERTIFIED TRUE COPY" OF THIS STANDBY LETTER
OF CREDIT NO. ____________ UPON OUR RECEIPT OF YOUR INDEMNITY LETTER TO SILICON
VALLEY BANK WHICH WILL BE SENT TO YOU UPON OUR RECEIPT OF YOUR WRITTEN REQUEST
THAT THIS STANDBY LETTER OF CREDIT NO. ___________ IS LOST, STOLEN, OR
DESTROYED.  IF THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT NO. ____________ IS
MUTILATED, WE WILL ISSUE YOU A REPLACEMENT STANDBY LETTER OF CREDIT WITH THE
SAME NUMBER, DATE AND TERMS AS THE ORIGINAL UPON OUR RECEIPT OF THE MUTILATED
STANDBY LETTER OF CREDIT.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER

OF COMMERCE (PUBLICATION NO. 590).




 

EXHIBIT E

-4-

Execution Original

 

--------------------------------------------------------------------------------

 

SILICON VALLEY BANK,

 

 

 

 

 

AUTHORIZED SIGNATURE

 

AUTHORIZED SIGNATURE

 

 

 

 

EXHIBIT E

-5-

Execution Original

 

--------------------------------------------------------------------------------

 

EXHIBIT "A"

TRANSFER FORM

DATE: ____________________

 

TO:

SILICON VALLEY BANK

 

 

3003 TASMAN DRIVE

RE: IRREVOCABLE STANDBY LETTER OF CREDIT

 

SANTA CLARA, CA 95054

NO. _____________   ISSUED BY

 

ATTN:INTERNATIONAL DIVISION.

SILICON VALLEY BANK, SANTA CLARA

 

STANDBY LETTERS OF CREDIT

L/C AMOUNT: ___________________

 

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

_________________________________________________________________________________________

(NAME OF TRANSFEREE)

_________________________________________________________________________________________

(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SIGNATURE AUTHENTICATED

The names(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.

_______________________________________

(Name of Bank)

_______________________________________

(Address of Bank)

_______________________________________

(City, State, Zip Code)

_______________________________________

(Print Authorized Name and Title)

_______________________________________

(Authorized Signature)

_______________________________________

(Telephone Number)

 

 

 

______________________________

(BENEFICIARY’S NAME)

By:________________________________

 

 

Printed Name:________________________

 

 

Title:_______________________________

 

 

 

 

 

EXHIBIT "A"

-1-

Execution Original

 

--------------------------------------------------------------------------------

 

RIDER 1

EXTENSION OPTION RIDER

This Extension Option Rider ("Extension Rider") is attached to and made a part
of the Lease by and between Landlord and Tenant.  The agreements set forth in
this Extension Rider shall have the same force and effect as if set forth in the
Lease.  To the extent the terms of this Extension Rider are inconsistent with
the terms of the Lease, the terms of this Extension Rider shall control.

1.        Extension Option.  Landlord hereby grants Tenant one (1) option (the
"Extension Option") to extend the Lease Term for a period of five (5) years (the
"Option Term"), which option shall be exercisable only by written Exercise
Notice (as defined below) delivered by Tenant to Landlord as provided
below.  Upon the proper exercise of the Extension Option, the Lease Term shall
be extended for the Option Term.  Notwithstanding the foregoing, at Landlord's
option, in addition to any other remedies available to Landlord under the Lease,
at law or in equity, the Extension Option shall not be deemed properly exercised
if as of the date of delivery of the Exercise Notice (as defined below) by
Tenant is in default under the Lease beyond all applicable notice and cure
periods.  The Extension Option is personal to the Original Tenant (or any
Affiliate Assignee) and may only be exercised by the Original Tenant (or any
Affiliate Assignee but not any other assignee, sublessee or other transferee of
Tenant's interest in the Lease) if the Original Tenant (or any Affiliate
Assignee) occupies the entire Premises as of the date of Tenant's delivery of
the Exercise Notice.

2.        Option Rent.  The annual Base Rent payable by Tenant during the Option
Term (the "Option Rent") shall be equal to the greater of:  (i) the annual Base
Rent payable by Tenant during the last year of the initial Lease Term; or
(ii) the Fair Market Rental Rate for comparable office/laboratory space in the
San Diego market.  As used herein, the "Fair Market Rental Rate" shall mean the
annual base rent at which tenants, as of the commencement of the Option Term,
will be leasing non-sublease space comparable in size, location (including
views) and quality to the Premises for a comparable term as the Option Term,
which comparable space is located in the Building, the Other Existing Buildings
in the Project and in other comparable first-class biotechnology buildings in
the UTC/Eastgate/Campus Point submarket of San Diego County, taking into
consideration all free rent and other out-of-pocket concessions generally being
granted at such time for such comparable space for the Option Term (including,
without limitation, any tenant improvement allowance provided for such
comparable space, with the amount of such tenant improvement allowance to be
provided for the Premises during the Option Term to be determined after taking
into account the age, quality and layout of the tenant improvements in the
Premises as of the commencement of the Option Term with consideration given to
the fact that the improvements existing in the Premises are specifically
suitable to Tenant).  All other terms and conditions of the Lease shall apply
throughout the Option Term; however, Tenant shall, in no event, have the option
to extend the Lease Term beyond the Option Term described in Section 1 above.

3.        Exercise of Option.  The Extension Option shall be exercised by
Tenant, if at all, only in the following manner:  (i) Tenant shall deliver
written notice ("Interest Notice") to Landlord not more than fifteen (15) months
nor less than fourteen (14) months prior to the expiration of the initial Lease
Term stating that Tenant may be interested in exercising the Extension Option;
(ii) Landlord, after receipt of Tenant's notice, shall deliver notice (the
"Option Rent Notice") to Tenant not less than one (1) month after receipt of the
Interest Notice setting forth the Option Rent; and (iii) if Tenant wishes to
exercise the Extension Option, Tenant shall, on or before the date (the
"Exercise Date") which is no later than the later of (A) twelve (12) months
prior to the expiration of the initial Lease Term and (B) one month after
receipt of the Option Rent Notice, exercise the Extension Option by delivering
written notice ("Exercise Notice") thereof to Landlord.  Tenant's failure to
deliver the Interest Notice or Exercise Notice on or before the applicable
delivery dates therefore specified hereinabove shall be deemed to constitute
Tenant's waiver of the Extension Option.

4.        Determination of Option Rent.  If Tenant timely and appropriately
objects in its Exercise Notice to Landlord to the Fair Market Rental Rate for
the Option Term initially determined by Landlord, then Landlord and Tenant shall
attempt in good faith to agree upon the Fair Market Rental Rate.  If Landlord
and Tenant fail to reach agreement within ten (10) business days following
Tenant's delivery of such Exercise Notice (the "Outside Agreement Date"), then
each party shall submit to the other party a separate written determination of
the Fair

 

RIDER 1
-1-

Execution Original

 

--------------------------------------------------------------------------------

 

Market Rental Rate within fifteen (15) business days after the Outside Agreement
Date, and such determinations shall be submitted to arbitration in accordance
with the provisions of Sections 4.1 through 4.7 below.  The failure of Tenant or
Landlord to submit a written determination of the Fair Market Rental Rate within
such fifteen (15) business day period shall conclusively be deemed to be such
party's approval of the Fair Market Rental Rate submitted within such fifteen
(15) business day period by the other party.

4.1.Landlord and Tenant shall each appoint one (1) arbitrator who shall by
profession be an independent real estate broker who shall have no ongoing
relationship with Tenant or Landlord and who shall have been active over the
five (5) year period ending on the date of such appointment in the leasing of
first class office buildings in the UTC/Eastside submarket of San Diego
County.  The determination of the arbitrators shall be limited solely to the
issue of whether Landlord's or Tenant's submitted Fair Market Rental Rate is the
closer to the actual Fair Market Rental Rate as determined by the arbitrators,
taking into account the requirements with respect thereto set forth in Section 2
above.  Each such arbitrator shall be appointed within fifteen (15) days after
the Outside Agreement Date.

4.2The two (2) arbitrators so appointed shall, within fifteen (15) days of the
date of the appointment of the last appointed arbitrator, agree upon and appoint
a third arbitrator who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two (2) arbitrators.

4.3The three (3) arbitrators shall, within thirty (30) days of the appointment
of the third arbitrator, reach a decision as to which of Landlord's or Tenant's
submitted Fair Market Rental Rate is closer to the actual Fair Market Rental
Rate and shall select such closer determination as the Fair Market Rental Rate
and notify Landlord and Tenant thereof.

4.4The decision of the majority of the three (3) arbitrators shall be binding
upon Landlord and Tenant.

4.5If either Landlord or Tenant fails to appoint an arbitrator within the time
period specified in Section 4.1 hereinabove, the arbitrator  appointed by one of
them shall reach a decision, notify Landlord and Tenant thereof, and such
arbitrator's decision shall be binding upon Landlord and Tenant.

If the two (2) arbitrators fail to agree upon and appoint a third arbitrator,
within the time period provided in Section 4.2 above, then the parties shall
mutually select the third arbitrator.  If Landlord and Tenant are unable to
agree upon the third arbitrator within ten (10) days after the fifteen (15) day
period described in Section 4.2 above, then either party may, upon at least five
(5) days' prior written notice to the other party, request the Presiding Judge
of the San Diego County Superior Court, acting in his private and nonjudicial
capacity, to appoint the third arbitrator.  Following the appointment of the
third arbitrator, the panel of arbitrators shall within thirty (30) days
thereafter reach a decision as to whether Landlord's or Tenant's submitted Fair
Market Rental Rate shall be used and shall notify Landlord and Tenant thereof.

4.7The cost of the arbitrators and the arbitration proceeding shall be paid by
the non-prevailing party.

 

RIDER 1
-2-

Execution Original

 